Exhibit 10.1

CONFORMED COPY

 

$300,000,000

5-YEAR REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

Among

ASSURED GUARANTY LTD.,

ASSURED GUARANTY CORP.,

ASSURED GUARANTY (UK) LTD.,

ASSURED GUARANTY RE LTD.,

ASSURED GUARANTY RE OVERSEAS LTD.

and

THE BANKS PARTY HERETO

and

ABN AMRO BANK N.V.,
As Administrative Agent

Dated as of November 6, 2006

--------------------------------------------------------------------------------

 

ABN AMRO INCORPORATED AND BANK OF AMERICA SECURITIES LLC,
as Lead Arrangers

and

BANK OF AMERICA, N.A. AND KEY BANK, N.A.,
As Syndication Agents,

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I CERTAIN DEFINITIONS

 

1

 

 

 

 

 

Section 1.01 Certain Definitions

 

1

 

Section 1.02 Construction

 

21

 

Section 1.03 Accounting Principles; Computations

 

22

 

 

 

 

ARTICLE II REVOLVING CREDIT AND LETTER OF CREDIT FACILITY

 

22

 

 

 

 

 

Section 2.01 Credit Commitments

 

22

 

Section 2.02 Nature of Banks’ Obligations with Respect to Revolving Credit Loans

 

23

 

Section 2.03 Facility Fee; Letter of Credit Fee

 

23

 

Section 2.04 Utilization Fee

 

24

 

Section 2.05 Revolving Credit Loan Requests

 

24

 

Section 2.06 Making Revolving Credit Loans

 

24

 

Section 2.07 Use of Proceeds

 

25

 

Section 2.08 Bid Loan Facility

 

25

 

Section 2.09 Restriction on Loans and Letters of Credit

 

28

 

Section 2.10 Letters of Credit

 

28

 

Section 2.11 Conditions to the Issuance of all Letters of Credit

 

30

 

Section 2.12 Letter of Credit Requests

 

31

 

Section 2.13 Agreement to Repay Letter of Credit Drawings

 

32

 

Section 2.14 Letter of Credit Expiration Extensions

 

32

 

Section 2.15 Changes to Stated Amount

 

33

 

Section 2.16 Incremental Commitments

 

33

 

 

 

 

ARTICLE III INTEREST RATES

 

34

 

 

 

 

 

Section 3.01 Interest Rate Options

 

34

 

Section 3.02 Revolving Credit Loans Interest Periods

 

35

 

Section 3.03 Interest After Default

 

36

 

Section 3.04 LIBOR Unascertainable; Illegality; Increased Costs; Deposits Not
Available

 

36

 

Section 3.05 Selection of Interest Rate Options

 

37

 

 

 

 

ARTICLE IV PAYMENTS

 

38

 

 

 

 

 

Section 4.01 Payments

 

38

 

Section 4.02 Pro Rata Treatment of Banks

 

38

 

Section 4.03 Interest Payment Dates

 

38

 

Section 4.04 Voluntary Prepayments

 

39

 

Section 4.05 Reduction or Termination of Commitments

 

40

 

Section 4.06 Additional Compensation in Certain Circumstances

 

41

 

Section 4.07 Taxes

 

42

 

Section 4.08 Judgment Currency

 

43

 

i


--------------------------------------------------------------------------------


 

 

Page

 

 

 



Section 4.09 Notes, Maturity

 

44

 

Section 4.10 Mandatory Prepayments

 

44

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

45

 

 

 

 

 

Section 5.01 Representations and Warranties

 

45

 

Section 5.02 Continuation of Representations

 

51

 

 

 

 

ARTICLE VI CONDITIONS OF LENDING

 

51

 

 

 

 

 

Section 6.01 Closing Date

 

51

 

Section 6.02 Each Credit Event

 

52

 

 

 

 

ARTICLE VII COVENANTS

 

53

 

 

 

 

 

Section 7.01 Affirmative Covenants

 

53

 

Section 7.02 Negative Covenants

 

56

 

Section 7.03 Reporting Requirements

 

61

 

Section 7.04 Bermuda Law Event

 

63

 

 

 

 

ARTICLE VIII DEFAULT

 

64

 

 

 

 

 

Section 8.01 Events of Default

 

64

 

Section 8.02 Consequences of Event of Default

 

67

 

Section 8.03 Right of Competitive Bid Loan Banks

 

68

 

 

 

 

ARTICLE IX THE AGENT

 

69

 

 

 

 

 

Section 9.01 Appointment

 

69

 

Section 9.02 Delegation of Duties

 

69

 

Section 9.03 Nature of Duties; Independent Credit Investigation

 

69

 

Section 9.04 Actions in Discretion of Agent; Instructions From the Banks

 

70

 

Section 9.05 Reimbursement and Indemnification of Agent by the Borrowers

 

70

 

Section 9.06 Exculpatory Provisions; Limitation of Liability

 

71

 

Section 9.07 Reimbursement and Indemnification of Agent and Issuing Banks by
Banks

 

71

 

Section 9.08 Reliance by Agent and Issuing Banks

 

72

 

Section 9.09 Notice of Default

 

72

 

Section 9.10 Notices

 

72

 

Section 9.11 Banks in Their Individual Capacities; Agents in Its Individual
Capacity

 

72

 

Section 9.12 Holders of Notes

 

73

 

Section 9.13 Equalization of Banks

 

73

 

Section 9.14 Successor Agent

 

73

 

Section 9.15 Agent’s Fee

 

74

 

Section 9.16 Availability of Funds

 

74

 

Section 9.17 Calculations

 

74

 

Section 9.18 Beneficiaries

 

74

 

ii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

ARTICLE X MISCELLANEOUS

 

74

 

 

 

 

 

Section 10.01 Modifications, Amendments, or Waivers

 

74

 

Section 10.02 No Implied Waivers; Cumulative Remedies; Writing Required

 

75

 

Section 10.03 Reimbursement and Indemnification of Banks by the Borrowers; Taxes

 

76

 

Section 10.04 Holidays

 

76

 

Section 10.05 Funding by Branch, Subsidiary, or Affiliate

 

77

 

Section 10.06 Notices

 

77

 

Section 10.07 Severability

 

78

 

Section 10.08 Governing Law

 

78

 

Section 10.09 Prior Understanding

 

78

 

Section 10.10 Duration; Survival

 

78

 

Section 10.11 Successors and Assigns

 

79

 

Section 10.12 Confidentiality

 

80

 

Section 10.13 Counterparts

 

81

 

Section 10.14 Agent’s or Bank’s Consent

 

81

 

Section 10.15 Exceptions

 

81

 

Section 10.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL

 

81

 

Section 10.17 Tax Withholding Clause

 

82

 

Section 10.18 Joinder of Guarantors

 

82

 

Section 10.19 Limited Recourse

 

83

 

Section 10.20 Change of Lending Office

 

83

 

Section 10.21 USA Patriot Act

 

83

 

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

SCHEDULE 1.01(A)

 

-

 

PRICING GRID

SCHEDULE 1.01(B)

 

-

 

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

SCHEDULE 1.01(M)

 

-

 

MATERIAL SUBSIDIARIES

SCHEDULE 1.01(P)

 

-

 

EXISTING LIENS

SCHEDULE 2.10(a)

 

-

 

EXISTING LETTERS OF CREDIT

SCHEDULE 5.01(b)

 

-

 

SUBSIDIARIES

SCHEDULE 5.01(h)

 

-

 

REINSURANCE COVERAGE

SCHEDULE 7.02(a)

 

-

 

EXISTING INDEBTEDNESS

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

EXHIBIT 1.01(A)

 

-

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.01(B)

 

-

 

BID NOTE

EXHIBIT 1.01(G)(1)

 

-

 

GUARANTOR JOINDER

 

iii


--------------------------------------------------------------------------------


 

EXHIBIT 1.01(G)(2)-1

 

-

 

GUARANTY AGREEMENT OF MATERIAL NON-AGC SUBSIDIARIES

EXHIBIT 1.01(G)(2)-2

 

-

 

GUARANTY AGREEMENT OF ASSURED GUARANTY CORP.

EXHIBIT 1.01(G)(2)-3

 

-

 

GUARANTY AGREEMENT OF ASSURED GUARANTY LTD.

EXHIBIT 1.01(R)

 

-

 

REVOLVING CREDIT NOTE

EXHIBIT 2.05

 

-

 

REVOLVING CREDIT LOAN REQUEST

EXHIBIT 2.08(a)

 

-

 

BID LOAN REQUEST

EXHIBIT 2.12

 

-

 

LETTER OF CREDIT REQUEST

EXHIBIT 2.16

 

-

 

INCREMENTAL COMMITMENT AGREEMENT

EXHIBIT 6.01(d)

 

-

 

OPINION(S) OF COUNSEL

EXHIBIT 7.03(c)

 

-

 

QUARTERLY COMPLIANCE CERTIFICATE

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of November 6, 2006, and is made by and among
ASSURED GUARANTY LTD., a company organized under the laws of Bermuda, ASSURED
GUARANTY CORP., a Maryland corporation, ASSURED GUARANTY (UK) LTD., a company
organized under the laws of England and Wales, ASSURED GUARANTY RE LTD., a
company organized under the laws of Bermuda, ASSURED GUARANTY RE OVERSEAS LTD.,
a company organized under the laws of Bermuda, the BANKS (as hereinafter
defined), and ABN AMRO BANK N.V., in its capacity as administrative agent for
the Banks under this Agreement and sole bookrunner.

W I T N E S S E T H :

WHEREAS, the Borrowers have requested the Banks to provide a five-year revolving
credit facility, including the issuance of letters of credit, to the Borrowers
in an aggregate principal amount not to exceed the Commitments of the Banks; and

WHEREAS, the Commitments may be increased from time to time as provided herein;

WHEREAS, such revolving credit facility shall be used for the general corporate
purposes of the Borrowers; and

WHEREAS, the Banks are willing to provide such credit upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth, hereby covenant and agree as follows:


ARTICLE I


CERTAIN DEFINITIONS

Section 1.01  Certain Definitions.  In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:

ABN AMRO Bank or ABN AMRO shall mean ABN AMRO Bank N.V., its successors and
assigns.

ACE shall mean ACE Limited, a Cayman Islands company.

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with, such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such

1


--------------------------------------------------------------------------------


Person, or (iii) 5% or more of any class of voting interests or other equity
interests of which is beneficially owned or held, directly or indirectly, by
such Person.  Control, as used in this definition, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, including the power to elect a majority of
the directors or trustees of a corporation or trust, as the case may be.

Agent shall mean ABN AMRO Bank N.V., and its successors and permitted assigns,
in their respective capacities as administrative agent for the Banks under this
Agreement.

Agent’s Fee shall have the meaning assigned to that term in Section 9.15.

Agent’s Letter shall have the meaning assigned to that term in Section 9.15.

Aggregate Outstandings shall have the meaning assigned to that term in
Section 4.10(a).

Agreement shall mean this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

AGRI shall mean Assured Guaranty Re Ltd., a Bermuda company.

AGRO shall mean Assured Guaranty Re Overseas Ltd., a Bermuda company.

Alternate Currency shall mean each of Euros and Pounds Sterling.

Alternate Currency Loan shall mean any Loan denominated in an Alternate
Currency.

Applicable Facility Fee Rate shall mean the percentage rate per annum
corresponding to the indicated level of the Holdings Debt Rating in the pricing
grid on Schedule 1.01(A) below the heading “Facility Fee.”  The Applicable
Facility Fee Rate shall be computed in accordance with the parameters set forth
on Schedule 1.01(A).

Applicable Margin shall mean, as applicable:

(A)          in the case of Base Rate Loans, 0%, or

(B)           in the case of LIBOR Loans, the percentage spread to be added to
LIBOR under the Revolving Credit LIBOR Option corresponding to the indicated
level of Holdings Debt Rating in the pricing grid on Schedule 1.01(A) below the
heading “Applicable Margin for LIBOR Loans.”

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.01(A).

2


--------------------------------------------------------------------------------


 

Applicable Usage Premium shall mean the percentage rate per annum corresponding
to the indicated level of Holdings Debt Rating in the pricing grid on
Schedule 1.01(A) below the heading “Usage Premium.”  The Applicable Usage
Premium shall be computed in accordance with the parameters set forth on
Schedule 1.01(A).

Approved Currency shall mean each of Dollars and each Alternate Currency.

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Bank and the Agent, as
Agent and on behalf of the remaining Banks, substantially in the form of
Exhibit 1.01(A).

Associated Cost Rate shall mean, with respect to any Interest Period for Pounds
Sterling denominated Loans, the amount (expressed as a percentage rate per
annum, rounded up to the nearest four decimal places, as determined by the Agent
on the first day of such Interest Period) required to compensate the Banks
lending from facility offices in the United Kingdom for the portion of the cost
of each such Bank of complying with the cash ratio and special deposit
requirements of the Bank of England and/or capital adequacy requirements and
banking supervision or other fees imposed by the United Kingdom Financial
Services Authority, which, in the reasonable determination of such Bank, is
attributable to the Loans made by such Bank from its facility office in the
United Kingdom and outstanding during such Interest Period.

Authorized Officer shall mean those individuals, designated by written notice to
the Agent from each Borrower, authorized to execute notices, reports and other
documents required hereunder on behalf of such Borrower.  Each Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

Banks shall mean the financial institutions named on Schedule 1.01(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Bank”.

Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Agent at its Principal Office as its then prime rate,
which rate may not be the lowest rate then being charged commercial borrowers by
the Agent, or (ii) the Federal Funds Effective Rate plus 0.5% per annum.

Base Rate Loan shall mean each Loan designated or deemed designated as such by
any Borrower at the time of incurrence thereof or conversion thereto.

Base Rate Option shall mean the option of the Borrowers to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 3.01(a)(i).

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Bermuda Law Event shall have the meaning assigned to that term in Section 7.04.

3


--------------------------------------------------------------------------------


 

Bid shall have the meaning assigned to such term in Section 2.08(b).

Bid Deadline shall have the meaning assigned to such term in Section 2.08(b).

Bid Loan Borrowing Date shall mean, with respect to any Bid Loan, the date for
the making thereof, which date shall be a Business Day.

Bid Loan Fixed Rate Option shall mean the option of each Borrower to request
that the Banks submit Bids to make Bid Loans bearing interest at a fixed rate
per annum quoted by such Banks as a numerical percentage (and not as a spread
over another rate such as the LIBOR).

Bid Loan Interest Period shall have the meaning assigned to such term in
Section 2.08(a).

Bid Loan LIBOR Rate Option shall mean the option of each Borrower to request
that the Banks submit Bids to make Bid Loans bearing interest at a rate per
annum quoted by such Banks at the LIBOR in effect two Business Days before the
Borrowing Date of such Bid Loan plus a LIBOR Bid Loan Spread.

Bid Loan Request shall have the meaning assigned to such term in
Section 2.08(a).

Bid Loans shall mean collectively all of the Bid Loans and Bid Loan shall mean
separately any Bid Loan, made by any of the Banks to either Borrower pursuant to
Section 2.08.

Bid Notes shall mean collectively all of the Bid Notes and Bid Note shall mean
separately any Bid Note, of each Borrower in the form of Exhibit 1.01(B)
evidencing the Bid Loans made to such Borrower together with all amendments,
extensions, renewals, replacements, refinancings or refunds thereof in whole or
in part.

Borrower shall mean the Company, the UK Borrower and, at all times after the
conditions precedent set forth in Section 6.02(b) have been satisfied, Holdings,
AGRI and AGRO.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which date shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBOR Option or a Bid Loan Fixed Rate Option
applies which become subject to the same Interest Rate Option under the same
Loan Request by a Borrower and which have the same Interest Period shall
constitute one Borrowing Tranche, and (ii) all Loans to which a Base Rate Option
applies shall constitute one Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York, New York and, if the applicable Business Day (i) relates
to any Loan to which the

4


--------------------------------------------------------------------------------


LIBOR Option applies, such day must also be a day on which dealings are carried
on in the London interbank market and, with respect to any payments due by
Holdings, AGRI or AGRO, such day must also be a day which is not a national or
public holiday in Bermuda, and (ii) any Letter of Credit Outstandings due from
the UK Borrower, such day must also be a day other than a legal holiday on which
commercial banks are authorized or required to be closed for business in London,
England.

Cash Collateral Account shall have the meaning assigned to such term in
Section 4.10.

Closing Date shall mean the date on which the conditions precedent set forth in
Section 6.01 have been satisfied.

Commitment shall mean as to any Bank its Revolving Credit Commitment, and
Commitments shall mean the aggregate of the Revolving Credit Commitments of all
of the Banks.

Company shall mean Assured Guaranty Corp., a Maryland corporation.

Company Consolidated Assets shall mean, at any time, the assets of the Company
and its Subsidiaries at such time, determined on a consolidated basis in
accordance with GAAP; provided that the foregoing shall be calculated without
giving effect to Financial Accounting Standards Board Statements No. 115 and
133.

Compliance Certificate shall have the meaning assigned to such term in
Section 7.03(c).

Consideration shall mean a greater than de minimis monetary return for the sale
or provision of a service or product or for the undertaking of an obligation or
liability, except that with respect to a Permitted Acquisition, Consideration
shall mean the aggregate of (i) the cash paid by any of the Company or any
Material Subsidiary, as buyer, directly or indirectly, to the seller in
connection with such Permitted Acquisition, (ii) the Indebtedness incurred or
assumed by the Company or any of the Material Subsidiaries, as buyer, with
respect to such Permitted Acquisition, whether in favor of the seller or
otherwise and whether fixed or contingent, (iii) any Guaranty given or incurred
by the Company or any Material Subsidiary in connection therewith, and (iv) any
other consideration given or obligation incurred by the Company or any of the
Material Subsidiaries in connection with such Permitted Acquisition.

Consolidated Debt shall mean, at any time, an amount equal to the sum (without
duplication) of the then outstanding Indebtedness of Holdings or the Company, as
the case may be, and of each Subsidiary of Holdings or the Company, as the case
may be, (excluding, however, (i) the amount of all Insurance-Related Guaranties,
(ii) the amount of any Soft Capital, (iii) the obligations of Holdings with
respect to any preferred stock of Holdings, (iv) the obligations of any of
Holdings or its Subsidiaries under Guaranteed Investment Contracts, (v) the
amount of any preferred stock issued in connection with the Contingent Capital
Facility and (vi) the aggregate outstanding Indebtedness evidenced by all
outstanding Hybrid Securities to the extent (x) the accreted value of such
Indebtedness does not exceed the HS Exclusion Amount

5


--------------------------------------------------------------------------------


and (y) S&P does not include such Indebtedness under such Hybrid Securities as
financial leverage), determined and consolidated in accordance with GAAP.

Consolidated Net Income shall mean, for any period, the net income for such
period for Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

Consolidated Net Worth shall mean, at any time, the net worth of Holdings and
its Subsidiaries at such time, determined on a consolidated basis in accordance
with GAAP; provided that, the nominal value of any securities issued in respect
of any Hybrid Securities shall constitute stockholders equity to the extent (x)
the accreted value of such securities does not exceed the HS Exclusion Amount
and (y) S&P does not include such securities as financial leverage.

Contingent Capital Facility shall mean, collectively (i) the put agreement
between the Company and Woodbourne Capital Trust I, Woodbourne Capital Trust II,
Woodbourne Capital Trust III and Woodbourne Capital Trust IV pursuant to which
the Company has the right to cause each of such trusts to purchase up to $50
million of preferred stock of the Company and (ii) similar put agreements
between the Company or such other Subsidiary and a trust, pursuant to which the
Company or such Subsidiary has the right to cause such trusts to purchase, in an
aggregate amount for all such trusts, up to $200 million of preferred stock of
the Company or such Subsidiary.

Credit Derivative Guaranties shall have the meaning assigned to such term in
Section 7.02(c).

Credit Event shall mean the incurrence of each Loan and the issuance of each
Letter of Credit.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, at any time for the determination thereof, the
amount of Dollars which could be purchased with the amount of the relevant
Alternate Currency involved in such computation at the spot exchange rate
therefor as quoted by the Administrative Agent as of 11:00 A.M., London time, on
the date two Business Days prior to the date of any determination thereof for
purchase on such date.

Eligible Transferee shall have the meaning assigned to such term in
Section 2.16(a).

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, Holdings and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common

6


--------------------------------------------------------------------------------


control and all other entities which, together with Holdings, are treated as a
single employer under Section 414 of the Internal Revenue Code.

Euro shall mean the single currency of participating member states of the
European Union.

Eurodollar Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche denominated in Dollars to which the LIBOR Option applies for any
Interest Period, an interest rate per annum determined on the basis of the rate
for deposits in Dollars for a period comparable to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
Eurodollar Rate shall be determined by reference to such other publicly
available service for displaying eurodollar rates as may be agreed upon by the
Agent and the Borrowers or, in the absence of such agreement, the Eurodollar
Rate shall be the rate of interest per annum determined by the Agent in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) equal to the rate per annum at which Dollar deposits
approximately equal in principal amount to such Borrowing Tranche for a period
and with a maturity comparable to such Interest Period are offered to the
principal London office of Agent in immediately available funds in the London
interbank market at approximately 11:00 A.M., London time, two Business Days
prior to the commencement of such Interest Period.  The Agent shall give prompt
notice to the Borrowers of the Eurodollar Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

Eurodollar Reserve Percentage shall mean as of any day and with respect to any
Bank or the Agent, the maximum percentage in effect on such day for such Bank or
the Agent, as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for determining the reserve requirements as it affects such
Bank or the Agent (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).

Euro-LIBOR shall mean, with respect to the Loans comprising any Borrowing
Tranche denominated in Euros to which the LIBOR Option applies for any Interest
Period, an interest rate per annum determined on the basis of the rate for
deposits in Euros for a period comparable to such Interest Period commencing on
the first day of such Interest Period appearing on Page 3750 of the Telerate
screen as of 11:00 A.M., London time, two Business Days prior to the beginning
of such Interest Period.  In the event that such rate does not appear on Page
3750 of the Telerate screen (or otherwise on such screen), Euro LIBOR shall be
determined by reference to such other publicly available service for displaying
Euro-denominated rates as may be agreed upon by the Agent and the Borrowers or,
in the absence of such agreement, the Euro LIBOR shall be the rate of interest
per annum determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) equal to the rate per
annum at which Euro deposits approximately equal in principal amount to such
Borrowing Tranche for a period and with a maturity comparable to such Interest
Period are offered to the principal London office of Agent in immediately
available funds in the London interbank market at approximately 11:00 A.M.,
London time, two Business

7


--------------------------------------------------------------------------------


Days prior to the commencement of such Interest Period.  The Agent shall give
prompt notice to the Borrowers of the Euro LIBOR as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

Event of Default shall mean any of the events described in Section 8.01 and
referred to therein as an “Event of Default.”

Existing Credit Agreement shall mean the Credit Agreement, dated as of April 15,
2005, among Holdings, the Company, the UK Borrower, AGRI, AGRO, the banks party
thereto and ABN AMRO Bank N.V., as administrative agent.

Existing Letters of Credit shall have the meaning assigned to such term in
Section 2.10(a).

Existing Reinsurance Coverage shall have the meaning assigned to such term in
Section 5.01(h)(C).

Expiration Date shall mean the fifth anniversary of the Closing Date.

Facility Fee shall have the meaning assigned to such term in Section 2.03(a).

Facility Usage shall mean at any time the sum of the principal amount of the
Revolving Credit Loans outstanding and the Letter of Credit Outstandings and,
solely for purposes of Section 2.04, the principal amount of the Bid Loans
outstanding.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Fixed Rate shall mean a fixed interest rate quoted by a Bank in its Bid to apply
to such Bank’s Bid Loan over the term of such Bid Loan if such Bank’s Bid is
accepted.

Fixed Rate Bid Loan shall mean a Bid Loan that bears interest under the Bid Loan
Fixed Rate Option.

Fronting Fee shall have the meaning assigned to such term in Section 2.03(c).

GAAP shall mean generally accepted accounting principles as in effect from time
to time in the United States, subject to the provisions of Section 1.03, applied
on a consistent basis both as to classification of items and amounts.

8


--------------------------------------------------------------------------------


 

Guaranteed Investment Contract shall mean, with respect to any Person, a
guaranteed investment contract, funding agreement or similar agreement issued or
entered into by such Person wherein such Person guarantees a rate of return on
invested capital over the term of such contract or agreement.

Guarantor shall mean Holdings, the Company and each Material Subsidiary which
hereafter becomes a Guarantor after the date hereof pursuant to Section 10.18.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.01(G)(1).

Guaranty of any Person shall mean any obligation of such Person guarantying or
in effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person (other than as an incidental part of another
transaction), any performance bond or other suretyship arrangement and any other
form of assurance against loss, except endorsement of negotiable or other
instruments for deposit or collection in the ordinary course of business.

Guaranty Agreement shall mean one or more Guaranty Agreements in substantially
the form of Exhibit 1.01(G)(2)-1, Exhibit 1.01(G)(2)-2 or Exhibit 1.01(G)(2)-3,
or otherwise entered into pursuant to Section 7.01(l), and in each case executed
and delivered by a Guarantor to the Agent for the benefit of the Banks.

Historical Statements shall have the meaning assigned to that term in Section
5.01(h)(A).

Holdings shall mean Assured Guaranty Ltd., a company organized under the laws of
Bermuda.

Holdings Debt Rating shall mean the senior unsecured debt rating of Holdings as
determined by either of Standard & Poor’s or Moody’s.

Holdings Sub-Limit shall mean an amount equal to $100,000,000; provided that at
any time when all Commitments hereunder have been terminated, the Holdings
Sub-Limit shall mean an amount equal to zero.

HS Exclusion Amount shall mean, on the date of determination, an amount equal to
15% of Total Capitalization.

Hybrid Securities shall mean an offering of junior subordinated debentures or
other subordinated securities of Holdings either directly or through a
Subsidiary that is a special purpose vehicle created in connection with such
offering.

Incremental Bank shall have the meaning assigned to that term in Section
2.16(b).

Incremental Commitment shall mean, for any Bank, any commitment by such Bank
pursuant to Section 2.16, as agreed to by such Bank in the respective
Incremental

9


--------------------------------------------------------------------------------


Commitment Agreement; it being understood, however, that on each date upon which
an Incremental Commitment of any Bank becomes effective, such Incremental
Commitment of such Bank shall be added to (and thereafter become a part of) the
Revolving Credit Commitment of such Bank for all purposes of this Agreement as
contemplated by Section 2.16.

Incremental Commitment Agreement shall mean an agreement in the form of Exhibit
2.16 executed in accordance with Section 2.16.

Incremental Commitment Date shall have the meaning provided in Section 2.16(b).

Incremental Commitment Request Requirements shall mean, with respect to any
request for an Incremental Commitment made pursuant to Section 2.16, the
satisfaction of each of the following conditions on the date of such request: 
(i) no Potential Default or Event of Default then exists or would result
therefrom and (ii) all of the representations and warranties contained herein
and in the other Loan Documents are true and correct in all material respects at
such time (unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).

Incremental Loan Commitment Requirements shall mean, with respect to any
provision of an Incremental Commitment on a given Incremental Loan Commitment
Date (as defined in Section 2.16(b)), the satisfaction of each of the following
conditions on or prior to the effective date of the respective Incremental Loan
Commitment Agreement:  (i) no Potential Default or Event of Default then exists
or would result therefrom, (ii) all of the representations and warranties
contained herein and in the other Loan Documents are true and correct in all
material respects at such time (unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), (iii) the delivery by
each of the Borrowers to the Agent of an officer’s certificate executed by an
Authorized Officer of such Borrower and certifying as to compliance with
preceding clauses (i) and (ii), (iv) the delivery by the Borrowers to the Agent
of an opinion, in form and substance reasonably satisfactory to the Agent, from
counsel to the Borrowers and dated such date, covering such of the matters set
forth in the opinions of counsel delivered to the Agent on the Closing Date
pursuant to Section 6.01(d) as may be reasonably requested by the Agent, and
such other matters incident to the transactions contemplated thereby as the
Agent may reasonably request, (v) the delivery by the Borrowers to the Agent of
such other officers’ certificates and evidence of good standing as the Agent
shall reasonably request and (vi) the completion by the Borrowers of such other
actions as the Agent may reasonably request in connection with such Incremental
Commitment.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) payment obligations (contingent or otherwise) under any letter
of credit, currency swap agreement, interest rate swap, cap, collar or floor
agreement or other interest rate management device, (iv) any other transaction
(including forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of

10


--------------------------------------------------------------------------------


a borrowing of money entered into by such Person to finance its operations or
capital requirements (but not including trade payables and accrued expenses
incurred in the ordinary course of business which are not represented by a
promissory note or other evidence of indebtedness and which are not more than
ninety (90) days past due), (v) any Guaranteed Investment Contract, or (vi) any
Guaranty of Indebtedness.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of Holdings or any Material Subsidiary, or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors, undertaken
under any Law.

Insurance-Related Guaranties shall have the meaning assigned to that term in
Section 7.02(c).

Insurer Financial Strength Rating shall mean the insurer financial strength
rating of the Company as determined by either of Standard & Poor’s and Moody’s.

Interest Period shall mean either a Revolving Credit Loan Interest Period or a
Bid Loan Interest Period.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor, or similar agreement entered
into by Holdings or any Material Subsidiary in order to provide protection to,
or minimize the impact upon, Holdings or any Material Subsidiary of increasing
floating rates of interest applicable to Indebtedness.

Interest Rate Option shall mean any Revolving Credit LIBOR Option, Bid Loan
LIBOR Option, Bid Loan Fixed Rate Option, or Base Rate Option.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

Issuing Bank shall mean (a) ABN AMRO Bank N.V. and (b) PNC Bank, National
Association.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization, or approval, lien or award of or
settlement agreement with any Official Body.

Letter of Credit shall have the meaning assigned to such term in Section
2.10(a).

11


--------------------------------------------------------------------------------


 

Letter of Credit Fee shall have the meaning assigned to such term in
Section 2.03(b).

Letter of Credit Outstandings shall mean, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

Letter of Credit Request shall have the meaning assigned to such term in
Section 2.12(a).

LIBOR shall mean, with respect to any Borrowing Tranche of Loans, the relevant
interest rate, i.e., Eurodollar Rate, Euro LIBOR or Sterling LIBOR.

LIBOR Bid Loan shall mean any Bid Loan that bears interest under the Bid Loan
LIBOR Option.

LIBOR Bid Loan Spread shall mean the spread quoted by a Bank in its Bid to apply
to such Bank’s Bid Loan if such Bank’s Bid is accepted.  The LIBOR Bid Loan
Spread shall be quoted as a percentage rate per annum and expressed in multiples
of 1/1000th of one percentage point to be either added to (if it is positive) or
subtracted from (if it is negative) the LIBOR in effect two (2) Business Days
before the Borrowing Date with respect to such Bid Loan.  Interest on LIBOR Bid
Loans shall be computed based on a year of 360 days for the actual days elapsed.

LIBOR Interest Period shall mean the Interest Period applicable to a LIBOR Bid
Loan or a Revolving Credit Loan that is subject to the Revolving Credit LIBOR
Option.

LIBOR Loan shall mean each Loan designated or deemed designated as such by any
Borrower at the time of incurrence thereof or conversion thereto.

LIBOR Option shall mean either the Revolving Credit LIBOR Option or the Bid Loan
LIBOR-Rate Option.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge, or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement, or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Agent’s Letter, each Guaranty
Agreement, and any other instruments, certificates, or documents delivered or
contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith, as the same may be supplemented or amended from time to time in
accordance herewith or therewith, and “Loan Document” shall mean any of the Loan
Documents.

Loan Request shall mean either a Bid Loan Request or a Revolving Credit Loan
Request.

12


--------------------------------------------------------------------------------


 

Loans shall mean collectively all Revolving Credit Loans and Bid Loans and Loan
shall mean separately any Revolving Credit Loan or Bid Loan.

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of Holdings and its Material Subsidiaries taken as a whole or the
Company and its Material Subsidiaries taken as a whole, (c) impairs materially
or could reasonably be expected to impair materially the ability of Holdings and
the Material Subsidiaries taken as a whole duly and punctually to pay or to
perform their respective obligations under the Loan Documents, or (d) impairs
materially or could reasonably be expected to impair materially the ability of
the Agent or any of the Banks, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.

Material Non-AGC Subsidiary shall mean any Material Subsidiary of Holdings other
than (a) Assured Guaranty US Holdings Inc. and its Subsidiaries (including the
Company and its Subsidiaries), (b) any Material Subsidiary of Holdings which is
regulated by a state insurance regulatory authority in the U.S. and (c) Assured
Guaranty Barbados Holdings Ltd.

Material Subsidiary shall mean (i) any Subsidiary of Holdings which has at any
time, or which will have after giving effect to any contemplated transaction,
acquisition, loan or investment, a net worth equal to or greater than an amount
which is the greater of five percent (5%) of the consolidated tangible net worth
of Holdings and its Subsidiaries or $25,000,000, (ii) any Subsidiary of Holdings
as to which Holdings requests in writing that it be a Material Subsidiary, and
(iii) any Subsidiary or Subsidiaries of Holdings which own(s) in the aggregate
30% or more of any Material Subsidiary; and Material Subsidiaries shall mean all
such Subsidiaries.  Notwithstanding the foregoing, each of the Company, AGRI,
AGRO and the UK Borrower shall be deemed to be a Material Subsidiary for all
purposes of this Agreement and the other Loan Documents; provided, however, that
neither the Company nor the UK Borrower shall be required to be a Guarantor
(except for the requirement that the Company guaranty all obligations of the UK
Borrower).  As of the date hereof, “Material Subsidiary” shall include, without
limitation, the Subsidiaries listed on Schedule 1.01(M).

Month, with respect to an Interest Period under the LIBOR Option, shall mean the
interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any LIBOR Interest
Period begins on a day of a calendar month for which there is no numerically
corresponding day in the month in which such Interest Period is to end, the
final month of such Interest Period shall be deemed to end on the last Business
Day of such final month.

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which Holdings or any member of the ERISA Group is then making or accruing an
obligation to make

13


--------------------------------------------------------------------------------


contributions or, within the preceding five Plan years, has made or had an
obligation to make such contributions.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including Holdings or any member of the ERISA Group) at least two of
whom are not under common control, as such a plan is described in Sections 4063
and 4064 of ERISA.

Net Par shall mean the aggregate maximum par amount of insurance and reinsurance
coverage under all obligations of insurance or reinsurance (or similar
arrangements) provided by a Person less the aggregate maximum par amount of
reinsurance (or similar arrangements including hedging arrangements) coverage in
favor of such Person with respect to its insurance or reinsurance obligations.

Notes shall mean the Revolving Credit Notes and Bid Notes.

Notice of Non-Extension shall have the meaning assigned to such term in
Section 2.14.

Notices shall have the meaning assigned to that term in Section 10.06.

Obligation shall mean any obligation or liability of any Borrower, any Guarantor
or any Material Subsidiary to the Agent or any of the Banks, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, under or in connection with this
Agreement, any Notes, the Agent’s Letter or any other Loan Document.

Off-Balance Sheet Transactions shall have the meaning assigned to that term in
Section 7.03(e).

Offered Amount shall have the meaning assigned to such term in Section 2.08(b).

Official Body shall mean any national, federal, state, local, or other
government or political subdivision or any agency, authority, board, bureau,
central bank, commission, department, or instrumentality of either, or any
court, tribunal, grand jury, or arbitrator, in each case whether foreign or
domestic.

Participant shall have the meaning assigned to such term in Section 2.10(b).

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Acquisitions shall have the meaning assigned to such term in
Section 7.02(f).

Permitted Investments shall mean:

(i)            direct obligations of the United States of America or the United
Kingdom or any agency or instrumentality thereof or obligations backed by the
full faith and credit

14


--------------------------------------------------------------------------------


of the United States of America or the United Kingdom maturing in twelve (12)
months or less from the date of acquisition;

(ii)           commercial paper maturing in 180 days or less rated not lower
than A-1, by Standard & Poor’s or P-1 by Moody’s on the date of acquisition;

(iii)          demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor’s on the date of acquisition;

(iv)          fixed income securities with a weighted average credit quality of
A by Standard & Poor’s or A2 by Moody’s on the date of acquisition; and

(v)           investments of the types specified in Sections 1402(b) and
1404(a)(1), (2), (3), (8), and (10) of the New York Insurance Law.

Permitted Liens shall mean:

(i)            Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;

(ii)           Liens and pledges or deposits made in the ordinary course of
business of Holdings or any Material Subsidiary with respect to employee’s
salaries and benefits, to secure payment of workmen’s compensation, or to
participate in any fund in connection with workmen’s compensation, unemployment
insurance, old-age pensions or other social security programs with respect to
such Person’s officers or employees;

(iii)          Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease payments that are not yet due and payable or in default;

(iv)          Good-faith pledges or deposits made in the ordinary course of
business of Holdings or any Material Subsidiary to secure statutory or
regulatory obligations of Holdings or any Material Subsidiary;

(v)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi)          Liens, security interests and mortgages in favor of the Agent for
the benefit of the Banks securing the Obligations;

(vii)         Liens on property leased by Holdings or any Material Subsidiary
under capital and operating leases;

15


--------------------------------------------------------------------------------


 

(viii)        Any Lien described on Schedule 1.01(P), provided that the
principal amount secured thereby is not hereafter increased;

(ix)           Purchase Money Security Interests;

(x)            Liens on assets received by any Borrower from a third Person and
held in trust by any Borrower in respect of liabilities assumed by any Borrower
in the course of the reinsurance business of such Borrower;

(xi)           Liens securing Credit Derivative Guaranties;

(xii)          To the extent that they would constitute “Liens”,
Insurance-Related Guaranties; and

(xiii)         The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and they do not in the aggregate materially
impair the ability of any Borrower or any Material Subsidiary to perform its
Obligations hereunder or under the other Loan Documents:

(1)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the applicable Borrower or
applicable Material Subsidiary maintains such reserves or other appropriate
provisions as shall be required by GAAP and pays all such taxes, assessments or
charges forthwith upon the commencement of proceedings to foreclose any such
Lien;

(2)           Claims, Liens, or encumbrances upon, and defects of title to, real
or personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3)           Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or

(4)           Liens resulting from final judgments or orders described in
Section 8.01(f).

Person shall mean any individual, company, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by

 

16


--------------------------------------------------------------------------------


 

any entity which was at such time a member of the ERISA Group for employees of
any entity which was at such time a member of the ERISA Group.

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Required Banks, or any
combination of the foregoing, would constitute an Event of Default.

Pounds Sterling shall mean freely transferable lawful money of the United
Kingdom.

Principal Amount shall mean (i) the stated principal amount of each Loan
denominated in Dollars, and/or (ii) the Dollar Equivalent of the stated
principal amount of each Alternate Currency Loan, as the context may require.

Principal Office shall mean the main banking office of the Agent in New York,
New York.

Prohibited Transaction shall mean any “prohibited transaction” as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Property shall mean all real property, both owned and leased, of Holdings or any
Material Subsidiary.

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to the Company or any Material Subsidiary, or deferred
payments by such Person, in either case for the purchase of such tangible
personal property.

Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Ratable Share shall mean the proportion that a Bank’s Commitment bears to the
Commitments (or, if the Commitments have terminated, the proportion that a
Bank’s Commitment immediately prior to such termination bears to the Commitments
immediately prior to such termination).

Regulation U shall mean any of Regulations T, U, or X as promulgated by the
Board of Governors of the Federal Reserve System, as amended from time to time.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

Requested Amount shall have the meaning assigned to such term in
Section 2.08(a).

17


--------------------------------------------------------------------------------


 

Required Banks shall mean

(A)          if there are no Loans, Required Banks shall mean Banks whose
Commitments aggregate greater than 50% of the Commitments of all of the Banks,
or

(B)           if there are Loans, Required Banks shall mean:

(i)            prior to a termination of the Commitments hereunder pursuant to
Section 8.02(a) or Section 8.02(b), any Bank or group of Banks if the sum of
(x) the Principal Amount of the Revolving Credit Loans of such Banks then
outstanding plus (y) such Banks’ participating interests in the Letter of Credit
Outstandings at such time aggregates greater than 50% of the sum of (x) the
total Principal Amount of all of the Revolving Credit Loans then outstanding
plus (y) all Letter of Credit Outstandings at such time; and

(ii)           after a termination of the Commitments hereunder pursuant to
Section 8.02(a) or Section 8.02(b), any Bank or group of Banks if the sum of
(x) the Principal Amount of the Loans of such Banks then outstanding plus
(y) such Banks’ participating interests in the Letter of Credit Outstandings at
such time aggregates greater than 50% of the sum of (x) the total principal
amount of all of the Loans then outstanding plus (y) all Letter of Credit
Outstandings at such time.

Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.01(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, as the same may be
increased pursuant to Section 2.16 and/or reduced pursuant to Section 4.05, and
Revolving Credit Commitments shall mean the aggregate Revolving Credit
Commitments of all of the Banks.

Revolving Credit LIBOR Option shall mean the option of the Borrowers to have
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 3.01(a)(ii).

Revolving Credit Loan Interest Period shall mean the period of time selected by
a Borrower in connection with (and to apply to) any election permitted hereunder
by such Borrower to have Revolving Credit Loans bear interest under the LIBOR
Option.  Subject to the last sentence of this definition, such period shall be
one, two, three or six Months or, subject to availability to each Bank, nine or
twelve Months.  Such Interest Period shall commence on the effective date of
borrowing of any Loan bearing interest at a rate determined with reference to
the LIBOR Option, which shall be (i) the Borrowing Date if the respective
Borrower is requesting new Loans, or (ii) the date of renewal of or conversion
to the LIBOR Option if the respective Borrower is renewing or converting to the
LIBOR Option applicable to outstanding Loans.  Notwithstanding the second
sentence hereof:  (A) any Interest Period which would otherwise end on a date
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in the next calendar month, in which case
such Interest Period shall end on the directly preceding Business Day, and (B)
such Borrower shall not

18


--------------------------------------------------------------------------------


select, convert to or renew an Interest Period for any portion of the Loans that
would end after the Expiration Date.

Revolving Credit Loan Request shall mean a request for a Revolving Credit Loan
or a request to select, convert to or renew a Base Rate Option or LIBOR Option
with respect to an outstanding Revolving Credit Loan in accordance with Section
2.05, Section 3.01 and Section 3.02.

Revolving Credit Loans shall mean collectively all Revolving Credit Loans made
by the Banks to the Borrowers and Revolving Credit Loan shall mean separately
any Revolving Credit Loan, made by one of the Banks to a Borrower, pursuant to
Section 2.01.  A Bid Loan is not a Revolving Credit Loan, except that it will be
treated as a Revolving Credit Loan following a termination of the Commitments
hereunder pursuant to Section 8.02(a) or Section 8.02(b) as provided in Section
8.03.

Revolving Credit Note shall mean any Revolving Credit Note of a Borrower in the
form of Exhibit 1.01(R) issued by such Borrower to a Bank evidencing the
Revolving Credit Loans of such Bank to such Borrower, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

Soft Capital shall have the meaning assigned to that term in Section 7.02(a).

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., and its successors.

Stated Amount shall mean, at any time, (i) the maximum amount available to be
drawn under any Letter of Credit denominated in Dollars (regardless of whether
any conditions for drawing could then be met) and (ii) the Dollar Equivalent of
the maximum amount available to be drawn under any Letter of Credit denominated
in an Alternate Currency (regardless of whether any conditions for drawing could
then be met).

Statutory Capital shall mean the aggregate of policyholders’ surplus of the
Company and the contingency reserve of the Company, each determined in a manner
consistent with that used in preparing the Historical Statements referred to in
Section 5.01(h)(A) [Historical Statements].

Sterling LIBOR shall mean, with respect to the Loans comprising any Borrowing
Tranche denominated in Pounds Sterling to which the LIBOR Option applies for any
Interest Period, (A) an interest rate per annum determined on the basis of the
rate for deposits in Pounds Sterling for a period comparable to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period plus (B) the Associated Cost Rate
for such Loans for such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen),
Sterling LIBOR shall be determined by reference to such other publicly available
service for displaying Pounds Sterling-denominated

19


--------------------------------------------------------------------------------


rates as may be agreed upon by the Agent and the Borrowers or, in the absence of
such agreement, Sterling LIBOR shall be the rate of interest per annum
determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) equal to the rate per
annum at which Pounds Sterling deposits approximately equal in principal amount
to such Borrowing Tranche for a period and with a maturity comparable to such
Interest Period are offered to the principal London office of Agent in
immediately available funds in the London interbank market at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period.  The Agent shall give prompt notice to the Borrowers of the
Sterling LIBOR as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

Subsidiary of any Person at any time shall mean (i) any corporation, company or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries.  Notwithstanding the foregoing, the
Company, AGRI, AGRO and the UK Borrower shall be deemed to be a “Subsidiary” of
Holdings and, with respect to the UK Borrower, of the Company, for all purposes
in this Agreement and the other Loan Documents; provided, however, that neither
the Company nor the UK Borrower shall be required to be a Guarantor (except for
the requirement that the Company guaranty all obligations of the UK Borrower).

Test Period shall mean each period of four consecutive fiscal quarters of
Holdings (taken as one accounting period) ending after the date hereof.

Total Capitalization shall mean, at any time, an amount (without duplication)
equal to (i) the then outstanding Consolidated Debt of Holdings and its
Subsidiaries, plus (ii) Consolidated Net Worth of Holdings and its Subsidiaries.

Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.

UK Borrower shall mean Assured Guaranty (UK) Ltd., a company organized under the
laws of England and Wales.

Unpaid Drawing has the meaning provided in Section 2.13(a).

20


--------------------------------------------------------------------------------


 

US Holdco shall mean Assured Guaranty US Holdings Inc., a Delaware corporation
which is a direct wholly-owned Subsidiary of Holdings and which owns, inter
alia, 100% of the capital stock of the Company.

Section 1.02  Construction.  Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents:

(a)           Number; Inclusion.  References to the plural include the singular,
the plural, the part and the whole; “or” has the inclusive meaning represented
by the phrase “and/or,” and “including” is not a term of limitation and has the
meaning represented by the phrase “including without limitation”;

(b)           Determination.  References to “determination” of or by the Agent
or the Banks shall be deemed to include good-faith estimates by the Agent or the
Banks (in the case of quantitative determinations) and good-faith beliefs by the
Agent or the Banks (in the case of qualitative determinations) and such
determination shall be conclusive absent manifest error;

(c)           Agent’s Discretion and Consent.  Whenever the Agent or the Banks
are granted the right herein to act in its or their sole discretion or to grant
or withhold consent such right shall be exercised in good faith;

(d)           Documents Taken as a Whole.  The words “hereof,” “herein,”
“hereunder,” “hereto” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document as a whole and not
to any particular provision of this Agreement or such other Loan Document;

(e)           Headings.  The section and other headings contained in this
Agreement or such other Loan Document and the Table of Contents (if any),
preceding this Agreement or such other Loan Document are for reference purposes
only and shall not control or affect the construction of this Agreement or such
other Loan Document or the interpretation thereof in any respect;

(f)            Implied References to this Agreement.  Article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;

(g)           Persons.  Reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by this Agreement or such other Loan Document, as the case may be,
and reference to a Person in a particular capacity excludes such Person in any
other capacity;

(h)           Modifications to Documents.  Reference to any agreement (including
this Agreement and any other Loan Document together with the schedules and
exhibits hereto or thereto), document or instrument means such agreement,
document or instrument as amended, modified, replaced, substituted for,
superseded or restated;

21


--------------------------------------------------------------------------------


 

(i)            From, To and Through.  Relative to the determination of any
period of time, “from” means “from and including,” “to” means “to but
excluding,” and “through” means “through and including”; and

(j)            Shall; Will.  References to “shall” and “will” are intended to
have the same meaning.

Section 1.03  Accounting Principles; Computations.  (a)  Except as otherwise
provided in this Agreement (as, for example, where reference is made to
statutory or regulatory financial matters), all computations and determinations
as to accounting or financial matters and all financial statements to be
delivered pursuant to this Agreement shall be made and prepared in accordance
with GAAP (including principles of consolidation where appropriate), and all
accounting or financial terms shall have the meanings ascribed to such terms by
GAAP as in effect on the date hereof applied on a basis consistent with that
used in preparing the Historical Statements referred to in Section 5.01(h)(A)
[Historical Statements].  In the event of any change after the date hereof in
GAAP, and if such change would result in the inability to determine compliance
with the financial covenants set forth in Section 7.02 based upon Holdings’
regularly prepared financial statements by reason of the preceding sentence,
then the parties hereto agree to endeavor, in good faith, to agree upon an
amendment to this Agreement that would adjust such financial covenants in a
manner that would not affect the substance thereof, but would allow compliance
therewith to be determined in accordance with Holdings’ financial statements at
that time.

(b)           For purposes of this Agreement, the Dollar Equivalent of each Loan
that is an Alternate Currency Loan and the Stated Amount of each Letter of
Credit denominated in an Alternate Currency shall be calculated on the date when
any such Loan is made or Letter of Credit is issued, on the second Business Day
of each month, or such date as a Borrower may request and at such other times as
designated by the Agent at any time when a Potential Default or an Event of
Default exists.  Such Dollar Equivalent shall remain in effect until the same is
recalculated by the Agent as provided above and notice of such recalculation is
received by the Borrowers, it being understood that until such notice is
received, the Dollar Equivalent shall be that Dollar Equivalent as last reported
to the Borrowers by the Agent.  The Agent shall promptly notify the Borrowers
and the Banks of each such determination of the Dollar Equivalent.


ARTICLE II


REVOLVING CREDIT AND LETTER OF CREDIT FACILITY

Section 2.01  Credit Commitments.  Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, each Bank
severally agrees to make Revolving Credit Loans to any Borrower (on a several
basis) at any time or from time to time on or after the date hereof to the
Expiration Date, which Revolving Credit Loans (i) may be made and maintained in
such Approved Currency as is requested by the applicable Borrower; (ii) shall
not exceed in aggregate Principal Amount outstanding an amount which, when added
to the aggregate outstanding Principal Amount of all Bid Loans and the Letter of
Credit Outstandings at such time, is equal to the sum of the Revolving Credit
Commitments at such

22


--------------------------------------------------------------------------------


time; (iii) shall not, in the case of Revolving Credit Loans incurred by
Holdings, AGRI and AGRO, exceed in aggregate Principal Amount outstanding an
amount which, when added to the outstanding Principal Amount of all Bid Loans
incurred by all such Borrowers in the aggregate and the Letter of Credit
Outstandings in respect of Letters of Credit issued for the account of all such
Borrowers in the aggregate, is equal to the Holdings Sub-Limit; and (iv) shall
not, in the case of Revolving Credit Loans incurred by the UK Borrower, exceed
in aggregate Principal Amount outstanding an amount which, when added to the
outstanding Principal Amount of all Bid Loans incurred by the UK Borrower and
the Letter of Credit Outstandings in respect of Letters of Credit issued for the
account of the UK Borrower, is equal to $20,000,000.  Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrowers
may borrow, repay, and reborrow Revolving Credit Loans pursuant to this Section
2.01.

Section 2.02  Nature of Banks’ Obligations with Respect to Revolving Credit
Loans.  Each Bank shall be obligated to participate in each request for
Revolving Credit Loans pursuant to Section 2.05 [Revolving Credit Loan Requests]
in accordance with its Ratable Share.  The aggregate Principal Amount of each
Bank’s Revolving Credit Loans outstanding hereunder to the Borrowers at any time
shall never exceed its Revolving Credit Commitment.  The obligations of each
Bank hereunder are several and not joint.  The failure of any Bank to perform
its obligations hereunder shall not affect the Obligations of the Borrowers to
any other party nor shall any other party be liable for the failure of such Bank
to perform its obligations hereunder.  The Banks shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

Section 2.03  Facility Fee; Letter of Credit Fee.  (a)  Accruing from the date
hereof until but not including the Expiration Date, Holdings and the Company
agree to pay, on a joint and several basis, to the Agent for the account of each
Bank, as consideration for such Bank’s Revolving Credit Commitment hereunder, an
amount equal to such Bank’s Ratable Share of a non-refundable facility fee (the
“Facility Fee”) equal to the product of (A) the Applicable Facility Fee Rate
(computed on the basis of a year of 360 days for the actual days elapsed) and
(B) an amount equal to the average daily amount of the total Revolving Credit
Commitments, as the same may be constituted from time to time, regardless of
usage.  The Facility Fee shall be payable in arrears on the first Business Day
of each June, September, December, and March after the date hereof and on the
Expiration Date or upon acceleration of the Loans.

(b)           Each Borrower severally agrees to pay to the Agent for pro rata
distribution to each Bank (based on their respective Ratable Share) a
non-refundable letter of credit fee (the “Letter of Credit Fee”) equal to the
product of (i) a rate per annum equal to the Applicable Margin with respect to
Revolving Credit Loans outstanding as LIBOR Loans and (ii) the average daily
Stated Amount of all Letters of Credit issued for the account of such Borrower. 
Accrued Letter of Credit Fees shall be due and payable in arrears on the first
Business Day of each June, September, December and March after the date hereof
and upon the first Business Day on or after the termination of the Commitments
upon which no Letters of Credit remain outstanding.

(c)           Each Borrower severally agrees to pay to each Issuing Bank, for
its own account, a fronting fee (the “Fronting Fee”) in respect of each Letter
of Credit issued by such

23


--------------------------------------------------------------------------------


Issuing Bank for the account of such Borrower in an amount and on dates as shall
have separately been agreed to by such Borrower and such Issuing Bank.

Section 2.04  Utilization Fee.  On each day on which the Facility Usage exceeds
50.0% of the amount of the Commitments, the Applicable Margin for Revolving
Credit Loans outstanding as LIBOR Loans shall be increased for such day by the
Applicable Usage Premium (for all purposes hereunder, including without
limitation for purposes of Sections 2.03(b) and 3.02).

Section 2.05  Revolving Credit Loan Requests.  Except as otherwise provided
herein, a Borrower may from time to time prior to the Expiration Date request
the Banks to make Revolving Credit Loans in Dollars, or renew or convert the
Interest Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 3.01(a) [Revolving Credit Interest Rate Options], by delivering to the
Agent, not later than 10:00 a.m., New York time, (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans to which the LIBOR Option applies, or with respect to the
conversion to or the renewal of the LIBOR Option for any Loans, provided that at
any time when an Event of Default shall have occurred and be continuing, a LIBOR
Option shall not be available to a Borrower if the Required Banks have so
notified the Borrower; and (ii) one (1) Business Day prior to either the
proposed Borrowing Date with respect to the making of a Revolving Credit Loan to
which the Base Rate Option applies or the last day of the preceding Revolving
Credit Loan Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed Revolving Credit Loan Request therefor
substantially in the form of Exhibit 2.05 or a Revolving Credit Loan Request by
telephone immediately confirmed in writing by letter, facsimile, email, or telex
in the form of such Exhibit.  In addition, a Borrower may from time to time
prior to the Expiration Date request to make Revolving Credit Loans in Alternate
Currencies by delivering to the Agent, not later than 1:00 P.M., New York time,
at least four Business Days prior to the Borrowing Date a duly completed
Revolving Credit Loan Request substantially in the form of Exhibit 2.05 or a
Revolving Credit Loan Request by telephone immediately confirmed in writing by
letter, facsimile, email or telex in the form of such Exhibit.  Each Revolving
Credit Loan Request shall be irrevocable and shall specify (i) the identity of
the applicable Borrower; (ii) the respective Approved Currency for such Loan;
(iii) the proposed Borrowing Date; (iv) the aggregate amount of the proposed
Loans comprising each Borrowing Tranche (stated in the applicable Approved
Currency), which shall be (A) for all Loans made to Holdings, the Company, AGRI
and AGRO, in integral multiples of $1,000,000 and not less than $10,000,000 for
each Borrowing Tranche to which the LIBOR Option applies and not less than the
lesser of $500,000 or the maximum amount available for Borrowing Tranches to
which the Base Rate Option applies and (B) for all Loans made to the UK
Borrower, in integral multiples of $1,000,000 for each Borrowing Tranche to
which the LIBOR Option applies and not less than $500,000 or the maximum amount
available for Borrowing Tranches to which the Base Rate Option applies;
(v) whether Revolving Credit LIBOR Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche; and (vi) in the case
of a Borrowing Tranche to which the Revolving Credit LIBOR Option applies, an
appropriate Revolving Credit Interest Period for the Loans comprising such
Borrowing Tranche.

Section 2.06  Making Revolving Credit Loans.  The Agent shall, promptly after
receipt by it of a Revolving Credit Loan Request pursuant to Section 2.05
[Revolving Credit

24


--------------------------------------------------------------------------------


Loan Requests], notify the Banks of its receipt of such Loan Request
specifying:  (i) the applicable Borrower making the Loan Request; (ii) the
proposed Borrowing Date and the time and method of disbursement of the Revolving
Credit Loans requested thereby; (iii) the amount and type of each such Revolving
Credit Loan (stated in the applicable Approved Currency) and the applicable
Interest Period (if any); and (iv) the apportionment among the Banks of such
Revolving Credit Loans as determined by the Agent in accordance with Section
2.02 [Nature of Banks’ Obligations].  Each Bank shall remit the principal amount
of each Revolving Credit Loan to the Agent such that the Agent is able to, and
the Agent shall, to the extent the Banks have made funds available to it for
such purpose and subject to Section 6.02 [Each Additional Loan], fund such
Revolving Credit Loans to the applicable Borrower in the applicable Approved
Currency and immediately available funds at the Principal Office prior to 2:00
p.m., New York time, on the applicable Borrowing Date, provided that if any Bank
fails to remit such funds to the Agent in a timely manner, the Agent may elect
in its sole discretion to fund with its own funds the Revolving Credit Loans of
such Bank on such Borrowing Date, and such Bank shall be subject to the
repayment obligation in Section 9.16 [Availability of Funds].

Section 2.07  Use of Proceeds.  The proceeds of the Loans and Letters of Credit
shall be used for the working capital and other general corporate purposes of
the Borrowers and in accordance with Section 7.01(j) [Use of Proceeds].

Section 2.08  Bid Loan Facility.  (a)  Bid Loan Requests.  Except as otherwise
provided herein, any Borrower may from time to time prior to the Expiration Date
request that the Banks make Bid Loans by delivery to the Agent not later than
10:00 A.M., New York time, of a duly completed request therefor substantially in
the form of Exhibit 2.08(a) hereto or a request by telephone immediately
confirmed in writing by letter, facsimile, email, or telex (each, a “Bid Loan
Request”) at least three (3) Business Days prior to the proposed Bid Loan
Borrowing Date if the applicable Borrower is requesting Fixed Rate Bid Loans and
four (4) Business Days prior to the proposed Bid Loan Borrowing Date if the
applicable Borrower is requesting Bid Loans with the Bid Loan LIBOR Rate Option
of one, two, three, or six months’ duration.  Each Bid Loan Request shall be
irrevocable and shall specify (i) the identity of the applicable Borrower; (ii)
the respective Approved Currency for such Loan; (iii) the proposed Bid Loan
Borrowing Date; (iv) whether the applicable Borrower is electing the Bid Loan
Fixed Rate Option or the Bid Loan LIBOR Option; (v) the term of the proposed Bid
Loan (the “Bid Loan Interest Period”), which may be no less than seven (7)
day(s) and no longer than one hundred eighty (180) days if the applicable
Borrower is requesting a Fixed Rate Bid Loan and one, two, three, or six months
if the applicable Borrower is requesting a LIBOR Bid Loan; and (vi) the maximum
principal amount (the “Requested Amount”) of such Bid Loan, which (x) in the
case of Bid Loans to Holdings, the Company, AGRI and AGRO, shall be not less
than $10,000,000 and shall be an integral multiple of $1,000,000 and (y) in the
case of Bid Loans to the UK Borrower, shall be not less than $1,000,000 and
shall be an integral multiple of $1,000,000.  After giving effect to such Bid
Loan and any other Loan made on or before the Bid Loan Borrowing Date, the sum
of the aggregate Principal Amount of all Revolving Credit Loans and Bid Loans
outstanding plus the Letter of Credit Outstandings shall not exceed the
aggregate amount of the Revolving Credit Commitments of the Banks.  In addition,
after giving effect to any such Bid Loan incurred by (i) Holdings, AGRI and AGRO
and any other Loan made on or before the Bid Loan Borrowing Date, the aggregate
outstanding Principal Amount of all Bid Loans and Revolving Credit Loans
incurred by all such Borrowers plus the Letter of Credit

25


--------------------------------------------------------------------------------


Outstandings in respect of Letters of Credit issued for the account of all such
Borrowers shall not exceed the Holdings Sub-Limit; and (ii) the UK Borrower and
any other Loan made on or before the Bid Loan Borrowing Date, the aggregate
outstanding Principal Amount of all Bid Loans and Revolving Credit Loans
incurred by the UK Borrower plus the Letter of Credit Outstandings in respect of
Letters of Credit issued for the account of the UK Borrower shall not exceed
$20,000,000.  Notwithstanding any provision hereof to the contrary, no Bid Loan
may be requested for a period that would end beyond the Expiration Date.

(b)           Bidding.  The Agent shall promptly after receipt by it of a Bid
Loan Request pursuant to Section 2.08(a) notify the Banks of its receipt of such
Bid Loan Request specifying (i) the identity of the applicable Borrower,
(ii) the proposed Bid Loan Borrowing Date, (iii) whether the proposed Bid Loan
shall be a Fixed Rate Bid Loan or a LIBOR Bid Loan, (iv) the Bid Loan Interest
Period, (v) the principal amount of the proposed Bid Loan and (vi) the Approved
Currency for such Bid Loan.  Each Bank may submit a bid (a “Bid”) to the Agent
by telephone (immediately confirmed in writing by letter, facsimile, email, or
telex) not later than the following (each, as applicable, a “Bid Deadline”): 
10:00 A.M. New York time two (2) Business Day before the proposed Bid Loan
Borrowing Date if the applicable Borrower is requesting a Fixed Rate Bid Loan or
10:00 A.M. New York time three (3) Business Days before the proposed Bid Loan
Borrowing Date if the applicable Borrower is requesting a LIBOR Bid Loan of one,
two, three, or six months’ duration.  Each Bid shall specify:  (A) the principal
amount of proposed Bid Loans offered by such Bank (the “Offered Amount”) which
(i) may be less than, but shall not exceed, the Requested Amount, (ii) shall be
at least $1,000,000 and shall be an integral multiple of $1,000,000 and
(iii) may exceed such Bank’s Revolving Credit Commitment; and (B) the Fixed Rate
which shall apply to such proposed Bid Loan if the applicable Borrower has
requested a Fixed Rate Bid Loan or the LIBOR Bid Loan Spread which shall apply
to such proposed Bid Loan if the applicable Borrower has requested a LIBOR Bid
Loan and which may be a positive or negative number.  If any Bid omits
information required hereunder, the Agent may in its sole discretion attempt to
notify the Bank submitting such Bid.  If the Agent so notifies a Bank, such Bank
may resubmit its Bid, provided that it does so prior to the applicable Bid
Deadline.  The Agent shall promptly notify the applicable Borrower of the Bids
which it timely received from the Banks.  If the Agent in its capacity as a Bank
shall, in its sole discretion, make a Bid, it shall notify the Borrower of such
Bid at least one-half hour before the applicable Bid Deadline.

(c)           Accepting Bids.  The applicable Borrower, at its option, shall
irrevocably accept or reject Bids by notifying the Agent of such acceptance or
rejection by telephone (immediately confirmed in writing by letter, facsimile,
email, or telex) not later than one hour after the applicable Bid Deadline.  If
the applicable Borrower elects to accept any Bids, its acceptance must meet the
following conditions:  (1) the total amount which (A) Holdings, the Company,
AGRI and AGRO accepts from all Banks must not be less than $10,000,000 and shall
be in integral multiples of $1,000,000 and (B) the UK Borrower accepts from all
Banks shall be in integral multiples of $1,000,000, and may not exceed the
Requested Amount; (2) the applicable Borrower must accept Bids based solely on
the amount of the Fixed Rates or LIBOR Bid Loan Spreads, as the case may be,
which each of the Banks quoted in their Bids in ascending order of the amount of
Fixed Rates or LIBOR Bid Loan Spreads; (3) the applicable Borrower may not
borrow Bid Loans from any Bank on the Bid Loan Borrowing Date in an amount
exceeding such Bank’s Offered Amount; (4) if two or more Banks make Bids at the
same Fixed

26


--------------------------------------------------------------------------------


Rate (if the applicable Borrower Requested a Fixed Rate Bid Loan) or LIBOR Bid
Loan Spread (if the applicable Borrower Requested a LIBOR Bid Loan) and the
applicable Borrower desires to accept a portion but not all of the Bids at such
Fixed Rate or LIBOR Bid Loan Spread, as the case may be, the applicable Borrower
shall accept a portion of each Bid equal to the product of the Offered Amount of
such Bid times the fraction obtained by dividing the total amount of Bids which
the applicable Borrower desires to accept at such Fixed Rate or LIBOR Bid Loan
Spread, as the case may be, by the sum of the Offered Amounts of the Bids at
such Fixed Rate or LIBOR Bid Loan Spread, provided that the applicable Borrower
shall round the Bid Loans allocated to each such Bank upward or downward as the
applicable Borrower may select to integral multiples of $1,000,000.  The Agent
shall (i) promptly notify a Bank that has made a Bid of the amount of its Bid
that was accepted or rejected by the applicable Borrower and (ii) as promptly as
practical notify all of the Banks of all Bids submitted and those which have
been accepted.

(d)           Funding Bid Loans.  Each Bank whose Bid or portion thereof is
accepted shall remit the principal amount of its Bid Loan to the Agent by 12:00
Noon on the Bid Loan Borrowing Date.  The Agent shall make such funds available
to the applicable Borrower on or before 1:00 P.M. on the Borrowing Date,
provided that the conditions precedent to the making of such Bid Loan set forth
in Section 6.02 have been satisfied not later than 10:00 A.M. New York time on
the proposed Bid Loan Borrowing Date.  If such conditions precedent have not
been satisfied prior to such time, then (i) the Agent shall not make such funds
available to the applicable Borrower, (ii) the Bid Loan Request shall be deemed
to be canceled, (iii) the Agent shall return the amount previously funded to the
Agent by each applicable Bank no later than the next following Business Day, and
(iv) the applicable Borrower shall be obligated to each such Bank for any loss,
costs, and expenses applicable pursuant to Section 4.06(b) [Indemnity].  The
applicable Borrower shall immediately notify the Agent of any failure to satisfy
the conditions precedent to the making of Bid Loans under Section 6.02.  The
Agent may assume that the applicable Borrower has satisfied such conditions
precedent if the applicable Borrower (i) has delivered to the Agent any
documents required to be delivered under Section 6.02, (ii) the applicable
Borrower has not notified the Agent that any other conditions precedent have not
been satisfied, and (iii) the Agent has no actual notice of such a failure.

(e)           Several Obligations.  The obligations of the Banks to make Bid
Loans after their Bids have been accepted are several.  No Bank shall be
responsible for the failure of any other Bank to make any Bid Loan which another
Bank has agreed to make.

(f)            Bid Notes.  The obligation of the applicable Borrower to repay
the aggregate unpaid principal amount of the Bid Loans made to it by each Bank,
together with interest thereon, shall be evidenced by a Bid Note dated as of the
Closing Date payable to the order of such Bank in a face amount equal to the
aggregate Revolving Credit Commitments of all of the Banks.

27


--------------------------------------------------------------------------------


 

Section 2.09  Restriction on Loans and Letters of Credit.  Notwithstanding
anything to the contrary in this Agreement, none of AGRO, AGRI nor the UK
Borrower will be permitted to borrow or incur any new Loans hereunder or have
any new Letters of Credit issued for its account at any time after such Person
ceases to be a wholly-owned Subsidiary of Holdings.

Section 2.10  Letters of Credit.  (a)  Subject to and upon the terms and
conditions set forth herein, each Borrower may request that any Issuing Bank
issue at any time and from time to time on or after the Closing Date and prior
to the Expiration Date one or more letters of credit for the account of such
Borrower or any of its Subsidiaries to any other Person and in support of, on a
standby basis, obligations of such Borrower to any other Person and subject to
and upon the terms and conditions herein set forth each Issuing Bank agrees to
issue at any time and from time to time on or after the Closing Date and prior
to the Expiration Date one or more irrevocable standby letters of credit in such
form as may be approved by such Issuing Bank, which approval shall not be
unreasonably withheld (each such letter of credit, a “Letter of Credit” and,
collectively, the “Letters of Credit”). It is hereby acknowledged and agreed
that each of the letters of credit described in Schedule 2.10(a) (the “Existing
Letters of Credit”), which were issued by ABN Amro Bank N.V. under the Existing
Credit Agreement and remain outstanding on the Closing Date, shall constitute a
“Letter of Credit” for all purposes of this Agreement and shall be deemed issued
under this Agreement on the Closing Date.

(b)           Immediately upon the issuance by any Issuing Bank of any Letter of
Credit, such Issuing Bank shall be deemed to have sold and transferred to each
Bank other than such Issuing Bank (each such Bank, in its capacity under this
Section 2.10(b), a “Participant”), and each such Participant shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation, to
the extent of such Participant’s Ratable Share, in such Letter of Credit, each
drawing made thereunder and the obligations of each Borrower under this
Agreement with respect thereto, and any security therefor or guaranty pertaining
thereto.  Upon any change in the Commitments or Ratable Shares of the Banks
pursuant to this Agreement, it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings, there shall be an automatic
adjustment to the participation amounts pursuant to this Section 2.10 to reflect
the new Ratable Shares of the assignor and assignee Bank or of all Banks with
Commitments, as the case may be.

(c)           In the event that any Issuing Bank makes any payment under any
Letter of Credit and the respective Borrower shall not have reimbursed such
amount in full to such Issuing Bank pursuant to Section 2.13, such Issuing Bank
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant, of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Bank the amount of such Participant’s
Ratable Share of such unreimbursed payment in the respective Approved Currency
and in immediately available funds.  If, prior to 11:00 a.m., New York time, on
any Business Day, the Administrative Agent so notifies any Participant required
to fund a payment under a Letter of Credit, such Participant shall make
available to such Issuing Bank in the respective Approved

28


--------------------------------------------------------------------------------


Currency and in immediately available funds such Participant’s Ratable Share of
the amount of such payment on such Business Day (or, if notice is given after
11:00 a.m., New York time, on any Business Day, on the next Business Day).  If
and to the extent such Participant shall not have so made its Ratable Share of
the amount of such payment available to such Issuing Bank, such Participant
agrees to pay to such Issuing Bank, forthwith on demand such amount, together
with interest thereon, for each day from such date to but excluding the date
such amount is paid to such Issuing Bank at the overnight Base Rate.  The
failure of any Participant to make available to such Issuing Bank its Ratable
Share of any payment under any Letter of Credit shall not relieve any other
Participant of its obligation hereunder to make available to such Issuing Bank
its Ratable Share of any payment on the date required, as specified above, but
no Participant shall be responsible for the failure of any other Participant to
make available to such Issuing Bank such other Participant’s Ratable Share of
any such payment.

(d)           Whenever any Issuing Bank receives any payment by any Borrower as
to which it has also received payments from the Participants pursuant to
paragraph (c) above, such Issuing Bank shall forward such payment to the Agent,
which in turn shall distribute to each Participant which has paid its Ratable
Share thereof, in the respective Approved Currency and in immediately available
funds, an amount equal to such Participant’s share (based upon the amount funded
by such Participant to the aggregate amount funded by all Participants and
retained by the Issuing Bank) of the principal amount of such payment and
interest thereon accruing after the purchase of the respective participations.

(e)           The obligations of the Participants to make payments to each
Issuing Bank with respect to Letters of Credit issued by it shall be irrevocable
and not subject to any qualification or exception whatsoever and shall be made
in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(i)            any lack of validity or enforceability of this Agreement or any
of the other Loan Documents or any amendment, supplement or modification to any
of the foregoing;

(ii)           the existence of any claim, setoff, defense or other right which
the Participant or any of its Affiliates may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Agent, any
Issuing Bank, any Participant, any Bank, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between any Borrower or any of its Affiliates and the beneficiary
named in any such Letter of Credit);

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

29


--------------------------------------------------------------------------------


 

(v)           the occurrence of any Event of Default or Potential Default; or

(vi)          any matter or event set forth in subsection 2.13(b).

(b)           Upon the request of any Participant, each Issuing Bank shall
furnish to such Participant copies of any Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

Section 2.11  Conditions to the Issuance of all Letters of Credit.  (a) 
Notwithstanding anything to the contrary set forth in this Article II, no
Issuing Bank shall be under any obligation to issue any Letter of Credit if at
the time of such issuance:

(I)            ANY ORDER, JUDGMENT OR DECREE OF ANY OFFICIAL BODY OR ARBITRATOR
SHALL PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN SUCH ISSUING BANK FROM ISSUING
SUCH LETTER OF CREDIT OR ANY REQUIREMENT OF LAW APPLICABLE TO SUCH ISSUING BANK
OR ANY BANK OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW)
FROM ANY OFFICIAL BODY WITH JURISDICTION OVER SUCH ISSUING BANK OR ANY BANK
SHALL PROHIBIT, OR REQUEST THAT SUCH ISSUING BANK OR ANY BANKS REFRAIN FROM, THE
ISSUANCE OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR
OR SHALL IMPOSE UPON SUCH ISSUING BANK OR ANY BANK WITH RESPECT TO SUCH LETTER
OF CREDIT ANY RESTRICTION OR RESERVE OR CAPITAL REQUIREMENT (FOR WHICH SUCH
ISSUING BANK IS NOT OTHERWISE COMPENSATED) NOT IN EFFECT ON THE CLOSING DATE, OR
ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE, IN EFFECT OR
KNOWN TO SUCH ISSUING BANK AS OF THE CLOSING DATE;

(II)           THE CONDITIONS PRECEDENT SET FORTH IN SECTION 6.02 ARE NOT
SATISFIED AT THAT TIME; OR

(III)          SUCH ISSUING BANK SHALL HAVE RECEIVED NOTICE FROM ANY BORROWER OR
THE REQUIRED BANKS PRIOR TO THE ISSUANCE OF SUCH LETTER OF CREDIT OF THE TYPE
DESCRIBED IN CLAUSE (VI) OF SECTION 2.11(B).


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS ARTICLE
II;

(I)            LETTERS OF CREDIT MAY ONLY BE DENOMINATED IN APPROVED CURRENCIES;

(II)           NO LETTER OF CREDIT SHALL BE ISSUED IF AFTER GIVING EFFECT
THERETO THE LETTER OF CREDIT OUTSTANDINGS, WHEN ADDED TO THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS AND BID LOANS AT SUCH
TIME, WOULD EXCEED THE REVOLVING CREDIT COMMITMENTS AT SUCH TIME;

(III)          NO LETTER OF CREDIT SHALL BE ISSUED AT ANY TIME IF AFTER GIVING
EFFECT THERETO THE LETTER OF CREDIT OUTSTANDINGS IN RESPECT OF ALL LETTERS OF
CREDIT WOULD EXCEED $100,000,000;

(IV)          NO LETTER OF CREDIT SHALL BE ISSUED IF AFTER GIVING EFFECT TO ANY
SUCH LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF (I) HOLDINGS, AGRI AND AGRO AND
ANY OTHER LOAN MADE ON OR BEFORE THE ISSUANCE OF SUCH LETTER OF CREDIT, THE
AGGREGATE PRINCIPAL AMOUNT OF ALL BID LOANS AND REVOLVING CREDIT LOANS INCURRED
BY ALL SUCH BORROWERS AND THE

30


--------------------------------------------------------------------------------


LETTER OF CREDIT OUTSTANDINGS IN RESPECT OF LETTERS OF CREDIT ISSUED FOR THE
ACCOUNT OF ALL SUCH BORROWERS WOULD EXCEED THE HOLDINGS SUB-LIMIT AND (II) THE
UK BORROWER AND ANY OTHER LOAN MADE ON OR BEFORE THE ISSUANCE OF SUCH LETTER OF
CREDIT, THE AGGREGATE PRINCIPAL AMOUNT OF ALL BID LOANS AND REVOLVING CREDIT
LOANS INCURRED BY THE UK BORROWER AND THE LETTER OF CREDIT OUTSTANDINGS IN
RESPECT OF LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF THE UK BORROWER WOULD
EXCEED $20,000,000;

(V)           EACH LETTER OF CREDIT SHALL HAVE AN EXPIRY DATE OCCURRING NOT
LATER THAN ONE YEAR AFTER SUCH LETTER OF CREDIT’S DATE OF ISSUANCE, PROVIDED
THAT EACH SUCH LETTER OF CREDIT MAY BY ITS TERMS AUTOMATICALLY RENEW ANNUALLY
FOR ONE ADDITIONAL YEAR UNLESS THE RESPECTIVE ISSUING BANK NOTIFIES THE
BENEFICIARY THEREOF, IN ACCORDANCE WITH THE TERMS OF SUCH LETTER OF CREDIT, THAT
SUCH LETTER OF CREDIT WILL NOT BE RENEWED; AND

(VI)          NO ISSUING BANK WILL ISSUE ANY LETTER OF CREDIT AFTER IT HAS
RECEIVED WRITTEN NOTICE FROM ANY BORROWER OR THE REQUIRED BANKS STATING THAT AN
EVENT OF DEFAULT OR A POTENTIAL DEFAULT EXISTS UNTIL SUCH TIME AS THE ISSUING
BANK SHALL HAVE RECEIVED A WRITTEN NOTICE OF (X) RESCISSION OF SUCH NOTICE FROM
THE PARTY OR PARTIES ORIGINALLY DELIVERING THE SAME OR (Y) A WAIVER OF SUCH
EVENT OF DEFAULT OR POTENTIAL DEFAULT BY THE REQUIRED BANKS.


(C)           SUBJECT TO AND ON THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH
ISSUING BANK IS HEREBY AUTHORIZED BY EACH BORROWER AND THE BANKS TO ARRANGE FOR
THE ISSUANCE OF ANY LETTER OF CREDIT PURSUANT TO SECTION 2.10 AND THE AMENDMENT
OF ANY LETTER OF CREDIT PURSUANT TO SECTION 2.15 AND/OR 10.01 BY:

(I)            COMPLETING THE COMMENCEMENT DATE AND THE EXPIRY DATE OF SUCH
LETTER OF CREDIT; AND

(II)           (IN THE CASE OF AN AMENDMENT INCREASING OR REDUCING THE AMOUNT
THEREOF) AMENDING SUCH LETTER OF CREDIT IN SUCH MANNER AS SUCH ISSUING BANK AND
THE RESPECTIVE BENEFICIARY MAY AGREE.

Section 2.12  Letter of Credit Requests.  (a)  Whenever a Borrower desires that
a Letter of Credit be issued for its account, such Borrower shall give the Agent
and the respective Issuing Bank written notice (including by way of facsimile
transmission, immediately confirmed in writing by submission of the original of
such request by mail to the Issuing Bank) thereof prior to 12:00 Noon, New York
time, at least three Business Days prior to the proposed date of issuance (which
shall be a Business Day), which written notice shall be in the form of Exhibit
2.12 (each, a “Letter of Credit Request”).  Each Letter of Credit Request shall
include any other documents as the respective Issuing Bank customarily requires
in connection therewith.

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the respective Borrower that such Letter of
Credit may be issued in accordance with, and it will not violate the
requirements applicable to such Borrower and/or such Letter of Credit of,
Sections 2.10 and 2.11.

(c)           Upon its issuance of, or amendment to, any Letter of Credit, the
respective Issuing Bank shall promptly notify the respective Borrower and each
Bank of such issuance or

31


--------------------------------------------------------------------------------


amendment, which notice shall include a summary description of the Letter of
Credit actually issued and any amendments thereto.

(d)           The Stated Amount of each Letter of Credit upon issuance shall be
not less than $1,000,000.

Section 2.13  Agreement to Repay Letter of Credit Drawings.  (a)  Each Borrower
severally agrees to reimburse the respective Issuing Bank directly for any
payment or disbursement made by such Issuing Bank under any Letter of Credit
issued for the account of such Borrower (each such amount so paid or disbursed
until reimbursed, an “Unpaid Drawing”), in each case, no later than one Business
Day following the date of such payment or disbursement, with interest on the
amount so paid or disbursed by such Issuing Bank, to the extent not reimbursed
prior to 3:00 p.m., New York time, on the date of such payment or disbursement,
from and including the date paid or disbursed to but not including the date such
Issuing Bank is reimbursed therefor at a rate per annum which shall be the Base
Rate as in effect from time to time plus the Applicable Margin for Base Rate
Loans incurred by such Borrower (plus an additional 2% per annum, payable on
demand, if not reimbursed by the third Business Day after the date on which the
respective Borrower receives notice from the respective Issuing Bank of such
payment or disbursement).

(b)           Each Borrower’s obligation under this Section 2.13 to reimburse
each Issuing Bank with respect to Unpaid Drawings of such Borrower (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment which such Borrower may have or have had against such Issuing Bank, or
any Issuing Bank, including, without limitation, any defense based upon the
failure of any drawing under a Letter of Credit to conform to the terms of the
Letter of Credit or any non-application or misapplication by the beneficiary of
the proceeds of such drawing; provided, however, that no Borrower shall be
obligated to reimburse any Issuing Bank for any wrongful payment made by such
Issuing Bank under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Issuing
Bank (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(c)           In determining whether to pay under any Letter of Credit, no
Issuing Bank shall have any obligation relative to the other Banks other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to substantially comply on
their face with the requirements of such Letter of Credit.  Any action taken or
omitted to be taken by any Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of such Issuing Bank’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision), shall not create for such
Issuing Bank any resulting liability to any Borrower or any of its Affiliates or
any Bank.

Section 2.14  Letter of Credit Expiration Extensions.  Each Bank acknowledges
that to the extent provided under the terms of any Letter of Credit, the
expiration date of such Letter of Credit will be automatically extended for an
additional year, without written amendment, unless within a set period of time
prior to the expiration date of such Letter of

 

32


--------------------------------------------------------------------------------


 

Credit, notice is given by the respective Issuing Bank in accordance with the
terms of the respective Letter of Credit (a “Notice of Non-Extension”) that the
expiration date of such Letter of Credit will not be extended beyond its current
expiration date.  The respective Issuing Bank will give Notices of Non-Extension
as to any or all outstanding Letters of Credit issued by it if requested to do
so by the Required Banks pursuant to Article VIII.  In addition, the respective
Issuing Bank will give Notices of Non-Extension as to all outstanding Letters of
Credit issued by it if the Expiration Date has occurred.  The respective Issuing
Bank will send a copy of each Notice of Non-Extension to the respective Borrower
concurrently with delivery thereof to the respective beneficiary, unless
prohibited by law from doing so.

Section 2.15  Changes to Stated Amount.  At any time when any Letter of Credit
is outstanding, at the request of the respective Borrower, the Issuing Bank will
enter into an amendment increasing or reducing the Stated Amount of such Letter
of Credit, provided that (i) the Stated Amount of a Letter of Credit may not be
increased at any time if the conditions set forth in Sections 2.10 and 2.11 or
the conditions precedent set forth in Section 6.02 are not satisfied at such
time, and (ii) the Stated Amount of a Letter of Credit may not be increased at
any time after the Expiration Date.

Section 2.16  Incremental Commitments.  (a)  So long as the Incremental
Commitment Request Requirements are satisfied at the time of the delivery of the
request referred to below, Holdings shall have the right, with the consent of,
and in coordination with, the Agent, but without requiring the consent of any of
the Banks (save as provided in Section 2.16(b) below), to request at any time
and from time to time after the Closing Date and prior to the Expiration Date,
that one or more Banks (and/or one or more other banks or financial institutions
which are acceptable to each of the Agent and Holdings (each an “Eligible
Transferee”) and which will become Banks as provided below) provide Incremental
Commitments and, subject to the applicable terms and conditions contained in
this Agreement, make Loans pursuant thereto; it being understood and agreed,
however, that (i) no Bank shall be obligated to provide an Incremental
Commitment as a result of any such request by the Borrowers, and until such
time, if any, as such Bank has agreed in its sole discretion to provide an
Incremental Commitment and executed and delivered to the Agent an Incremental
Commitment Agreement in respect thereof as provided in Section 2.16(b), such
Bank shall not be obligated to fund any Loans in excess of its Commitment as in
effect prior to giving effect to such Incremental Commitment provided pursuant
to Section 2.16(b) below, (ii) any Bank (including any Eligible Transferee who
will become a Bank) may so provide an Incremental Commitment without the consent
of any other Bank, (iii) each provision of Incremental Commitments on a given
date pursuant to Section 2.16(b) below shall be in a minimum aggregate amount
(for all Banks (including any Eligible Transferee who will become a Bank)) of at
least $25,000,000 and in integral multiples of $5,000,000 in excess thereof,
(iv) the aggregate amount of all Incremental Commitments provided pursuant to
Section 2.16(b) below, shall not exceed $100,000,000 and (v) all Loans made and
Letters of Credit issued pursuant to Incremental Commitments (and all interest,
fees and other amounts payable thereon) shall be Obligations under this
Agreement and the other applicable Loan Documents.


(B)           AT THE TIME OF THE PROVISION OF INCREMENTAL COMMITMENTS PURSUANT
TO THIS SECTION 2.16, THE BORROWERS, THE AGENT AND EACH SUCH BANK OR OTHER
ELIGIBLE TRANSFEREE WHICH AGREES TO PROVIDE AN INCREMENTAL COMMITMENT (EACH, AN
“INCREMENTAL BANK”) SHALL EXECUTE AND

33


--------------------------------------------------------------------------------



DELIVER TO THE ADMINISTRATIVE AGENT AN INCREMENTAL COMMITMENT AGREEMENT, WITH
THE EFFECTIVENESS OF SUCH INCREMENTAL BANK’S INCREMENTAL COMMITMENT TO OCCUR ON
THE DATE (THE “INCREMENTAL LOAN COMMITMENT DATE”) SET FORTH IN SUCH INCREMENTAL
COMMITMENT AGREEMENT, WHICH DATE IN ANY EVENT SHALL BE NO EARLIER THAN THE DATE
ON WHICH (W) ALL FEES REQUIRED TO BE PAID IN CONNECTION THEREWITH AT THE TIME OF
SUCH EFFECTIVENESS SHALL HAVE BEEN PAID (INCLUDING, WITHOUT LIMITATION, ANY
AGREED UPON UP-FRONT OR ARRANGEMENT FEES OWING TO THE AGENT (OR ANY AFFILIATE
THEREOF)), (X) ALL INCREMENTAL LOAN COMMITMENT REQUIREMENTS ARE SATISFIED, (Y)
ALL OTHER CONDITIONS SET FORTH IN THIS SECTION 2.16(B) SHALL HAVE BEEN
SATISFIED, AND (Z) ALL OTHER CONDITIONS PRECEDENT THAT MAY BE SET FORTH IN SUCH
INCREMENTAL COMMITMENT AGREEMENT SHALL HAVE BEEN SATISFIED.  THE AGENT SHALL
PROMPTLY NOTIFY EACH BANK AS TO THE EFFECTIVENESS OF EACH INCREMENTAL COMMITMENT
AGREEMENT, AND AT SUCH TIME, (I) THE COMMITMENTS UNDER, AND FOR ALL PURPOSES OF,
THIS AGREEMENT SHALL BE INCREASED BY THE AGGREGATE AMOUNT OF SUCH INCREMENTAL
COMMITMENTS, (II) SCHEDULE 1.01(B) SHALL BE DEEMED MODIFIED TO REFLECT THE
REVISED REVOLVING CREDIT COMMITMENTS OF THE AFFECTED BANKS AND (III) TO THE
EXTENT REQUESTED BY ANY INCREMENTAL BANK, NOTES WILL BE ISSUED, AT THE
BORROWERS’ EXPENSE, TO SUCH INCREMENTAL BANK.


(C)           AT THE TIME OF ANY PROVISION OF INCREMENTAL COMMITMENTS PURSUANT
TO THIS SECTION 2.16, THE BORROWERS SHALL, IN COORDINATION WITH THE AGENT, REPAY
OUTSTANDING LOANS OF CERTAIN OF THE BANKS, AND INCUR ADDITIONAL LOANS FROM
CERTAIN OTHER BANKS (INCLUDING THE INCREMENTAL BANKS), IN EACH CASE TO THE
EXTENT NECESSARY SO THAT ALL OF THE BANKS PARTICIPATE IN EACH OUTSTANDING
BORROWING TRANCHE OF LOANS PRO RATA ON THE BASIS OF THEIR RESPECTIVE COMMITMENTS
(AFTER GIVING EFFECT TO ANY INCREASE IN THE COMMITMENTS PURSUANT TO THIS
SECTION 2.16 ABOVE) AND WITH THE BORROWERS BEING OBLIGATED TO PAY TO THE
RESPECTIVE BANKS ANY COSTS OF THE TYPE REFERRED TO IN SECTION 3.04 HEREIN IN
CONNECTION WITH ANY SUCH REPAYMENT AND/OR LOANS.


ARTICLE III


INTEREST RATES

Section 3.01  Interest Rate Options.  Each Borrower shall pay interest in
respect of the outstanding unpaid principal amount of the Revolving Credit Loans
as selected by it from the Base Rate Option or Revolving Credit LIBOR Option set
forth below applicable to the Revolving Credit Loans, it being understood that,
subject to the provisions of this Agreement, the Borrowers may select different
Interest Rate Options and different Interest Periods to apply to different
Borrowing Tranches of the Revolving Credit Loans, and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Revolving Credit Loans comprising any Borrowing Tranche, provided that there
shall not be at any one time outstanding more than eight (8) Borrowing Tranches
in the aggregate among all of the Revolving Credit Loans.  If at any time the
designated rate applicable to any Revolving Credit Loan made by any Bank exceeds
such Bank’s highest lawful rate, the rate of interest on such Bank’s Revolving
Credit Loan shall be limited to such Bank’s highest lawful rate.

(a)           Revolving Credit Interest Rate Options.  Each Borrower shall have
the right to select from the following Interest Rate Options applicable to the
Revolving Credit Loans incurred by it:

34


--------------------------------------------------------------------------------


 

(i)            Revolving Credit Base Rate Option:  A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, for the
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or

(ii)           Revolving Credit LIBOR Option:  A rate per annum (computed on the
basis of a year of 360 days for the actual days elapsed) equal to the applicable
LIBOR plus the Applicable Margin.

(b)           Rate Quotations.  The Borrowers may call the Agent on or before
the date on which a Revolving Credit Loan Request is to be delivered to receive
an indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Agent or the Banks nor affect the rate of
interest which thereafter is actually in effect when the election is otherwise
made in accordance with the terms of this Agreement.

(c)           Change in Fees or Interest Rates.  If the Applicable Margin or
Applicable Facility Fee Rate is increased or reduced with respect to any period
for which any Borrower has already paid interest or the Facility Fee, the Agent
shall recalculate the additional interest or the Facility Fee due from, or the
amount of the refund of interest or the Facility Fee due to, such Borrower and
shall, within fifteen (15) Business Days after the Agent received the
information which gave rise to such increase or decrease, give the applicable
Borrower and the Banks notice of such recalculation.

(i)            Any additional interest or Facility Fee due from any Borrower
shall be paid to the Agent for the account of the Banks on the next date on
which an interest or fee payment is due; provided, however, that if there are no
Loans outstanding or if the Loans are due and payable, such additional interest
or Facility Fee shall be paid promptly after receipt of written request for
payment from the Agent.

(ii)           Any interest or Facility Fee refund due to any Borrower shall be
credited against payments otherwise due from such Borrower on the next interest
or fee payment date or, if the Loans have been repaid and the Banks are no
longer committed to lend under this Agreement, the Banks shall pay the Agent for
the account of such Borrower such interest or Facility Fee refund not later than
five Business Days after written notice from the Agent to the Banks.

Section 3.02  Revolving Credit Loans Interest Periods.  At any time when any
Borrower shall select, convert to, or renew a Revolving Credit Loan LIBOR
Option, the applicable Borrower shall notify the Agent thereof at least three
(3) Business Days prior to the effective date of such LIBOR Option by delivering
a Loan Request.  The notice shall specify a Revolving Credit Loan Interest
Period during which such Interest Rate Option shall apply.  Notwithstanding the
preceding sentence, the following provisions shall apply to any selection of,
renewal of, or conversion to a Revolving Credit Loan LIBOR Option:

35


--------------------------------------------------------------------------------


 

(a)           Amount of Borrowing Tranche.  Each Borrowing Tranche of Revolving
Credit Loans shall be in integral multiples of $1,000,000 and not less than
$5,000,000 (or, in the case of Borrowing Tranches of Revolving Credit Loans to
the UK Borrower, not less than $1,000,000); and

(b)           Renewals.  In the case of the renewal of a Revolving Credit Loan
LIBOR Option at the end of an Interest Period, the first day of the new Interest
Period shall be the last day of the preceding Interest Period, without
duplication in payment of interest for such day.

Section 3.03  Interest After Default.  To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived:

(a)           Interest Rate.  The rate of interest otherwise applicable for each
Loan pursuant to Section 3.01 [Interest Rate Options] shall be increased by 2.0%
per annum; and

(b)           Other Obligations.  Each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable under the Base Rate Option plus an additional 2.0% per annum
from the time such Obligation becomes due and payable and until it is paid in
full.

(c)           Acknowledgment.  The Borrowers acknowledge that the increase in
rates referred to in this Section 3.03 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Banks are entitled to additional compensation
for such risk; and all such interest referred to in this Section 3.03 shall be
payable by the Borrowers upon demand by the Agent.

Section 3.04  LIBOR Unascertainable; Illegality; Increased Costs; Deposits Not
Available.  (a)  Unascertainable.  If on any date on which LIBOR would otherwise
be determined with respect to Revolving Credit Loans or Bid Loans, the Agent
shall have determined that:

(i)               adequate and fair means do not exist for ascertaining such
LIBOR, or

(ii)              a contingency has occurred which materially and adversely
affects the respective London interbank market relating to LIBOR, the Agent
shall have the rights specified in Section 3.04(c).

(b)           Illegality; Increased Costs; Deposits Not Available.  If at any
time any Bank shall have determined that:

(i)            the making, maintenance or funding of any Loan to which a LIBOR
Option applies has been made unlawful by compliance by such Bank in good faith
with any Law or any interpretation or application thereof by any

36


--------------------------------------------------------------------------------


Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii)           such LIBOR Option will not adequately and fairly reflect the cost
to such Bank of the establishment or maintenance of any such Loan, or

(iii)          after making all reasonable efforts, deposits of the relevant
amount in the relevant Approved Currency for the relevant Interest Period for a
Loan to which a LIBOR Option applies are not available to such Bank with respect
to such Loan in the respective London interbank market,

then the Agent shall have the rights specified in Section 3.04(c).

(c)           Agent’s and Bank’s Rights.  In the case of any event specified in
Section 3.04(a) above, the Agent shall promptly so notify the Banks and the
Borrowers thereof, and in the case of an event specified in Section 3.04(b)
above, such Bank shall promptly so notify the Agent and endorse a certificate to
such notice as to the specific circumstances of such notice, and the Agent shall
promptly send copies of such notice and certificate to the other Banks and the
Borrowers.  Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the Banks,
in the case of such notice given by the Agent, or (B) such Bank, in the case of
such notice given by such Bank, to allow the Borrowers to select, convert to or
renew a LIBOR Option shall be suspended until the Agent shall have later
notified the Borrowers, or such Bank shall have later notified the Agent, of the
Agent’s or such Bank’s, as the case may be, determination that the circumstances
giving rise to such previous determination no longer exist.  If at any time the
Agent makes a determination under Section 3.04(a) and any Borrower has
previously notified the Agent of its selection of, conversion to or renewal of a
LIBOR Option and such Interest Rate Option has not yet gone into effect, such
notification shall be deemed to provide for the termination of the applicable
Borrower’s Bid Loan request (without penalty) for such Loans if the applicable
Borrower has requested Bid Loans under the Bid Loan LIBOR Option and for the
selection of, conversion to or renewal of the Base Rate Option otherwise
available with respect to such Loans if the applicable Borrower has requested
the Revolving Credit Loan LIBOR Option.  If any Bank notifies the Agent of a
determination under Section 3.04(b), the Borrowers shall, subject to the
Borrowers’ indemnification Obligations under Section 4.06(b) [Indemnity], as to
any Loan of the Bank to which a LIBOR Option applies, on the date specified in
such notice either convert such Loan to the Base Rate Option otherwise available
with respect to such Loan (in the case of Dollar-denominated Loans) or prepay
such Loan in accordance with Section 4.04 [Voluntary Prepayments].  Absent due
notice from the Borrowers of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date in the case of Dollar-denominated
Loans, or prepaid on such date in the case of all other Loans.

Section 3.05  Selection of Interest Rate Options.  If any Borrower fails to
select a new Interest Period to apply to any Borrowing Tranche of Revolving
Credit Loans under the Revolving Credit Loan LIBOR Option at the expiration of
an existing Interest Period applicable to such Borrowing Tranche in accordance
with the provisions of Section 3.01(a) [Revolving Credit Interest Rate Options],
the applicable Borrower shall be deemed to have (i) in the case of

37


--------------------------------------------------------------------------------


Dollar-denominated Loans, converted such Borrowing Tranche to the Base Rate
Option commencing upon the last day of the existing Interest Period and (ii) in
the case of Alternate Currency Loans, selected a one-month Interest Period
commencing upon the last day of the existing Interest Period.


ARTICLE IV


PAYMENTS

Section 4.01  Payments.  All payments and prepayments to be made in respect of
principal, interest, Facility Fees, Letter of Credit Fees, Fronting Fees,
Agent’s Fee, or other fees or amounts due from the Borrowers hereunder shall be
payable prior to 11:00 A.M., New York time, on the date when due without
presentment, demand, protest, or notice of any kind, all of which are hereby
expressly waived by the Borrowers, and without set-off, counterclaim, or other
deduction of any nature, and an action therefor shall immediately accrue.  Such
payments shall be made to the Agent at the Principal Office for the ratable
accounts of the Banks with respect to the Revolving Credit Loans and Letters of
Credit and for the account of the lending Bank with respect to the Bid Loans, in
the applicable Approved Currency and in immediately available funds, and the
Agent shall promptly distribute such amounts to the Banks in immediately
available funds, provided that in the event payments are received by 11:00 A.M.,
New York time, by the Agent with respect to the Loans and such payments are not
distributed to the Banks on the same day received by the Agent, the Agent shall
pay the Banks the Federal Funds Effective Rate with respect to the amount of
such payments for each day held by the Agent and not distributed to the Banks. 
The Agent’s and each Bank’s statement of account, ledger, or other relevant
record shall, in the absence of manifest error, be conclusive as the statement
of the amount of principal of and interest on the Loans and other amounts owing
under this Agreement.

Section 4.02  Pro Rata Treatment of Banks.  Each borrowing of Revolving Credit
Loans shall be allocated to each Bank according to its Ratable Share
(irrespective of the amount of Bid Loans outstanding), and each selection of,
conversion to or renewal of any Interest Rate Option applicable to Revolving
Credit Loans and each payment or prepayment by the Borrowers with respect to
principal or interest on the Revolving Credit Loans, Facility Fees or Letter of
Credit Fees or other fees (except for the Agent’s Fee, the Bid Loan Processing
Fee and the Fronting Fees) or amounts due from the Borrowers hereunder to the
Banks with respect to the Revolving Credit Loans shall (except as provided in
Section 3.04(c) [Agent’s and Bank’s Rights] in the case of an event specified in
Section 3.04 [Euro-Rate Unascertainable; Etc.], Section 4.04 [Replacement of a
Bank] or Section 4.06 [Additional Compensation in Certain Circumstances]) be
made in proportion to the applicable Revolving Credit Loans outstanding from
each Bank and, if no such Loans are then outstanding, in proportion to the
Ratable Share of each Bank.  Each borrowing of a Bid Loan shall be made
according to the provisions in Section 2.08 hereof and each payment or
prepayment by the Borrowers of principal, interest, fees, or other amounts from
the Borrowers with respect to Bid Loans shall be made to the Banks in proportion
to the amounts due to such Banks with respect to Bid Loans then outstanding.

Section 4.03  Interest Payment Dates.  Interest on Revolving Credit Loans to
which the Base Rate Option applies shall be due and payable in arrears on the
first Business Day

38


--------------------------------------------------------------------------------


of each June, September, December, and March after the date hereof and on the
Expiration Date or upon acceleration of the Loan.  Interest on Revolving Credit
Loans and Bid Loans to which the LIBOR Option applies and Bid Loans to which the
Bid Loan Fixed Rate Option applies shall be due and payable on the last day of
each Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also at the end of the third Month of such Interest Period. 
Interest on payments of principal and other monetary Obligations shall be due on
the date such payment is due (whether on the stated maturity date, upon
acceleration, or otherwise) or if principal or such other Obligation is paid
earlier than the date when due, then on the date when paid.

Section 4.04  Voluntary Prepayments.  (a)  Right to Prepay.  Each Borrower shall
have the right at its option from time to time to prepay the Revolving Credit
Loans incurred by it in whole or in part without premium or penalty (except as
provided in Section 4.04(b) below or in Section 4.06 [Additional Compensation in
Certain Circumstances]):

(i)          at any time with respect to any Revolving Credit Loan to which the
Base Rate Option applies,

(ii)         on the last day of the applicable Interest Period with respect to
Revolving Credit Loans to which a LIBOR Option applies,

(iii)        on the date specified in a notice by any Bank pursuant to Section
3.04 [LIBOR Unascertainable, Etc.] with respect to any Revolving Credit Loan to
which a LIBOR Option applies.

Whenever any Borrower desires to prepay any part of the Revolving Credit Loans,
it shall provide a prepayment notice to the Agent by 12:00 Noon, New York time,
at least one (1) Business Day prior to the date of prepayment of Revolving
Credit Loans to which a Base Rate Option applies and at least three (3) Business
Days prior to the date of prepayment of Revolving Credit Loans to which a LIBOR
Option applies setting forth the following information:

(x)         the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

(y)        a statement indicating the application of the prepayment among the
Borrowing Tranches of such Loans; and

(z)         the total principal amount of such prepayment, which shall not be
less than $1,000,000 or such lesser amount as may be outstanding under the
Borrowing Tranche to be prepaid.

The principal amount of the Revolving Credit Loans for which a prepayment notice
is given, together with such interest and fees as have accrued on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made; provided, however,
that failure of any Borrower to make payment in accordance with a prepayment
notice given by it shall not be an Event of Default in and of itself.  Except as
provided in Section 3.04(c) [Agent’s and Bank’s rights], if any Borrower

39


--------------------------------------------------------------------------------


prepays a Revolving Credit Loan, but fails to specify the applicable Borrowing
Tranche which the applicable Borrower is prepaying, the prepayment shall be
applied first to Revolving Credit Loans to which the Base Rate Option applies,
then to Loans to which the Revolving Credit Loan LIBOR Option applies.  Any
prepayment hereunder and any failure of the applicable Borrower to make payment
in accordance with a prepayment notice provided by it shall be subject to the
applicable Borrower’s Obligation to indemnify the Banks under Section 4.06(b)
[Indemnity].

(b)           Replacement of a Bank.  In the event any Bank (i) gives notice
under Section 3.04 [LIBOR Unascertainable, Etc.] or Section 4.06 [Additional
Compensation in Certain Circumstances], (ii) does not fund Revolving Credit
Loans, Bid Loans or Unpaid Drawings because the making of such Loans would
contravene any Law applicable to such Bank, or (iii) becomes subject to the
control of an Official Body (other than normal and customary supervision), then
Holdings or the Company shall have the right at its option, with the consent of
the Agent and each Issuing Bank, which shall not be unreasonably withheld, to
prepay the Loans of such Bank in whole, together with all interest accrued
thereon, and terminate such Bank’s Commitment at any time after (x) receipt of
such Bank’s notice under Section 3.04 [LIBOR Unascertainable, Etc.] or Section
4.06(a) [Increased Costs, Etc.], (y) the date such Bank has failed to fund
Revolving Credit Loans, Bid Loans or Unpaid Drawings because the making of such
Loans would contravene Law applicable to such Bank, or (z) the date such Bank
became subject to the control of an Official Body, as applicable; provided that
the applicable Borrower shall also pay to such Bank at the time of such
prepayment any amounts required under Section 4.06 [Additional Compensation in
Certain Circumstances] and any accrued interest due on such amount and any
related fees; provided, however, that the Commitment and any Bid Loan of such
Bank shall be provided by one or more of the remaining Banks or a replacement
bank acceptable to the Agent and each Issuing Bank; provided, further, the
remaining Banks shall have no obligation hereunder to increase their Commitments
or provide the Bid Loan of such Bank.  Notwithstanding the foregoing, the Agent
may only be replaced subject to the requirements of Section 9.14 [Successor
Agent].

(c)           Change of Lending Office.  Each Bank agrees that, upon the
occurrence of any event giving rise to increased costs or other special payments
under Section 3.04(b) [Illegality, Etc.] or Section 4.06(a) [Increased Costs,
Etc.] with respect to such Bank, it will, if requested by Holdings or the
Company, use reasonable efforts (subject to overall policy considerations of
such Bank) to designate another lending office for any Loans affected by such
event, provided that such designation is made on terms that such Bank and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section.  Nothing in this Section 4.04(c) shall affect or postpone any of
the Obligations or the rights of the Agent or any Bank provided in this
Agreement.

Section 4.05  Reduction or Termination of Commitments.  The aggregate amount of
the Commitments shall be automatically reduced to zero on the Expiration Date. 
The aggregate amount of Commitments shall be automatically reduced to zero on
the 90th day following the date hereof unless the Closing Date has occurred by
such time.  In addition, the Borrower shall have the right to terminate or
reduce the then unused portion of Commitments at any time or from time to time;
provided that (a) each partial reduction shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof; (b) at no
time

40


--------------------------------------------------------------------------------


shall the total amount of the Commitments be less than the sum of the current
Loans outstanding and the Letter of Credit Outstandings at such time (except
following the Expiration Date to the extent no Loans are outstanding and all
Letters of Credit are cash collateralized in accordance with Section 4.10); and
(c) any Borrower shall provide at least five (5) Business Days’ prior written
notice of each such termination or reduction to the Agent specifying the amount
of the Commitments to be reduced or terminated.  Each such notice shall be
irrevocable, and Commitments once terminated or reduced may not be reinstated. 
Any partial reduction of Commitments pursuant to this Section 4.05 will apply
ratably to all Banks based upon each such Bank’s Commitment.

Section 4.06  Additional Compensation in Certain Circumstances.  (a)  Increased
Costs or Reduced Return Resulting From Taxes, Reserves, Capital Adequacy
Requirements, Expenses, Etc.  If any Law, guideline or interpretation or any
change in any Law, guideline or interpretation or application thereof by any
Official Body charged with the interpretation or administration thereof or
compliance with any request or directive (whether or not having the force of
Law) of any central bank or other Official Body:

(i)            subjects any Bank or Issuing Bank to any tax or changes the basis
of taxation with respect to this Agreement, the Revolving Credit Loans, the Bid
Loans or Letters of Credit or payments by any Borrower of principal, interest,
Facility Fees, Letter of Credit Fees, Unpaid Drawings or other amounts due from
the Borrowers hereunder (except for taxes on the overall net income of such Bank
or Issuing Bank),

(ii)           imposes, modifies or deems applicable any reserve (including the
Eurodollar Reserve Percentage), special deposit or similar requirement against
credits or commitments to extend credit extended by, or assets (funded or
contingent) of, deposits with or for the account of, or other acquisitions of
funds by, any Bank or Issuing Bank, or

(iii)          imposes, modifies or deems applicable any capital adequacy or
similar requirement (A) against assets (funded or contingent) of, or letters of
credit, other credits or commitments to extend credit extended by, any Bank or
Issuing Bank, or (B) otherwise applicable to the obligations of any Bank or
Issuing Bank under this Agreement,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Bank or Issuing Bank with respect to this Agreement, or the making, maintenance
or funding of any part of the Revolving Credit Loans or the Bid Loans, or the
issuance of or participation in any Letter of Credit (or, in the case of any
capital adequacy or similar requirement, to have the effect of reducing the rate
of return on any Bank’s capital or Issuing Bank, taking into consideration such
Bank’s or Issuing Bank’s customary policies with respect to capital adequacy) by
an amount which such Bank or Issuing Bank in its sole discretion deems to be
material, such Bank or Issuing Bank shall from time to time notify the Borrowers
and the Agent of the amount determined in good faith (using any averaging and
attribution methods employed in good faith) by such Bank or Issuing Bank to be
necessary to compensate such Bank or Issuing Bank for such increase in cost,
reduction of income, additional expense or reduced rate of return.  Such notice
shall set forth in reasonable

41


--------------------------------------------------------------------------------


detail the basis for such determination.  Such amount shall be due and payable
by the applicable Borrower to such Bank or Issuing Bank ten (10) Business Days
after such notice is given.

(b)           Indemnity.  In addition to the compensation required by Section
4.06 (a) [Increased Costs, Etc.], each Borrower, with respect to Loans incurred
or requests therefor made by such Borrower, shall indemnify each Bank against
all liabilities, losses, or expenses (including loss of margin, any loss or
expense incurred in liquidating or employing deposits from third parties and any
loss or expense incurred in connection with funds acquired by a Bank to fund or
maintain Loans subject to a LIBOR Option or the Bid Loan Fixed Rate Option)
which such Bank sustains or incurs as a consequence of any

(i)            payment, prepayment, conversion, or renewal of any Loan to which
a LIBOR Option or the Bid Loan Fixed Rate Option applies on a day other than the
last day of the corresponding Interest Period (whether or not such payment or
prepayment is mandatory, voluntary, or automatic and whether or not such payment
or prepayment is then due),

(ii)           attempt by such Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.05 [Revolving Credit Loan Requests], Section 2.08 [Bid Loan Facility]
or Section 3.02 [Interest Periods] or notice relating to prepayments under
Section 4.04 [Voluntary Prepayments],

(iii)          default by such Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of such Borrower to pay when due (by acceleration or
otherwise) any principal of or interest on the Revolving Credit Loans or the Bid
Loans, Facility Fee, Letter of Credit Fee or any other amount due hereunder, or

(iv)          payment or prepayment of any Bid Loan on a day other than the
maturity date thereof (whether or not such payment or prepayment is mandatory or
voluntary).

If any Bank sustains or incurs any such loss or expense, it shall from time to
time notify the applicable Borrower of the amount determined in good faith by
such Bank (which determination may include such assumptions, allocations of
costs and expenses, and averaging or attribution methods as such Bank shall deem
reasonable) to be necessary to indemnify such Bank for such loss or expense. 
Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by such Borrower to such
Bank ten (10) Business Days after such notice is given.

Section 4.07  Taxes.  (a)  No Deductions.  All payments made by each Borrower
hereunder and under each Note or for Unpaid Drawings shall be made free and
clear of and without deduction for any present or future taxes, levies, imposts,
deductions, charges, or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on the net income of any Bank or Issuing Bank and all
income and franchise taxes applicable to any Bank or Issuing Bank of the United
States (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings, and liabilities being hereinafter referred to as “Taxes”).  If any
Borrower shall be required by Law to deduct any Taxes from or in respect of any
sum payable hereunder or

42


--------------------------------------------------------------------------------


under any Note or for Unpaid Drawings, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.07(a))
each Bank or Issuing Bank receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Borrower shall
make such deductions, and (iii) the applicable Borrower shall timely pay the
full amount deducted to the relevant tax authority or other authority in
accordance with applicable Law.

(b)           Stamp Taxes.  In addition, each Borrower agrees to pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges, or similar levies which arise from any payment made by such Borrower
hereunder or from the execution, delivery, or registration of, or otherwise with
respect to, this Agreement or any Note executed and delivered by such Borrower
(hereinafter referred to as “Other Taxes”).

(c)           Indemnification for Taxes Paid by a Bank.  Each Borrower, with
respect to Loans incurred or requests therefor made by such Borrower, shall
indemnify each Bank for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 4.07(c)) paid by any Bank and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within 30 days from the date a
Bank makes written demand therefor.

(d)           Certificate.  Within 30 days after the date of any payment of any
Taxes by any Borrower, the applicable Borrower shall furnish to each Bank, at
its address referred to herein, the original or a certified copy of a receipt
evidencing payment thereof.

(e)           Survival.  Without prejudice to the survival of any other
agreement of the Borrowers hereunder, the agreements and obligations of the
Borrowers contained in this Section 4.07 shall survive the payment in full of
principal and interest hereunder and under any instrument delivered hereunder.

Section 4.08  Judgment Currency.  (a)  Currency Conversion Procedures for
Judgments.  If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder or under a Note in any currency (the
“Original Currency”) into another currency (the “Other Currency”), the parties
hereby agree, to the fullest extent permitted by Law, that the rate of exchange
used shall be that at which in accordance with normal banking procedures each
Bank could purchase the Original Currency with the Other Currency after any
premium and costs of exchange on the Business Day preceding that on which final
judgment is given.

(b)           Indemnity in Certain Events.  The obligation of each Borrower in
respect of any sum due from such Borrower to any Bank hereunder shall,
notwithstanding any judgment in an Other Currency, whether pursuant to a
judgment or otherwise, be discharged only to the extent that, on the Business
Day following receipt by any Bank of any sum adjudged to be so due in such Other
Currency, such Bank may in accordance with normal banking procedures purchase
the Original Currency with such Other Currency.  If the amount of the Original
Currency so

43


--------------------------------------------------------------------------------


purchased is less than the sum originally due to such Bank in the Original
Currency, each Borrower agrees, with respect to Loans incurred and requests
therefor made by such Borrower, as a separate obligation and notwithstanding any
such judgment or payment, to indemnify such Bank against such loss.

Section 4.09  Notes, Maturity.  The Revolving Credit Loans made by each Bank
shall be evidenced by a Revolving Credit Note in the form of Exhibit 1.01(R). 
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
all outstanding Revolving Credit Loans shall be repaid in full on the Expiration
Date.

Section 4.10  Mandatory Prepayments.  (a)  If on any date (including, without
limitation, (i) any date on which Dollar Equivalents are determined and (ii) the
Expiration Date) the sum of the aggregate outstanding Principal Amount of
Revolving Credit Loans and Bid Loans plus the Letter of Credit Outstandings (all
the foregoing, collectively, the “Aggregate Outstandings”) exceeds the
Commitments as then in effect, Holdings, the Company, AGRI, AGRO and/or the UK
Borrower (as they shall determine) shall repay no later than the next following
Business Day the principal amount of Revolving Credit Loans in an aggregate
Principal Amount equal to such excess.  If, after giving effect to the
prepayment of all outstanding Revolving Credit Loans as set forth above, the
remaining Aggregate Outstandings exceed the Commitments, Holdings, the Company,
AGRI, AGRO and/or the UK Borrower (as they shall determine) shall repay on such
date the principal of Bid Loans in an aggregate amount equal to such excess. 
If, after giving effect to the prepayment of all outstanding Revolving Credit
loans and Bid Loans as set forth above, the remaining Aggregate Outstandings
exceed the Commitment, the Borrowers shall (i) establish an account in the name
and for the benefit of the Agent, as Agent for the Banks (the “Cash Collateral
Account”), (ii) enter into a control agreement over such Cash Collateral Account
satisfactory to the Agent, and (iii) fund the Cash Collateral Account with cash
to be held as security for the Borrowers’ reimbursement obligations in respect
of Letters of Credit then outstanding, equal to the Letter of Credit
Outstandings in excess of the Commitment at such time.  In addition, at all
times on and after the 90th day prior to the Expiration Date and continuing
until all Letters of Credit have been terminated and all Obligations paid in
full, the Borrowers will maintain in the Cash Collateral Account an amount of
cash equal to the Letter of Credit Outstandings at such time.

(b)           If on any date (including, without limitation, any date on which
Dollar Equivalents are determined) the aggregate Principal Amount of Revolving
Credit Loans and Bid Loans incurred by the UK Borrower plus the Letter of Credit
Outstandings in respect of Letters of Credit issued for the account of the UK
Borrower exceeds $20,000,000, the UK Borrower shall repay no later than the next
following Business Day the principal amount of Revolving Credit Loans in an
aggregate Principal Amount equal to such excess.  If, after giving effect to the
repayment of all outstanding Revolving Credit Loans incurred by the UK Borrower
as set forth above, the sum of the outstanding Bid Loans incurred by the UK
Borrower plus the Letter of Credit Outstandings in respect of Letters of Credit
issued for the account of the UK Borrower exceeds $20,000,000, the UK Borrower
shall repay on such date the principal of Bid Loans in an aggregate amount equal
to such excess.  If, after giving effect to the repayment of all Revolving
Credit Loans and Bid Loans incurred by the UK Borrower as set forth above, the
Letter of Credit Outstandings in respect of Letters of Credit issued for the
account of the UK Borrower exceed $20,000,000, the UK Borrower shall on such day
(i) establish a Cash Collateral Account,

44


--------------------------------------------------------------------------------


(ii) enter into a control agreement over such Cash Collateral Account
satisfactory to the Agent and (iii) fund such Cash Collateral Account with cash
to be held as security for the UK Borrower’s reimbursement obligations in
respect of Letters of Credit equal to such excess.

(c)           If on any date (including, without limitation, any date on which
Dollar Equivalents are determined) the aggregate outstanding Principal Amount of
Revolving Credit Loans and Bid Loans incurred by any of Holdings, AGRI or AGRO
plus the Letter of Credit Outstandings in respect of Letters of Credit issued
for the account of all of such Borrowers exceeds the Holdings Sub-Limit,
Holdings, AGRI and/or AGRO shall repay no later than the next following Business
Day the principal amount of Revolving Credit Loans in an aggregate Principal
Amount equal to such excess.  If, after giving effect to the repayment of all
outstanding Revolving Credit Loans incurred by Holdings, AGRI and AGRO plus the
Letter of Credit Outstandings in respect of Letter of Credit issued for the
account of such Borrowers, in the aggregate, exceeds the Holdings Sub-Limit,
Holdings, AGRI and/or AGRO shall repay on such date the principal of Bid Loans
in an aggregate amount equal to such excess.  If, after giving effect to the
repayment of all Revolving Credit Loans and Bid Loans incurred by Holdings, AGRI
and AGRO, in the aggregate, as set forth above, the Letter of Credit
Outstandings in respect of Letters of Credit issued for the account of such
Borrowers, in the aggregate, exceeds the Holdings Sub-Limit, Holdings, AGRI
and/or AGRO shall on such day (i) establish a Cash Collateral Account, (ii)
enter into a control agreement over such Cash Collateral Account satisfactory to
the Agent and (iii) fund such Cash Collateral Account with cash to be held as
security for such Borrowers’ reimbursement obligations in respect of Letters of
Credit equal to such excess.

(d)           If on any date (including, without limitation, any date on which
Dollar Equivalents are determined) the Letter of Credit Outstandings exceed
$100,000,000, the Borrowers shall (i) establish a Cash Collateral Account, (ii)
enter into a control agreement over such Cash Collateral Account satisfactory to
the Agent and (iii) fund such Cash Collateral Account with cash to be held as
security for the Borrowers’ reimbursement obligations in respect of Letters of
Credit equal to such excess.


ARTICLE V


REPRESENTATIONS AND WARRANTIES

Section 5.01  Representations and Warranties.  Each Borrower represents and
warrants (in each case solely as to itself and its Subsidiaries) to the Agent
and each of the Banks as follows:

(a)           Organization and Qualification.  Such Borrower is a corporation
duly incorporated, validly existing, and in good standing under the laws of its
jurisdiction of organization.  Such Borrower has the lawful power to own or
lease its properties and to engage in the business it presently conducts.  Such
Borrower is duly licensed or qualified and in good standing in each jurisdiction
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary.

45


--------------------------------------------------------------------------------


 

(b)           Capitalization and Subsidiaries.  As of the Closing Date, Holdings
has no Subsidiaries other than those Subsidiaries listed on Schedule 5.01(b). 
Assured Value Insurance Company is an inactive corporation having no material
liabilities or Indebtedness.  All of the issued and outstanding share capital of
Holdings has been validly issued and is fully paid and nonassessable.

(c)           Power and Authority.  Such Borrower has full power to enter into,
execute, deliver, and carry out this Agreement and the other Loan Documents to
which it is a party, to incur the Indebtedness contemplated by the Loan
Documents, and to perform its Obligations under the Loan Documents to which it
is a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

(d)           Validity and Binding Effect.  This Agreement has been duly and
validly executed and delivered by such Borrower, and each other Loan Document
which such Borrower is required to execute and deliver as of the date hereof has
been duly executed and delivered by such Borrower.  Assuming the due execution
and delivery by Agent and the Banks of those Loan Documents to which they are a
party, this Agreement and each other Loan Document to which such Borrower is a
party constitute the legal, valid and binding obligations of such Borrower on
and after its date of delivery thereof, enforceable against such Borrower in
accordance with its terms, except to the extent that enforceability of any of
such Loan Document may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting the enforceability of creditors’
rights generally or limiting the right of specific performance.

(e)           No Conflict.  Neither the execution and delivery of this Agreement
or the other Loan Documents by such Borrower nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof will conflict with, constitute a default under or
result in any breach of (i) the terms and conditions of the certificate or
articles of incorporation, bylaws, memorandum of association or other
organizational or constitutional documents of such Borrower, or (ii) any Law or
any material agreement or instrument or order, writ, judgment, injunction, or
decree to which such Borrower is a party or by which it is bound or to which it
is subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of such
Borrower (other than Permitted Liens).

(f)            Litigation.  Except as disclosed under the Legal Proceedings
heading of the Annual Report on Form 10-K filed by Holdings with the SEC on
March 2, 2006, there are no actions, suits, proceedings, or investigations
pending or, to the knowledge of such Borrower, threatened against such Borrower
at law or in equity before any Official Body which individually or in the
aggregate may result in any Material Adverse Change.  Such Borrower is not in
violation of any order, writ, injunction, or any decree of any Official Body
which may result in any Material Adverse Change.

(g)           Title to Properties.  Such Borrower has good and marketable title
to or valid leasehold interests in all properties, assets, and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear

46


--------------------------------------------------------------------------------


of all Liens and encumbrances except Permitted Liens.  All leases of property
are in full force and effect and are subject only to the terms and conditions of
the applicable leases.

(h)           Financial Statements, Reinsurance Coverage.

(A)          Historical Statements.  The Company has delivered to the Agent
copies of its audited consolidated year-end financial statements for and as of
the end of the three (3) fiscal years ended December 31, 2003, 2004 and 2005
(the “Historical Statements”).  The Historical Statements were compiled from the
books and records maintained by the Company’s management, are correct and
complete and fairly represent the consolidated financial condition of the
Company and its Subsidiaries as of their dates and the results of operations for
the fiscal periods then ended and have been prepared in accordance with GAAP and
statutory requirements consistently applied.

(B)           Accuracy of Financial Statements.  As of the Closing Date, neither
the Company nor any Subsidiary of the Company has any liabilities, contingent or
otherwise, or forward or long-term commitments or Off-Balance Sheet Transactions
that are not disclosed in the Historical Statements or in the notes thereto, and
except as disclosed therein there are no unrealized or anticipated losses from
any commitments of the Company or any Subsidiary of the Company which may cause
a Material Adverse Change.  Since December 31, 2005, no Material Adverse Change
has occurred.

(C)           Reinsurance Coverage.  The Company has delivered Schedule 5.01(h)
to the Agent setting forth the amount, terms, and provider(s) to the Company of
reinsurance and the extent of the Company’s insurance or reinsurance exposure
covered thereby; as of December 31, 2005, Schedule 5.01(h) is correct and
complete and fairly represents the reinsurance coverage pertaining to the
business of the Company and its Subsidiaries (“Existing Reinsurance Coverage”).

(i)            Use of Proceeds; Margin Stock.  Such Borrower intends to use the
proceeds of the Loans and Letters of Credit in accordance with Section 2.07 and
Section 7.01(j).  Such Borrower does not engage or intend to engage principally,
or as one of its important activities, in the business of extending credit for
the purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (such term used herein within the meaning of Regulation U).  No
part of the proceeds of any Loan has been or will be used, immediately,
incidentally or ultimately, to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock or
to refund Indebtedness originally incurred for such purpose, or for any purpose
which entails a violation of or which is inconsistent with the provisions of the
regulations of the Board of Governors of the Federal Reserve System.  Such
Borrower does not hold or intend to hold margin stock in such amounts that more
than 25% of the reasonable value of its assets are or will be represented by
margin stock.

47


--------------------------------------------------------------------------------


 

(j)            Full Disclosure.  Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement, or other document furnished
to the Agent or any Bank by either of Holdings or the Company in connection
herewith or therewith, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein, in light of the circumstances under which they were made,
not misleading.  There is no fact known to either of Holdings or the Company
which materially adversely affects the business, property, assets, financial
condition, results of operations, or prospects of Holdings and its Subsidiaries
taken as a whole or the Company and its Subsidiaries taken as a whole which has
not been set forth in this Agreement or in the certificates, statements,
agreements, or other documents furnished in writing to the Agent and the Banks
by either Holdings or the Company prior to or at the date hereof in connection
with the transactions contemplated hereby.

(k)           Taxes.  All federal, state, local, and other tax returns required
to have been filed with respect to such Borrower have been filed, and payment or
adequate provision has been made for the payment of all taxes, fees,
assessments, and other governmental charges which have or may become due
pursuant to said returns or to assessments received, except to the extent that
such taxes, fees, assessments, and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.  There are no agreements or waivers extending the
statutory period of limitations applicable to any federal income tax return of
such Borrower for any period.

(l)            Consents and Approvals.  No consent, approval, exemption, order,
or authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery, or carrying out of this Agreement or any of the other Loan
Documents by such Borrower, except such as have been obtained or made on or
prior to the Closing Date.

(m)          No Event of Default; Compliance With Instruments.  No event has
occurred and is continuing and no condition exists or will exist after giving
effect to the borrowings or other extensions of credit to be made under or
pursuant to the Loan Documents which constitutes an Event of Default or
Potential Default.  Such Borrower is not in violation of (i) any term of its
certificate or articles of incorporation, bylaws, memorandum of association or
other organizational or constitutional documents or (ii) any material agreement
or instrument to which it is a party or by which it or any of its properties may
be subject or bound, in each such case where such violation would constitute a
Material Adverse Change.

(n)           Licenses, Etc.  Such Borrower owns or possesses all the material
licenses, registrations, franchises, permits, and rights necessary to own and
operate its properties and to carry on its business as presently conducted by
such Borrower, without conflict with the rights of others.

 

48


--------------------------------------------------------------------------------


 

(o)           Insurance.  No notice has been given or claim made and no grounds
exist to cancel or avoid any insurance policy or bond in favor of such Borrower
or any of its property, or to reduce the coverage provided thereby.  Such
policies and bonds provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of such
Borrower in accordance with prudent business practice in the industry of such
Borrower.

(p)           Compliance With Laws.  Such Borrower is in compliance in all
material respects with all applicable Laws in all jurisdictions in which such
Borrower is doing business, except where the failure to do so would not
constitute a Material Adverse Change.

(q)           Material Contracts; Burdensome Restrictions.  All material
contracts relating to the business operations of such Borrower are valid,
binding, and enforceable upon such Borrower and, to the knowledge of such
Borrower, each of the other parties thereto in accordance with their respective
terms, and there is no default thereunder, to such Borrower’s knowledge, with
respect to parties other than such Borrower.  Such Borrower is not bound by any
contractual obligation, or subject to any restriction in any organizational
document or any requirement of Law, which in and of itself is material and
adverse to such Borrower.

(r)            Investment Companies; Regulated Entities.  Such Borrower is not
an “investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”  Such Borrower is
not subject to any other Federal or state statute or regulation limiting its
ability to incur Indebtedness for borrowed money.

(s)           Plans and Benefit Arrangements.  To the extent of any Benefit
Arrangement, Plan or Multiemployer Plan in place during the term of this
Agreement, Holdings and each other member of the ERISA Group are in compliance
in all material respects with any applicable provisions of ERISA with respect to
all Benefit Arrangements, Plans, and Multiemployer Plans.  There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of the Borrowers, with respect to any Multiemployer Plan
or Multiple Employer Plan, which could result in any material liability of
Holdings or any other member of the ERISA Group.  To the extent of any Benefit
Arrangement, Plan or Multiemployer Plan in place during the term of this
Agreement, Holdings and all other members of the ERISA Group have made when due
any and all payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining thereto. 
With respect to each Plan and Multiemployer Plan, if any, Holdings and each
other member of the ERISA Group (i) have fulfilled in all material respects
their obligations under the minimum funding standards of ERISA, (ii) have not
incurred any liability to the PBGC other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, and (iii) have not had asserted against
them any penalty for failure to fulfill the minimum funding requirements of
ERISA.  All Plans, Benefit

49


--------------------------------------------------------------------------------


Arrangements and Multiemployer Plans, if any, have been administered in
accordance with their terms and applicable Law.

Holdings and each other member of the ERISA Group are in compliance in all
material respects with any applicable provisions of ERISA with respect to all
Benefit Arrangements, Plans, and Multiemployer Plans, if any.  There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of Holdings, with respect to any Multiemployer Plan or
Multiple Employer Plan, which could result in any material liability of Holdings
or any other member of the ERISA Group.  To the extent of any Benefit
Arrangement, Plan or Multiemployer Plan in place during the term of this
Agreement, Holdings and all other members of the ERISA Group have made when due
any and all payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining thereto. 
With respect to each Plan and Multiemployer Plan, if any, Holdings and each
other member of the ERISA Group (i) have fulfilled in all material respects
their obligations under the minimum funding standards of ERISA, (ii) have not
incurred any liability to the PBGC other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, and (iii) have not had asserted against
them any penalty for failure to fulfill the minimum funding requirements of
ERISA.  All Plans, Benefit Arrangements and Multiemployer Plans have been
administered in accordance with their terms and applicable Law.

(A)             No event requiring notice to the PBGC under Section 302(f)(4)(A)
of ERISA has occurred or is reasonably expected to occur with respect to any
Plan, and no amendment with respect to which security is required under
Section 307 of ERISA has been made or is reasonably expected to be made to any
Plan.

(B)             Neither Holdings nor any other member of the ERISA Group has
incurred or reasonably expects to incur any material withdrawal liability under
ERISA to any Multiemployer Plan or Multiple Employer Plan.  Neither Holdings nor
any other member of the ERISA Group has been notified by any Multiemployer Plan
or Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of Holdings, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of
Title IV of ERISA.

(t)            Senior Debt Status.  The Obligations of such Borrower under this
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of the such Borrower except (i) Indebtedness of such Borrower to
the extent secured by Permitted Liens, and (ii) Indebtedness which constitutes a
“preferred claim” under Section 9-227 of the Maryland Insurance Law (or any
analogous provision of United Kingdom or Bermuda law) in the event of the
liquidation, rehabilitation, reorganization, or conservation of the such
Borrower.  There is no Lien upon or with respect to any of the properties or
income of such Borrower which secures indebtedness or other obligations of any
Person except for Permitted Liens.

50


--------------------------------------------------------------------------------


 

(u)           Holdings.  Holdings was created on August 21, 2003 for the purpose
of holding the capital stock of the Company and its other subsidiaries (but it
is recognized that Holdings has the corporate capacity to carry on other
business under the objects expressed in its Memorandum of Association).

Section 5.02  Continuation of Representations.  Each Borrower makes the
representations and warranties in this ARTICLE V on the date hereof and on the
Closing Date and each date thereafter on which a Loan is made to such Borrower
or a Letter of Credit is issued for the account of such Borrower as provided in
and subject to Section 6.01 and Section 6.02.


ARTICLE VI


CONDITIONS OF LENDING

The obligation of each Bank to make Loans hereunder and the obligation of each
Issuing Bank to issue Letters of Credit hereunder is subject to the performance
by the Borrowers of their Obligations to be performed hereunder at or prior to
the occurrence of each such Credit Event, and to the satisfaction of the
following further conditions:

Section 6.01  Closing Date.  The Closing Date shall occur when the following
conditions have been satisfied:

(a)           Representations and Warranties True and Complete, No Defaults. 
The representations and warranties of the Borrowers contained in Article V shall
be true, complete, and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and the
Borrowers shall have performed and complied with all covenants and conditions
hereof and thereof, no Event of Default or Potential Default shall have occurred
and be continuing.

(b)           Secretary’s Certificate.  There shall be delivered to the Agent
for the benefit of each Bank certificates dated the Closing Date and signed by
the Secretary or an Assistant Secretary of Holdings, the Company, AGRI, AGRO and
the UK Borrower certifying as appropriate as to:

(i)            resolutions approving all actions taken by Holdings, the Company,
AGRI, AGRO and the UK Borrower in connection with this Agreement and the other
Loan Documents;

(ii)           the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents and the true signatures of such officer
or officers and specifying certain Authorized Officers of Holdings, the Company,
AGRI, AGRO and the UK Borrower for purposes of this Agreement and the true
signatures of such officers, on which the Agent and each Bank may conclusively
rely; and

51


--------------------------------------------------------------------------------


 

(iii)          copies of its organizational or constitutional documents,
including its certificate or articles of incorporation and bylaws as in effect
on the Closing Date, certified as true and correct, together with certificates
from the appropriate state officials as to the continued existence and good
standing of Holdings, the Company, AGRI, AGRO and the UK Borrower in each
jurisdiction where organized to the extent applicable.

(c)           Delivery of Notes, Guaranty Agreements, and Loan Request.  The
Notes, the Guaranty Agreement to be entered into by Holdings, the Guaranty
Agreement to be entered into by the Company and the Guaranty Agreement to be
entered into by the Material Non-AGC Subsidiaries shall have been duly executed
and delivered to the Agent for the benefit of the Banks.

(d)           Opinion of Counsel.  There shall be delivered to the Agent for the
benefit of each Bank party hereto on the Closing Date one or more written
opinions of counsel for Holdings, the Company, AGRI, AGRO and the UK Borrower
dated the Closing Date and in form and substance satisfactory to the Agent and
its counsel:

(i)            as to the matters set forth in Exhibit 6.01(d); and

(ii)           as to such other matters incident to the transactions
contemplated herein as the Agent may reasonably request.

(e)           Legal Details.  All legal details and proceedings in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall be in form and substance satisfactory to the Agent and counsel
for the Agent, and the Agent shall have received all such other counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance satisfactory to the
Agent and said counsel, as the Agent or said counsel may reasonably request.

(f)            Payment of Fees.  The Borrowers shall have paid or caused to be
paid to the Agent for itself and for the account of the Banks to the extent not
previously paid the Facility Fees, all other fees accrued through the Closing
Date and the costs and expenses for which the Agent and the Banks are entitled
to be reimbursed.

(g)           No Material Adverse Change.  There has not occurred a Material
Adverse Change since the date of the Historical Statements.

(h)           Existing Agreement.  The commitments under the Existing Credit
Agreement shall have been terminated, all loans thereunder shall have been
repaid in full, together with all accrued and unpaid interest thereon, all
accrued and unpaid fees thereon shall have been paid in full, and all other
amounts then owing pursuant to the Existing Credit Agreement shall have been
repaid in full, and the Agent shall have received evidence in form, scope and
substance reasonably satisfactory to it that the matters set forth in this
Section 6.01(h) have been satisfied at such time.

Section 6.02  Each Credit Event.  At the time of each Credit Event, and after

52


--------------------------------------------------------------------------------


giving effect to the proposed extensions of credit:  the Closing Date shall have
occurred; the representations and warranties of the Borrowers contained in
ARTICLE V and in the other Loan Documents and the representations and warranties
of each Material Non-AGC Subsidiary contained or incorporated in the Guarantor
Joinder given by such Material Non-AGC Subsidiary pursuant to Section 10.18
shall be true on and as of the date of such additional Loan with the same effect
as though such representations and warranties had been made on and as of such
date (except representations and warranties which expressly relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein) and the
Borrowers shall have performed and complied with all covenants and conditions
hereof that are required to be performed or complied with as of the date of such
Credit Event and each Material Non-AGC Subsidiary shall have complied with
Section 10.18 and all other covenants and conditions that are required to be
performed or complied with as of the date of such Loan and which are set forth
in or incorporated into the Guarantor Joinder given by such Material Non-AGC
Subsidiary pursuant to Section 10.18; no Event of Default or Potential Default
shall have occurred and be continuing or shall exist; and the applicable
Borrower shall have delivered to the Agent a duly executed and completed Loan
Request.


ARTICLE VII


COVENANTS

Section 7.01  Affirmative Covenants.  Subject to Section 7.04, each Borrower
covenants and agrees (in each case solely on behalf of itself and its
Subsidiaries) that, until payment in full of the Loans, and interest thereon,
satisfaction of all of the other Obligations under the Loan Documents,
expiration of all Letters of Credit and termination of the Commitments, each
Borrower shall comply at all times with the following affirmative covenants:

(a)           Preservation of Existence, Etc.  Holdings shall, and shall cause
each of its Material Subsidiaries to, maintain its legal existence as a
corporation, limited partnership, or limited liability company and its license
or qualification and good standing in each jurisdiction in which its ownership
or lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in Section
7.02(f) [Liquidations, Mergers, Etc.].

(b)           Payment of Liabilities, Including Taxes, Etc.  Holdings shall, and
shall cause each of its Material Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes,
assessments, and governmental charges upon it or any of its properties, assets,
income or profits, prior to the date on which penalties attach thereto, except
to the extent that such liabilities, including taxes, assessments or charges,
are being contested in good faith and by appropriate and lawful proceedings
diligently conducted and for which such reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made, provided that
Holdings will pay, and cause its Material Subsidiaries to pay, all such
liabilities forthwith upon the commencement of proceedings to foreclose any Lien
which may have attached as security therefor.

53


--------------------------------------------------------------------------------


 

(c)           Maintenance of Insurance.  Holdings shall, and shall cause each of
its Material Subsidiaries to, insure its properties and assets against loss or
damage by insurable hazards as such assets are commonly insured (including, to
the extent applicable to the respective industry of Holdings or any Subsidiary
thereof, fire, extended coverage, property damage, workers’ compensation, public
liability, and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary.

(d)           Maintenance of Properties and Leases.  Holdings shall, and shall
cause each of its Material Subsidiaries to, maintain in good repair, working
order, and condition (ordinary wear and tear excepted) in accordance with the
general practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time Holdings
will make or cause to be made all appropriate repairs, renewals, or replacements
thereof.

(e)           Maintenance of Licenses, Etc.  Holdings shall, and shall cause
each of its Material Subsidiaries to, maintain in full force and effect all
licenses, franchises, permits, rights, and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

(f)            Visitation Rights.  Holdings shall, and shall cause each of its
Material Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Agent or any Bank to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as the Agent or any such Bank may
reasonably request and at the pro rata expense of the Banks (if requested by the
Required Banks), the requesting Bank or, if the request has not come from any
Bank, the Agent, provided that the Agent or such Bank shall provide the Company
with reasonable notice prior to any visit or inspection, provided further no
Bank shall be permitted more than one visit per one year period and provided
further that during the continuation of any Event of Default, (i) the limitation
on visits in the immediately preceding proviso shall not apply and (ii) all such
visits and inspections by Agent and or Bank shall be at the expense of the
Borrowers.  In the event any Bank desires to conduct a visitation or inspection
as contemplated hereby of Holdings or any Subsidiary, such Bank shall make a
reasonable effort to conduct such visitation and inspection contemporaneously
with any visitation or inspection to be performed by the Agent.

(g)           Keeping of Records and Books of Account.  Holdings shall, and
shall cause each Subsidiary of Holdings to, maintain and keep proper books of
record and account which enable Holdings and its Material Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over Holdings or any
Subsidiary of Holdings, and in which full, true and correct entries shall be
made in all material respects of all its dealings and business and financial
affairs.

54


--------------------------------------------------------------------------------


 

(h)           Plans and Benefit Arrangements.  Holdings shall, and shall cause
each other member of the ERISA Group to, comply with ERISA, the Internal Revenue
Code and other Laws applicable to any Plans and Benefit Arrangements except
where such failure, alone or in conjunction with any other failure, would not
result in a Material Adverse Change.  Without limiting the generality of the
foregoing, Holdings shall cause all of its Plans and all Plans maintained by any
member of the ERISA Group, if any, to be funded in accordance with the minimum
funding requirements of ERISA and, to the extent applicable shall make, and
cause each member of the ERISA Group to make, in a timely manner, all
contributions due to Plans, Benefit Arrangements and Multiemployer Plans.

(i)            Compliance With Laws.  Holdings shall, and shall cause each of
its Material Subsidiaries to, comply with all applicable Laws in all respects,
provided that it shall not be deemed to be a violation of this Section 7.01(i)
if any failure to comply with any Law would not result in fines, penalties,
remediation costs, other similar liabilities or injunctive relief which in the
aggregate would constitute a Material Adverse Change.

(j)            Use of Proceeds.  Each Borrower will use the proceeds of the
Loans and Letters of Credit only for the general corporate purposes and working
capital needs of the such Borrower.  No Borrower shall use the proceeds of the
Loans or Letters of Credit for any purposes which contravenes any applicable Law
or any provision hereof.

(k)           Senior Debt Status.  Holdings shall ensure that the Obligations of
Holdings and any Material Subsidiary under this Agreement, a Guarantor Joinder,
any Guaranty Agreement, and each of the other Loan Documents to which it is a
party shall at all times rank at least pari passu in priority of payment with
all other senior unsecured Indebtedness of Holdings or such Material Subsidiary
(except to the extent of any Indebtedness which has a “preferred” status under
any Law governing the bankruptcy, liquidation, insolvency, rehabilitation,
reorganization, conservation, or like circumstance of Holdings or such Material
Subsidiary) and no such other senior unsecured Indebtedness of Holdings or such
Material Subsidiary shall at any time be governed by or subject to covenants,
defaults, or other provisions that are more restrictive on Holdings or such
Material Subsidiary than those set forth herein; and provided that if payment of
any present or future Indebtedness of Holdings or any Material Subsidiary,
except Indebtedness of Holdings or any Material Subsidiary to the extent secured
by Permitted Liens, shall at any time hereafter become secured by any Lien on
any property, Holdings or such Material Subsidiary shall secure payment of the
Obligations with a Lien of like priority on the same or substantially similar
property of the same or greater value (but, in any event, such Lien shall secure
an amount of Obligations not to exceed the amount secured by the Lien given to
secure payment of such other Indebtedness).

(l)            Company Consolidated Assets.  If at any time the Company
Consolidated Assets is less than $1,200,000,000, within 15 days following such
occurrence Holdings will enter into a Guaranty Agreement in form and substance
satisfactory to the Agent pursuant to which Holdings will unconditionally and
irrevocably guaranty all Obligations of the Company and the UK Borrower.

55


--------------------------------------------------------------------------------


Section 7.02  Negative Covenants.  Subject to Section 7.04, each Borrower
covenants and agrees (in each case on behalf of itself and its Subsidiaries)
that until payment in full of the Loans and interest thereon, satisfaction of
all of the other Obligations hereunder, expiration of all Letters of Credit and
termination of the Commitments, such Borrower shall comply with the following
negative covenants:

(a)           Indebtedness.  Holdings shall not, and shall not permit any of its
Material Subsidiaries to, at any time create, incur, assume, or suffer to exist
any Indebtedness, except:

(i)            Indebtedness under the Loan Documents;

(ii)           Existing Indebtedness as set forth on Schedule 7.02(a) (including
any extensions or renewals thereof, provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 7.02(a);

(iii)          Capitalized leases;

(iv)          Indebtedness secured by Purchase Money Security Interests;

(v)           Indebtedness of Holdings or any Material Subsidiary to the Company
or any other Material Subsidiary, or any of their respective Affiliates;

(vi)          Any Interest Rate Hedge;

(vii)         Any Guaranties permitted pursuant to Section 7.02(c);

(viii)        Other Indebtedness of the Company which is non-recourse to the
Company and in the nature (as to its purpose and non-recourse structure) of that
existing Indebtedness in favor of Deutsche Bank shown on Exhibit 7.02(a) (“Soft
Capital”);

(ix)           Other Indebtedness of Material Subsidiaries which are regulated
insurance companies consisting of letters of credit, trust accounts and similar
collateral support required in the ordinary course of business either by statute
or by rating agencies to support the insurance and/or reinsurance businesses of
such Material Subsidiaries;

(x)            All obligations of any Affiliate of Holdings under Guaranteed
Investment Contracts issued by such Person in an aggregate amount of up to
$1,000,000,000;

(xi)           Other Indebtedness of Holdings, US Holdco, AGRI or AGRO from time
to time, and Indebtedness constituting Hybrid Securities from time to time, in
each case so long as such Indebtedness is permitted at such time by the other
provisions of this Agreement; and

56


--------------------------------------------------------------------------------


 

(xii)          Any obligations pursuant to the Contingent Capital Facility.

(b)           Liens.  Holdings shall not, and shall not permit any of its
Material Subsidiaries to, at any time create, incur, assume, or suffer to exist
any Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.

(c)           Guaranties.  Holdings shall not, and shall not permit any of its
Material Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guaranty, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for Guaranties of that Indebtedness of Holdings and the Material Subsidiaries,
Guaranties of operating leases of Holdings and the Material Subsidiaries
permitted hereunder and (the following, collectively, “Insurance-Related
Guaranties”):  (i) reinsurance and insurance agreements and policies and
Guaranties which Holdings or any Material Subsidiary is authorized or licensed
to provide in the ordinary course of its reinsurance or insurance business, (ii)
Guaranties given by the Company to support credit derivative transactions
entered into by AG Financial Products Inc., a Delaware corporation and Affiliate
of the Company (“Credit Derivative Guaranties”), (iii) Guaranties given by the
Company to support the obligations of any Subsidiary of Holdings pursuant to
Guaranteed Investment Contracts issued by such Subsidiary; (iv) keepwell and
similar agreements between and among various Subsidiaries of Holdings, the
purpose and effect of which is to transfer the financial strength ratings of
either of the Company or Assured Guaranty Re Ltd. to its Subsidiaries, and (v)
letters of credit, trust accounts or similar collateral support procured by
Subsidiaries of Holdings which are required in the ordinary course of business
either by statute or by rating agencies in order to support the respective
reinsurance or insurance business of such Subsidiaries.

(d)           Loans and Investments.  Holdings shall not, and shall not permit
any of its Material Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become, or remain liable to do any of the foregoing, except:

(i)            trade credit extended on usual and customary terms in the
ordinary course of business;

(ii)           advances to employees to meet expenses incurred by such employees
in the ordinary course of business;

(iii)          Permitted Investments and Permitted Acquisitions; and

(iv)          loans, advances and investments in Holdings and any Subsidiary of
Holdings; provided that the Company may not make any loans, advances and
investments in Holdings or any Subsidiary of Holdings which is not a Subsidiary

57


--------------------------------------------------------------------------------


of the Company (other than any such Subsidiary of Holdings which issues or
proposes to issue Guaranteed Investment Contracts).

(e)           Dividends and Related Distributions.  Holdings shall not, and
shall not permit any of its Material Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of capital stock, partnership interests, or limited
liability company interests or on account of the purchase, redemption,
retirement, or acquisition of its shares of capital stock (or warrants, options
or rights therefor), partnership interests or limited liability company
interests, except (i) dividends or other distributions payable to Holdings or
any Material Subsidiary, (ii) so long as there shall exist no Potential Default
or Event of Default (both before and after giving effect to the payment
thereof), dividends payable by Holdings, and (iii) so long as there shall exist
no Potential Default or Event of Default (both before and after giving effect to
the payment thereof), the repurchase of shares of Holdings.

(f)            Liquidations, Mergers, Consolidations, Acquisitions.  Holdings
shall not, and shall not permit any of its Material Subsidiaries to, dissolve,
liquidate, or wind-up its affairs, or become a party to any amalgamation, merger
or consolidation, or acquire by purchase, lease, or otherwise all or
substantially all of the assets or capital stock of or other ownership interest
in any other Person, provided that

(1)           any Material Subsidiary may consolidate, amalgamate or merge into
Holdings or any other Material Subsidiary provided that the Company may not
merge, amalgamate or consolidate with Holdings, and the Company may only merge,
amalgamate or consolidate with another Material Subsidiary if the Company is the
surviving entity of such merger, amalgamation or consolidation; and

(2)           Holdings or any Material Subsidiary may acquire, whether by
purchase, by amalgamation or by merger, (A) all of the ownership interests of
another Person or (B) substantially all of the assets of another Person or of a
business or division of another Person (each a “Permitted Acquisition”),
provided that each of the following requirements is met:

(i)            if Holdings or any Material Subsidiary is acquiring the ownership
interests in such Person and such Person meets the criteria for a Material
Subsidiary set forth in the definition of such term at Section 1.01, such Person
shall execute a Guarantor Joinder and join this Agreement as a Guarantor
pursuant to Section 10.18 [Joinder of Guarantors] on or before the date of such
Permitted Acquisition;

(ii)           the board of directors or other equivalent governing body of such
Person shall have approved such Permitted Acquisition and Holdings or the
relevant Material Subsidiary shall have delivered to the Banks written evidence
of such approval of the board of directors (or equivalent body) of such Person
for such Permitted Acquisition;

58


--------------------------------------------------------------------------------


 

(iii)          the business acquired, or the business conducted by the Person
whose ownership interests are being acquired, as applicable, shall be
substantially the same as, or otherwise complementary or related to, one or more
lines of business conducted by Holdings or any Material Subsidiary, or otherwise
incidental to the business of a financial services company, and shall comply
with Section 7.02(j) [Continuation of or Change in Business];

(iv)          no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Permitted Acquisition; and

(v)           upon the reasonable request of Agent, Holdings or the relevant
Material Subsidiary shall deliver to the Agent at least five (5) Business Days
before such Permitted Acquisition such information about such Person or its
assets as Agent may reasonably require.

(g)           Dispositions of Assets or Subsidiaries.  Holdings shall not, and
shall not permit any of its Material Subsidiaries to, sell, convey, assign,
lease, abandon, or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including by sale, assignment, discount, or other disposition of accounts,
contract rights, chattel paper, equipment, or general intangibles with or
without recourse or of capital stock, shares of beneficial interest, partnership
interests or limited liability company interests of a Subsidiary of Holdings),
except:

(i)            transactions involving the sale of inventory, if any, in the
ordinary course of business;

(ii)           any sale, transfer, or lease of assets, including any sale of
investment assets, in the ordinary course of business which are no longer
necessary or required in the conduct of Holdings’ or such Subsidiary’s business
or which are incidental to the management of Holdings’ or its Subsidiary’s
investment portfolio in a manner consistent with past practices;

(iii)          any sale, transfer, lease or assignment of assets or novation of
rights by any wholly owned Subsidiary of Holdings to Holdings or any Material
Subsidiary;

(iv)          any sale, transfer or lease of assets in the ordinary course of
business which are replaced by reasonably equivalent substitute assets; or

(v)           any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (iv) above, provided that
(A) at the time of any disposition, no Event of Default shall exist or shall
result from such disposition, and (B) the aggregate value of all assets so sold
by (x) Holdings shall not exceed in any fiscal year fifteen percent (15%) of the
consolidated tangible net worth of Holdings and its

59


--------------------------------------------------------------------------------


Subsidiaries or (y) any Material Subsidiary in any fiscal year shall not exceed
a material portion of such Material Subsidiary’s tangible net worth.

(h)           Affiliate Transactions.  Holdings shall not, and shall not permit
any of its Material Subsidiaries to, enter into or carry out any transaction
(including purchasing property or services from or selling property or services
to any Affiliate of Holdings or any Material Subsidiary or other Person) unless
such transaction is not otherwise prohibited by this Agreement, is entered into
upon fair and reasonable arm’s-length terms and conditions which are fully
disclosed to the Agent, and is in accordance with all applicable Law and
accounting standards.

(i)            Subsidiaries, Partnerships and Joint Ventures.  Holdings shall
not, and shall not permit any of its Material Subsidiaries to, own, acquire, or
create directly or indirectly any Material Non-AGC Subsidiary other than
Material Non-AGC Subsidiaries each of which has joined this Agreement as a
Guarantor at any time after the Closing Date in accordance with Section 10.18
[Joinder of Guarantors].  Each of Holdings and its Material Subsidiaries shall
not become or agree to become (1) a general or limited partner in any general or
limited partnership, except that Holdings or any of its Material Subsidiaries
may be general or limited partners in any other Material Subsidiary, (2) a
member or manager of, or hold a limited liability company interest in, a limited
liability company, except that Holdings or any of its Material Subsidiaries may
be members or managers of, or hold limited liability company interests in, other
Material Subsidiaries, or (3) a joint venturer or hold a joint venture interest
in any joint venture except that Holdings or any of its Material Subsidiaries
may be a party to a joint venture (A) that would not otherwise be a Material
Subsidiary were it a Subsidiary of Holdings, and (B) as to which neither
Holdings nor any Material Subsidiary is directly or indirectly jointly or
severally liable for any act or omission of the joint venture beyond the amount
of its investment therein.

(j)            Continuation of or Change in Business.  Holdings shall not, and
shall not permit any of its Material Subsidiaries to, make a material change in
the nature of its business as substantially conducted and operated by Holdings
or such Subsidiary as of the Closing Date; provided, however, that (A) it shall
not be a material change hereunder for Holdings or any of its Material
Subsidiaries to alter the concentration percentages of products offered or
business conducted as of the Closing Date, nor to enter into any business
incidental to the offering of such products or the conduct of such business and
it shall not be a material change hereunder for a Material Subsidiary to engage
in any business incidental to the conduct of a financial services company and
(B) the parties hereto hereby acknowledge and agree that the issuance of
Guaranteed Investment Contracts is a business incidental to the conduct of a
financial services company.

(k)           Plans and Benefit Arrangements.  Holdings shall not, and shall not
permit any of its Material Subsidiaries to, engage in a Prohibited Transaction
with any Plan, Benefit Arrangement, or Multiemployer Plan which, alone or in
conjunction with any other circumstance or set of circumstances, would result in
a material liability under ERISA or otherwise violate ERISA in a material
respect.

60


--------------------------------------------------------------------------------


 

(l)            Fiscal Year.  Holdings shall not, and shall not permit any
Subsidiary of Holdings to, change its fiscal year from the twelve-month period
beginning January 1 and ending December 31 unless Holdings has (i) provided
thirty (30) days’ prior written notice to the Agent and the Banks of the
proposed change accompanied by an explanation in reasonable detail of the effect
thereof on Holdings and its Subsidiaries in general and on Holdings’ or its
Material Subsidiary’s financial reporting and covenant compliance hereunder, and
(ii) agreed to amend the covenants contained herein (including the financial
covenants set forth below) if reasonably requested by the Agent and the Required
Banks to maintain the continuity of the such covenants.

(m)          Minimum Statutory Capital.  The Company shall not at any time
permit the Statutory Capital of the Company to be less than seventy-five percent
(75%) of the Statutory Capital of the Company as of the most recent fiscal
quarter of the Company prior to the Closing Date.

(n)           Maximum Debt to Total Capitalization Ratio (Holdings).  Holdings
shall maintain at all times a ratio of Consolidated Debt to Total Capitalization
of not more than 0.30 to 1.0.

(o)           Minimum Net Worth.  Holdings shall not permit at any time its
Consolidated Net Worth to be less than seventy-five percent (75%) of the
Consolidated Net Worth of Holdings as of the most recent fiscal quarter of
Holdings prior to the Closing Date.

Section 7.03  Reporting Requirements.  Subject to Section 7.04, each Borrower
covenants and agrees (in each case solely on behalf of itself and its
Subsidiaries) that until payment in full of the Loans and interest thereon,
satisfaction of all other Obligations hereunder and under the other Loan
Documents, expiration of all Letters of Credit and termination of the
Commitments, Holdings will furnish or cause to be furnished to the Agent (which
shall promptly furnish the same to each of the Banks):

(a)           Quarterly Financial Statements.  As soon as available and in any
event within forty-five (45) calendar days after the end of each of the first
three fiscal quarters in each fiscal year, the Form 10-Q of Holdings as filed
with the SEC and two sets of financial statements of Holdings and the Company,
each consisting of a consolidated balance sheet as of the end of such fiscal
quarter and related consolidated statements of income, stockholders’ equity, and
cash flows for the fiscal quarter then ended and the fiscal year through that
date, all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President, Chief Financial Officer,
Treasurer, or Assistant Treasurer of Holdings or the Company, as the case may
be, as having been prepared as the set of financial statements of Holdings in
accordance with GAAP, consistently applied, and as to the set of financial
statements of the Company as having been prepared in accordance with statutory
accounting principles required by the State of Maryland.

(b)           Annual Financial Statements.  As soon as available and in any
event within ninety (90) days after the end of each fiscal year of Holdings, the
Form 10-K of

61


--------------------------------------------------------------------------------


Holdings as filed with the SEC and two sets of financial statements of Holdings
and the Company, each consisting of a consolidated balance sheet as of the end
of such fiscal year, and related consolidated statements of income,
stockholders’ equity, and cash flows for the fiscal year then ended, all in
reasonable detail with the set relating to Holdings being prepared in accordance
with GAAP, consistently applied, and the set relating to the Company being
prepared in accordance with statutory accounting principles required by the
State of Maryland, and, in each case, certified by independent certified public
accountants of nationally recognized standing satisfactory to the Agent.  The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition, or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement, or duty of Holdings and/or any Material Subsidiary
under any of the Loan Documents.

(c)           Certificate of the Company.  Concurrently with the financial
statements of Holdings and the Company furnished to the Agent and to the Banks
pursuant to Section 7.03(a) [Quarterly Financial Statements] and Section 7.03(b)
[Annual Financial Statements], a certificate (each a “Compliance Certificate”)
of each of Holdings and the Company signed by the Chief Executive Officer,
President, Chief Financial Officer, Treasurer, or Assistant Treasurer of
Holdings or the Company, in the form of Exhibit 7.03(c), to the effect that,
except as described pursuant to Section 7.03(d) [Notice of Default], (i) the
representations and warranties of the Borrowers contained in ARTICLE V and in
the other Loan Documents and the representations and warranties of each Material
Non-AGC Subsidiary, if any, contained or incorporated in the Guarantor Joinder
given by such Non-AGC Material Subsidiary pursuant to Section 10.18 are true on
and as of the date of such certificate with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time) and each Borrower has performed and complied with all covenants and
conditions hereof and each Material Subsidiary, if any, shall have complied with
all covenants and conditions of or incorporated into the Guarantor Joinder given
by such Non-AGC Material Subsidiary pursuant to Section 10.18, (ii) no Event of
Default or Potential Default exists and is continuing on the date of such
certificate, and (iii) containing calculations in sufficient detail to
demonstrate compliance as of the date of such financial statements with all
applicable financial covenants contained in Section 7.02 [Negative Covenants].

(d)           Notice of Default.  Promptly after any officer of a Borrower has
learned of:  (i) the occurrence of an Event of Default or Potential Default, a
certificate signed by the Chief Executive Officer, President, Chief Financial
Officer, Treasurer, or Assistant Treasurer of such Borrower setting forth the
details of such Event of Default or Potential Default and the action which such
Borrower proposes to take with respect thereto, or (ii) the creation or
acquisition of a Material Subsidiary (or the existence of a Material Non-AGC
Subsidiary other than AGRI or AGRO which has not executed and delivered a
Guaranty Agreement to Agent for the benefit of the Banks), a certificate signed
by the Chief Executive Officer, President, Chief Financial Officer, Treasurer,
or Assistant

62


--------------------------------------------------------------------------------


Treasurer of Holdings setting forth the legal name, jurisdiction of
organization, and such other relevant information reasonably requested by Agent.

(e)           Off-Balance Sheet Financing.  None of Holdings or any of its
Material Subsidiaries shall engage in any off-balance sheet transaction (i.e.,
the liabilities in respect of which do not appear on the liability side of the
balance sheet) providing the functional equivalent of material Indebtedness or
otherwise providing for a material liability of Holdings or any of its Material
Subsidiaries (collectively, “Off-Balance Sheet Transactions”), except the
Contingent Capital Facility and such other Off-Balance Sheet Transactions as are
fully disclosed to the Banks and Agent prior to their creation.

(f)            Notice of Litigation.  Promptly after the commencement thereof,
notice of all actions, suits, proceedings or investigations before or by any
Official Body or any other Person against Holdings or any Material Subsidiary of
Holdings, which involve a claim or series of claims in excess of $20,000,000 or
which, if adversely determined, would constitute a Material Adverse Change.

(g)           Notice of Change in Insurer Financial Strength Rating.  Within
two (2) Business Days after Standard & Poor’s or Moody’s announces a change in
the Company’s Insurer Financial Strength Rating, notice of such change. 
Holdings will deliver together with such notice a copy of any written
notification which the Company received from the applicable rating agency
regarding such change of its Insurer Financial Strength Rating.

(h)           Sale of Assets.  At least fifteen (15) calendar days prior
thereto, notice with respect to any proposed sale or transfer of material assets
pursuant to Section 7.02(g)(v).

(i)            Budgets, Other Reports and Information.  Promptly upon their
becoming available to Holdings or the Company, such reports and information as
any of the Banks may from time to time reasonably request.  Each Borrower shall
also notify the Banks and Agent promptly of the enactment, enforcement, or
adoption of any Law which may result in a Material Adverse Change with respect
to such Borrower.

Section 7.04  Bermuda Law Event.  To the extent that the making by Holdings, the
Company or any Guarantor of any covenant set forth in Sections 7.01, 7.02 or
7.03 or in any of the Loan Documents is for such Person not permitted by, or is
unlawful under or is in violation of, any Bermuda Law pertaining to fetters on
statutory powers, then such covenant shall be deemed not made by nor applicable
to such Person, but if such Person shall take or fail to take any action which
would have breached such covenant had the same been applicable to such Person,
the action or failure to take action shall constitute a “Bermuda Law Event”.

63


--------------------------------------------------------------------------------


 


ARTICLE VIII


DEFAULT

Section 8.01  Events of Default.  An Event of Default shall mean the occurrence
or existence of any one or more of the following events or conditions (whatever
the reason therefor and whether voluntary, involuntary, or effected by operation
of Law):

(a)           Payments Under Loan Documents.  Any Borrower shall fail to pay
(i) any principal of any Loan (including scheduled installments or mandatory
prepayments, if any, or the payment due at maturity) when such principal is due
hereunder or any reimbursement obligation in respect of any Letter of Credit
when due hereunder or (ii) any interest on any Loan or any other amount owing
hereunder or under the other Loan Documents within five (5) Business Days after
such interest or other amount becomes due in accordance with the terms hereof or
thereof;

(b)           Breach of Warranty.  Any representation or warranty made at any
time by any of Holdings and the Material Subsidiaries herein or by any of
Holdings and the Material Subsidiaries in any other Loan Document, or in any
certificate, other instrument, or statement furnished by Holdings or a Material
Subsidiary pursuant to the provisions hereof or thereof, shall prove to have
been false or misleading in any material respect as of the time it was made or
furnished;

(c)           Breach of Negative Covenants or Visitation Rights.  Holdings or
any Material Subsidiary shall default in the observance or performance of any
covenant contained in Section 7.02 [Negative Covenants] or Section 7.01(l) or
shall default for a period of ten (10) days or more in the observance or
performance of any covenant contained in Section 7.01(f);

(d)           Breach of Other Covenants.  Holdings or any Material Subsidiary
shall default in the observance or performance of any other covenant, condition,
or provision hereof or of any other Loan Document and such default shall
continue unremedied for a period of thirty (30) days (such grace period to be
applicable only in the event such default can be remedied by corrective action);

(e)           Defaults in Other Agreements or Indebtedness.  A default or event
of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which Holdings or any Material Subsidiary of Holdings may be obligated as
a borrower or guarantor in excess of $20,000,000 in the aggregate, and either
(1) such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any Indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or (2) such breach or default causes (or permits the holder or
holders of such Indebtedness to cause) the acceleration of any Indebtedness
(whether or not such right shall have been waived) or the termination of any
commitment to lend;

(f)            Final Judgments or Orders.  Any final judgments or orders for the
payment of money which results in an uninsured liability to pay in excess of
$20,000,000 in the aggregate shall be entered against Holdings or any Material
Subsidiary by a court

 

64


--------------------------------------------------------------------------------


 

having jurisdiction in the premises, which judgment is not discharged, vacated,
bonded, or stayed pending appeal within a period of forty-five (45) days from
the date of entry;

(g)           Loan Document Unenforceable.  Any of the Loan Documents shall
cease to be legal, valid, and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared stayed, ineffective, or inoperative or shall cease to give or provide
the respective Liens or security interests intended to be created thereby;
provided, however, if any of the foregoing is a result of an involuntary
proceeding of the type described in Section 8.01(m), such proceeding has not
been contested by the affected party or has not been dismissed after the passage
of more than sixty (60) days;

(h)           Losses; Proceedings Against Assets.  Any of Holdings’ or the
Company’s assets having an aggregate value (reasonably determined) in excess of
five (5%) of the tangible net worth of Holdings and its Subsidiaries or the
Company and the Subsidiaries, as the case may be, or any of its Material
Subsidiaries’ assets having an aggregate value (reasonably determined) in excess
of a material amount of such Material Subsidiary’s tangible net worth, are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within sixty (60) days
thereafter;

(i)            Notice of Lien or Assessment.  A notice of Lien or assessment in
excess of $20,000,000 which is not a Permitted Lien is filed of record with
respect to all or any part of the Holdings’ or any of its Material Subsidiaries’
assets by the United States, or any department, agency, or instrumentality
thereof, or by any state, county, municipal, or other governmental agency,
including the PBGC, or any taxes or debts owing at any time or times hereafter
to any one of these becomes payable and the same is not paid within thirty (30)
days after the same becomes payable;

(j)            Insolvency.  Holdings or any Material Subsidiary of Holdings
ceases to be solvent or admits in writing its inability to pay its debts as they
mature;

(k)           Events Relating to Plans and Benefit Arrangements.  Any of the
following occurs:  (i) any Reportable Event, which the Agent determines in good
faith constitutes grounds for the termination of any Plan by the PBGC or the
appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan; (iii) a trustee shall be appointed to administer
or liquidate any Plan; (iv) the PBGC shall give notice of its intent to
institute proceedings to terminate any Plan or Plans or to appoint a trustee to
administer or liquidate any Plan; and, in the case of the occurrence of (i),
(ii), (iii) or (iv) above, the Agent determines in good faith that the amount of
Holdings’ liability is likely to exceed 10% of its Consolidated Net Worth;
(v) Holdings or any member of the ERISA Group shall fail to make any
contributions when due to a Plan or a Multiemployer Plan;

65


--------------------------------------------------------------------------------


(vi) Holdings or any other member of the ERISA Group shall make any amendment to
a Plan with respect to which security is required under Section 307 of ERISA;
(vii) Holdings or any other member of the ERISA Group shall withdraw completely
or partially from a Multiemployer Plan; (viii) Holdings or any other member of
the ERISA Group shall withdraw (or shall be deemed under Section 4062(e) of
ERISA to withdraw) from a Multiple Employer Plan; or (ix) any applicable Law is
adopted, changed or interpreted by any Official Body with respect to or
otherwise affecting one or more Plans, Multiemployer Plans or Benefit
Arrangements and, with respect to any of the events specified in (v), (vi),
(vii), (viii) or (ix), the Agent determines in good faith that any such
occurrence would be reasonably likely to materially and adversely affect the
total enterprise represented by Holdings and the other members of the ERISA
Group;

(l)            Change of Control.  (i) Any person or group of persons (within
the meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934,
as amended), other than ACE or an Affiliate of ACE, shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) 30% or more of the voting capital stock of Holdings; or
(ii) within a period of twelve (12) consecutive calendar months, individuals who
were directors of Holdings on the first day of such period and individuals
approved by the existing board of directors of Holdings shall cease to
constitute a majority of the board of directors of Holdings; or (iii) the
Company, AGRI or AGRO shall cease to be a wholly-owned Subsidiary of Holdings;
provided, however, any issuance of preferred stock in connection with the
Contingent Capital Facility shall not be a violation of this Section 8.01(l) and
shall not be deemed an Event of Default; or (iv) the UK Borrower shall cease to
be a subsidiary of the Company at any time when any Loans are outstanding to the
UK Borrower or, Letters of Credit have been issued for the account of the UK
Borrower;

(m)          Involuntary Proceedings.  A proceeding shall have been instituted
in a court having jurisdiction in the premises seeking a decree or order for
relief in respect of Holdings or any Material Subsidiary of Holdings in an
involuntary case under any applicable bankruptcy, insolvency, reorganization, or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, or conservator
(or similar official) of Holdings or any Material Subsidiary of Holdings or for
any substantial part of its property, or for the winding-up or liquidation of
its affairs, and such proceeding shall remain undismissed or unstayed and in
effect for a period of sixty (60) consecutive days or such court shall enter a
decree or order granting any of the relief sought in such proceeding;

(n)           Voluntary Proceedings.  Holdings or any Material Subsidiary of
Holdings shall commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization, or other similar law now or hereafter in effect,
shall consent to the entry of an order for relief in an involuntary case under
any such law, or shall consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, or conservator
(or other similar official) of itself or for any substantial part of its
property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing; or

66


--------------------------------------------------------------------------------


 

(o)           Bermuda Law Event.  A Bermuda Law Event shall occur and be
continuing, provided that any grace period provided under the provisions of this
Section 8 or otherwise under this Agreement or under the other Loan Documents
applicable to an equivalent breach of covenant under Section 7 shall apply to
this Section 8.01(o).

Section 8.02  Consequences of Event of Default.  (a)  Events of Default Other
Than Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event of
Default or Potential Default specified under Section 8.01(a) through Section
8.01(l) or Section 8.01(o) shall occur and be continuing, the Banks, the Issuing
Banks and the Agent shall be under no further obligation to make Revolving
Credit Loans or Bid Loans or issue Letters of Credit, as the case may be, and if
any such Event of Default shall occur and be continuing, the Agent may, and upon
the request of the Required Banks, shall by written notice to the Borrowers,
take any of the following actions:  (i) terminate the Commitments and thereupon
the Commitments shall be terminated and of no further force or effect, (ii)
terminate any Letter of Credit which may be terminated in accordance with its
terms, (iii) declare the unpaid principal amount of the Revolving Credit Notes
and Bid Notes then outstanding and all interest accrued thereon, any unpaid
fees, and all other Indebtedness of the Borrowers to the Banks or the Issuing
Banks hereunder and thereunder to be forthwith due and payable, and the same
shall thereupon become and be immediately due and payable to the Agent for the
benefit of each Bank without presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived or (iv) require the
respective Borrowers to cash collateralize all Letters of Credit issued to the
account of such Borrower; and

(b)           Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event
of Default specified under Section 8.01(m) [Involuntary Proceedings] or Section
8.01(n) [Voluntary Proceedings] shall occur, the Commitments shall automatically
terminate and be of no further force and effect, the Banks and the Issuing Banks
shall be under no further obligations to make Revolving Credit Loans, Bid Loans,
or issue Letters of Credit hereunder and the unpaid principal amount of the
Loans then outstanding and all interest accrued thereon, any unpaid fees and all
other Indebtedness of the Borrowers to the Banks or the Issuing Bank hereunder
and thereunder shall be immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived;
and

(c)           Set-off.  If an Event of Default shall occur and be continuing,
any Bank or any Issuing Bank to whom any Obligation is owed by any Borrower or
any Material Subsidiary hereunder or under any other Loan Document or any
participant of such Bank or Issuing Bank which has agreed in writing to be bound
by the provisions of Section 9.13 [Equalization of Banks] and any branch,
Subsidiary, or Affiliate of such Bank or participant anywhere shall have the
right, in addition to all other rights and remedies available to it, without
notice to any Borrower or any Material Subsidiary, to set-off against and apply
to the then unpaid balance of all the Loans and all other Obligations hereunder
or under any other Loan Document any debt owing to, and any other funds held in
any manner for the account of, such Borrower or such Material Subsidiary by such
Bank or participant or by such branch, Subsidiary or Affiliate, including all
funds in all deposit accounts (whether time or demand, general or special,
provisionally credited or finally credited, or otherwise) now or hereafter
maintained by such Borrower or such Material Subsidiary for its own account (but
not including funds of others held in custodian or trust accounts maintained by
any Borrower or any of its Material Subsidiaries)

67


--------------------------------------------------------------------------------


with such Bank or participant or such branch, Subsidiary, or Affiliate.  Such
right shall exist whether or not any Bank or the Agent shall have made any
demand under this Agreement or any other Loan Document, whether or not such debt
owing to or funds held for the account of such Borrower or such Material
Subsidiary is or are matured or unmatured and regardless of the existence or
adequacy of any Guaranty or any other security, right, or remedy available to
any Bank or the Agent; and

(d)           Suits, Actions, Proceedings.  If an Event of Default shall occur
and be continuing, and whether or not the Agent shall have accelerated the
maturity of Committed Loans pursuant to any of the foregoing provisions of this
Section 8.02, the Agent or any Bank or Issuing Bank, upon the request or consent
of the Required Banks, may proceed to protect and enforce the Agent’s or any one
or more Banks’ or Issuing Banks’ rights by suit in equity, action at law and/or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement or the other Loan Documents,
including as permitted by applicable Law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Agent, such Bank or such Issuing Bank; and

(e)           Application of Proceeds.  From and after the date on which the
Agent has taken any action pursuant to this Section 8.02 and until all
Obligations have been paid in full, any and all proceeds received by the Agent
from the exercise of any remedy by the Agent, shall be applied as follows:

(A)       first, to reimburse the Agent, the Banks and the Issuing Banks for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
fees and legal expenses, incurred by the Agent, the Banks or the Issuing Banks
in connection with collection of any Obligations under any of the Loan
Documents;

(B)        second, to the repayment of all Indebtedness then due and unpaid of
any Borrower or any Material Subsidiary to the Banks or the Issuing Banks
incurred under this Agreement or any of the other Loan Documents, with such
repayments to be applied in the following order:  (i) interest, (ii) principal,
(iii) fees and (iv) expenses and other amounts owing to the Banks; and

(C)        the balance, if any, as required by Law; and

(f)            Other Rights and Remedies.  In addition to all of the rights and
remedies contained in this Agreement or in any of the other Loan Documents, the
Agent shall have all of the rights and remedies under applicable Law, all of
which rights and remedies shall be cumulative and non-exclusive, to the extent
permitted by Law.  The Agent may, and upon the request of the Required Banks
shall, exercise all post-default rights granted to the Agent, the Banks and the
Issuing Banks under the Loan Documents or applicable Law.

Section 8.03  Right of Competitive Bid Loan Banks.  If any Event of Default
shall occur and be continuing, the Banks which have any Bid Loans then
outstanding to the Borrowers (the “Bid Loan Banks”) shall not be entitled to
accelerate payment of the Bid Loans or to exercise any right or remedy related
to the collection of the Bid Loans until the Commitments

68


--------------------------------------------------------------------------------


shall be terminated hereunder pursuant to Section 8.02.  Upon such a termination
of the Commitments:  (i) references to Revolving Credit Loans in Section 8.02
shall be deemed to apply also to the Bid Loans and the Bid Loan Banks shall be
entitled to all enforcement rights given to a holder of a Revolving Credit Loan
in Section 8.02, and (ii) the definition of Required Banks shall be changed as
provided in Section 1.01 so that each Bank shall have voting rights hereunder in
proportion to its share of the total Loans outstanding.


ARTICLE IX


THE AGENT

Section 9.01  Appointment.  Each Bank hereby irrevocably designates, appoints
and authorizes ABN AMRO Bank N.V. to act as Agent for such Bank under this
Agreement and to execute and deliver or accept on behalf of each of the Banks
the other Loan Documents.  Each Bank hereby irrevocably authorizes the Agent to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and any other instruments and agreements referred to
herein, and to exercise such powers and to perform such duties hereunder as are
specifically delegated to or required of the Agent by the terms hereof, together
with such powers as are reasonably incidental thereto.  ABN AMRO Bank N.V.
agrees to act as the Agent on behalf of the Banks to the extent provided in this
Agreement.

Section 9.02  Delegation of Duties.  The Agent may perform any of its duties
hereunder by or through agents or employees (provided such delegation does not
constitute a relinquishment of its duties as Agent) and, subject to Section 9.05
[Reimbursement of Agent by Borrower, Etc.] and Section 9.06, shall be entitled
to engage and pay for the advice or services of any attorneys, accountants or
other experts concerning all matters pertaining to its duties hereunder and to
rely upon any advice so obtained.

Section 9.03  Nature of Duties; Independent Credit Investigation.  The Agent
shall have no duties or responsibilities except those expressly set forth in
this Agreement and no implied covenants, functions, responsibilities, duties,
obligations, or liabilities shall be read into this Agreement or otherwise
exist.  The duties of the Agent shall be mechanical and administrative in
nature; the Agent shall not have by reason of this Agreement a fiduciary or
trust relationship in respect of any Bank; and nothing in this Agreement,
expressed or implied, is intended to or shall be construed as to impose upon the
Agent any obligations in respect of this Agreement except as expressly set forth
herein.  Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Each Bank expressly
acknowledges (i) that the Agent has not made any representations or warranties
to it and that no act by the Agent hereafter taken, including any review of the
affairs of any of Holdings or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Agent to any Bank; (ii) that it
has made and will continue to make, without reliance upon the Agent, its own
independent investigation of the financial condition and affairs and its own
appraisal of the creditworthiness of each of Holdings and its

69


--------------------------------------------------------------------------------


Subsidiaries in connection with this Agreement and the making and continuance of
the Loans hereunder; and (iii) except as expressly provided herein, that the
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Bank with any credit or other information with respect
thereto, whether coming into its possession before the making of any Loan or at
any time or times thereafter.

Section 9.04  Actions in Discretion of Agent; Instructions From the Banks.  The
Agent agrees, upon the written request of the Required Banks, to take or refrain
from taking any action of the type specified as being within the Agent’s rights,
powers or discretion herein, provided that the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or applicable Law.  In the
absence of a request by the Required Banks, the Agent shall have authority, in
its sole discretion, to take or not to take any such action, unless this
Agreement specifically requires the consent of the Required Banks or all of the
Banks.  Any action taken or failure to act pursuant to such instructions or
discretion shall be binding on the Banks, subject to Section 9.06 [Exculpatory
Provisions, Etc.].  Subject to the provisions of Section 9.06, no Bank shall
have any right of action whatsoever against the Agent as a result of the Agent
acting or refraining from acting hereunder in accordance with the instructions
of the Required Banks, or in the absence of such instructions, in the absolute
discretion of the Agent.

Section 9.05  Reimbursement and Indemnification of Agent by the Borrowers.  Each
Borrower (other than AGRI and AGRO) unconditionally, jointly and severally,
agrees to pay or reimburse the Agent and hold the Agent harmless against
(a) liability for the payment of all reasonable out-of-pocket costs, expenses,
and disbursements (including fees and expenses of counsel) incurred by the Agent
(i) in connection with the development, negotiation, preparation, printing,
execution, administration, syndication, interpretation and performance of this
Agreement and the other Loan Documents, (ii) relating to any requested
amendments, waivers or consents pursuant to the provisions hereof, (iii) in
connection with the enforcement of this Agreement or any other Loan Document or
collection of amounts due hereunder or thereunder or the proof and allowability
of any claim arising under this Agreement or any other Loan Document, whether in
bankruptcy or receivership proceedings or otherwise, and (iv) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, and (b) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by the Agent hereunder or thereunder, provided that the Borrowers shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements if the
same results from the Agent’s gross negligence or willful misconduct, or if the
Borrowers were not given notice of the subject claim and the opportunity to
participate in the defense thereof, at their expense (except that the Borrowers
shall remain liable to the extent such failure to give notice does not result in
a loss to the Borrowers), or if the same results from a compromise or settlement
agreement entered into without the consent of the Borrowers, which shall not be
unreasonably withheld.

70


--------------------------------------------------------------------------------


 

Section 9.06  Exculpatory Provisions; Limitation of Liability.  Neither the
Agent nor any of its directors, officers, employees, agents, attorneys or
Affiliates shall (a) be liable to any Bank for any action taken or omitted to be
taken by it or them hereunder, or in connection herewith including pursuant to
any Loan Document, unless caused by its or their own gross negligence or willful
misconduct, (b) be responsible in any manner to any of the Banks for the
effectiveness, enforceability, genuineness, validity or the due execution of
this Agreement or any other Loan Documents or for any recital, representation,
warranty, document, certificate, report or statement herein or made or furnished
under or in connection with this Agreement or any other Loan Documents, or
(c) be under any obligation to any of the Banks to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of the Borrowers or any of their Subsidiaries, or
the financial condition of the Borrowers or any of their Subsidiaries, or the
existence or possible existence of any Event of Default or Potential Default. 
No claim may be made by the Borrowers or any of their Subsidiaries, any Bank,
the Agent or any of their respective Subsidiaries against the Agent, any Bank or
any of their respective directors, officers, employees, agents, attorneys or
Affiliates, or any of them, for any special, indirect or consequential damages
or, to the fullest extent permitted by Law, for any punitive damages in respect
of any claim or cause of action (whether based on contract, tort, statutory
liability, or any other ground) based on, arising out of or related to any Loan
Document or the transactions contemplated hereby or any act, omission or event
occurring in connection therewith, including the negotiation, documentation,
administration or collection of the Loans, and the Borrowers (for themselves and
on behalf of each of their Subsidiaries), the Agent and each Bank hereby waive,
release and agree never to sue upon any claim for any such damages, whether such
claim now exists or hereafter arises and whether or not it is now known or
suspected to exist in their favor.  Each Bank agrees that, except for notices,
reports and other documents expressly required to be furnished to the Banks by
the Agent hereunder or given to the Agent for the account of or with copies for
the Banks, the Agent and each of its directors, officers, employees, agents,
attorneys or Affiliates shall not have any duty or responsibility to provide any
Bank with an credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrowers or any of their Subsidiaries which may come into the possession of
the Agent or any of its directors, officers, employees, agents, attorneys or
Affiliates.

Section 9.07  Reimbursement and Indemnification of Agent and Issuing Banks by
Banks.  Each Bank agrees to reimburse and indemnify the Agent and the Issuing
Banks (to the extent not reimbursed by the Borrowers and without limiting the
Obligation of the Borrowers to do so) in proportion to its Ratable Share from
and against all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements, including attorneys’ fees
and disbursements (including the allocated costs of staff counsel), and costs of
appraisers and environmental consultants, of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against the Agent or the Issuing
Banks, in its capacity as such, in any way relating to or arising out of this
Agreement or any other Loan Documents or any action taken or omitted by the
Agent or Issuing Banks hereunder or thereunder, provided that no Bank shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements (a) if
the same results from the Agent’s or such Issuing Bank’s gross negligence or
willful misconduct, or (b) if such Bank was not given notice of the subject
claim and the opportunity to participate in the defense thereof, at its expense
(except that such Bank shall remain liable to the extent such failure to give
notice

71


--------------------------------------------------------------------------------


does not result in a loss to the Bank), or (c) if the same results from a
compromise and settlement agreement entered into without the consent of such
Bank, which shall not be unreasonably withheld.  In addition, each Bank agrees
promptly upon demand to reimburse the Agent (to the extent not reimbursed by the
Borrowers and without limiting the Obligation of the Borrowers to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrowers
to the Agent in connection with the Agent’s periodic audit of the Company’s or
any of its respective Material Subsidiaries’ books, records and business
properties.

Section 9.08  Reliance by Agent and Issuing Banks.  The Agent and Issuing Banks
shall be entitled to rely upon any writing, telegram, telex or teletype message,
resolution, notice, consent, certificate, letter, cablegram, statement, order or
other document or conversation by telephone or otherwise believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon the advice and opinions of counsel and other professional
advisers selected by the Agent or the Issuing Banks.  The Agent and Issuing
Banks shall be fully justified in failing or refusing to take any action
hereunder unless it shall first be indemnified to its satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.

Section 9.09  Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Potential Default or Event of
Default unless the Agent has received written notice from a Bank or a Borrower
referring to this Agreement, describing such Potential Default or Event of
Default and stating that such notice is a “notice of default.”

Section 9.10  Notices.  The Agent shall promptly send to each Bank a copy of all
notices received from any Borrower pursuant to the provisions of this Agreement
or the other Loan Documents promptly upon receipt thereof.  The Agent shall
promptly notify the Borrowers and the other Banks of each change in the Base
Rate and the effective date thereof.

Section 9.11  Banks in Their Individual Capacities; Agents in Its Individual
Capacity.  With respect to its Revolving Credit Commitment, the Revolving Credit
Loans and any Bid Loans made by it and any other rights and powers given to it
as a Bank hereunder or under any of the other Loan Documents, the Agent shall
have the same rights and powers hereunder as any other Bank and may exercise the
same as though it were not the Agent, and the term “Bank” and “Banks” shall,
unless the context otherwise indicates, include the Agent in its individual
capacity.  ABN AMRO Bank and its Affiliates and each of the Banks and their
respective Affiliates may, without liability to account, except as prohibited
herein, make loans to, issue letters of credit for the account of, acquire
equity interests in, accept deposits from, discount drafts for, act as trustee
under indentures of, and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with, Holdings and its
Subsidiaries and their Affiliates, in the case of the Agent, as though it were
not acting as Agent hereunder and in the case of each Bank, as though such Bank
were not a Bank hereunder, in each case without notice to or consent of the
other Banks.  The Banks acknowledge that, pursuant to such activities, the Agent
or its Affiliates may (i) receive information regarding Holdings and any of its
Subsidiaries or Affiliates (including information that may be subject to
confidentiality obligations in favor of Holdings or any of its Subsidiaries or
Affiliates) and acknowledge that the Agent shall be under no obligation to
provide such information to them, and (ii) accept fees and

72


--------------------------------------------------------------------------------


other consideration from Holdings and any of its Subsidiaries for services in
connection with this Agreement and otherwise without having to account for the
same to the Banks.

Section 9.12  Holders of Notes.  The Agent may deem and treat any payee of any
Note as the owner thereof for all purposes hereof unless and until written
notice of the assignment or transfer thereof shall have been filed with the
Agent.  Any request, authority or consent of any Person who at the time of
making such request or giving such authority or consent is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.

Section 9.13  Equalization of Banks.  The Banks and the holders of any
participations in any Commitments, Loans or Letters of Credit or other rights or
obligations of a Bank hereunder agree among themselves that, with respect to all
amounts received by any Bank or any such holder for application on any
Obligation hereunder or under any such participation, whether received by
voluntary payment, by realization upon security, by the exercise of the right of
set-off or banker’s lien, by counterclaim, or by any other non-pro rata source,
equitable adjustment will be made in the manner stated in the following sentence
so that, in effect, all such excess amounts will be shared ratably among the
Banks and such holders in proportion to their interests in payments on the Loans
and the Letters of Credit, except as otherwise provided in Section 3.04(c)
[Agent’s and Bank’s Rights], Section 4.04(b) [Replacement of a Bank] or Section
4.06 [Additional Compensation in Certain Circumstances].  The Banks or any such
holder receiving any such amount shall purchase for cash from each of the other
Banks an interest in such Bank’s Loans in such amount as shall result in a
ratable participation by the Banks and each such holder in the aggregate unpaid
amount of the Loans, provided that if all or any portion of such excess amount
is thereafter recovered from the Bank or the holder making such purchase, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, together with interest or other amounts, if any, required by law
(including court order) to be paid by the Bank or the holder making such
purchase.

Section 9.14  Successor Agent.  The Agent (i) may resign as Agent or (ii) shall
resign if such resignation is required by Section 4.04(b) [Replacement of a
Bank], in either case of (i) or (ii) by giving not less than thirty (30) days’
prior written notice to the Borrowers.  If the Agent shall resign under this
Agreement, then either (a) the Required Banks shall appoint from among the Banks
a successor agent for the Banks, subject to the consent of the Borrowers, such
consent not to be unreasonably withheld, or (b) if a successor agent shall not
be so appointed and approved within the thirty (30) day period following the
Agent’s notice to the Banks of its resignation, then the Agent shall appoint,
with the consent of the Borrowers, such consent not to be unreasonably withheld,
a successor agent who shall serve as Agent until such time as the Required Banks
appoint and the Borrowers consent to the appointment of a successor agent.  Upon
its appointment pursuant to either clause (a) or (b) above, such successor agent
shall succeed to the rights, powers and duties of the Agent, and the term
“Agent” shall mean such successor agent, effective upon its appointment, and the
former Agent’s rights, powers and duties as Agent shall be terminated without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement.  After the resignation of any Agent hereunder, the
provisions of this ARTICLE IX shall inure to the benefit of such former Agent
and such former Agent shall not by reason of such resignation be deemed to be
released from liability for any actions taken or not taken by it while it was an
Agent under this Agreement.

73


--------------------------------------------------------------------------------


 

Section 9.15  Agent’s Fee.  The Borrowers shall pay to the Agent a nonrefundable
fee (the “Agent’s Fee”) for Agent’s services hereunder under the terms of a
letter (the “Agent’s Letter”) between the Borrowers and Agent, as amended from
time to time.

Section 9.16  Availability of Funds.  The Agent may assume that each Bank has
made or will make the proceeds of a Loan available to the Agent unless the Agent
shall have been notified by such Bank on or before the later of (1) the close of
Business on the Business Day preceding the Borrowing Date with respect to such
Loan or (2) two hours before the time on which the Agent actually funds the
proceeds of such Loan to the respective Borrower (whether using its own funds
pursuant to this Section 9.16 or using proceeds deposited with the Agent by the
Banks and whether such funding occurs before or after the time on which Banks
are required to deposit the proceeds of such Loan with the Agent).  The Agent
may, in reliance upon such assumption (but shall not be required to), make
available to the respective Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Agent by such Bank,
the Agent shall be entitled to recover such amount on demand from such Bank (or,
if such Bank fails to pay such amount forthwith upon such demand from the
Borrowers) together with interest thereon, in respect of each day during the
period commencing on the date such amount was made available to the Borrowers
and ending on the date the Agent recovers such amount, at a rate per annum equal
to (i) the Federal Funds Effective Rate during the first three (3) days after
such interest shall begin to accrue and (ii) the applicable interest rate in
respect of such Loan after the end of such three-day period.

Section 9.17  Calculations.  In the absence of gross negligence or willful
misconduct, the Agent shall not be liable for any error in computing the amount
payable to any Bank whether in respect of the Loans, fees or any other amounts
due to the Banks under this Agreement.  In the event an error in computing any
amount payable to any Bank is made, the Agent, the Borrowers and each affected
Bank shall, forthwith upon discovery of such error, make such adjustments as
shall be required to correct such error, and any compensation therefor will be
calculated at the Federal Funds Effective Rate.

Section 9.18  Beneficiaries.  Except as expressly provided herein, the
provisions of this ARTICLE IX are solely for the benefit of the Agent and the
Banks, and Holdings and its Subsidiaries shall not have any rights to rely on or
enforce any of the provisions hereof.  In performing its functions and duties
under this Agreement, the Agent shall act solely as agent of the Banks and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Company or any of its
Subsidiaries.


ARTICLE X


MISCELLANEOUS

Section 10.01  Modifications, Amendments, or Waivers.  With the written consent
of the Required Banks, the Agent, acting on behalf of all the Banks, and the
Borrowers may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Banks or the Borrowers hereunder or thereunder, or may grant
written waivers or consents to a departure from the due performance of

74


--------------------------------------------------------------------------------


the Obligations hereunder or thereunder.  Any such agreement, waiver or consent
made with such written consent shall be effective to bind all the Banks and the
Borrowers; provided that, without the written consent of all the Banks, no such
agreement, waiver, or consent may be made which will:

(a)           Increase of Commitment; Extension of Expiration Date.  Increase
the amount of the Revolving Credit Commitment of any Bank hereunder or extend
the Expiration Date;

(b)           Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.  Whether or not any Loans are outstanding,
extend the time for payment of principal or interest of any Loan (excluding the
due date of any mandatory prepayment of a Loan or any mandatory Commitment
reduction in connection with such a mandatory prepayment hereunder except for
mandatory reductions of the Commitments on the Expiration Date), the Facility
Fee, the Letter of Credit Fee or any other fee payable to any Bank, or reduce
the principal amount of or the rate of interest borne by any Loan or reduce the
Facility Fee, the Letter of Credit Fee or any other fee payable to any Bank, or
otherwise affect the terms of payment of the principal of or interest of any
Loan, the Facility Fee or any other fee payable to any Bank;

(c)           Release of Collateral or Guarantor.  Release any Guarantor from
its Obligations under any Guaranty Agreement or any other security for any of
the Obligations except as otherwise may be permitted by the terms hereof or of
the instrument establishing the Lien; or

(d)           Miscellaneous.  Amend Section 4.02 [Pro Rata Treatment of Banks],
Section 9.06 [Exculpatory Provisions, Etc.] or Section 9.13 [Equalization of
Banks] or this Section 10.01, alter any provision regarding the pro rata
treatment of the Banks, change the definition of Required Banks, or change any
requirement providing for the Banks or the Required Banks to authorize the
taking of any action hereunder;

provided, further, that (i) no agreement, waiver or consent which would modify
the interests, rights or obligations of the Agent in its capacity as Agent shall
be effective without the written consent of the Agent and (ii) no agreement,
waiver or consent which would modify the interests, rights or obligations of any
Issuing Bank in its capacity as an Issuing Bank shall be effective without the
written consent of such Issuing Bank.

Section 10.02  No Implied Waivers; Cumulative Remedies; Writing Required.  No
course of dealing and no delay or failure of the Agent or any Bank in exercising
any right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege.  The rights and remedies of the Agent and the Banks under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have.  Any waiver, permit,
consent or approval of any kind or character on the part of any Bank of any
breach or default under this Agreement or any such waiver of any

75


--------------------------------------------------------------------------------


provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

Section 10.03  Reimbursement and Indemnification of Banks by the Borrowers;
Taxes.  Each Borrower jointly and severally agrees unconditionally upon demand
to pay or reimburse to each Bank (other than the Agent, as to which the
Borrowers’ Obligations are set forth in Section 9.05 [Reimbursement of Agent By
Borrower, Etc.]) and to save such Bank harmless against (i) liability for the
payment of all reasonable out-of-pocket costs, expenses and disbursements
(including fees and expenses of counsel for each Bank except with respect to
(a) and (b) below), incurred by such Bank (a) in connection with the review,
execution, delivery, administration, or interpretation of this Agreement, and
other instruments and documents to be delivered hereunder, (b) relating to any
amendments, waivers, or consents pursuant to the provisions hereof, (c) in
connection with the enforcement of this Agreement or any other Loan Document, or
collection of amounts due hereunder or thereunder or the proof and allowability
of any claim arising under this Agreement or any other Loan Document, whether in
bankruptcy or receivership proceedings or otherwise, and (d) in any workout or
restructuring or in connection with the protection, preservation, exercise, or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection, or
bankruptcy proceedings, or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Bank (including such Bank’s officers, directors and employees), in
its capacity as such, in any way relating to or arising out of this Agreement or
any other Loan Documents, use of proceeds of the Loans or the transactions
contemplated by the Loan Documents or any action taken or omitted by such Bank
(including such Bank’s officers, directors and employees) hereunder or
thereunder, provided that the Borrowers shall not be liable to a Bank (including
such Bank’s officers, directors and employees) for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements (A) if the same results from such Bank’s or
its officer’s, director’s or employee’s gross negligence or willful misconduct,
or (B) if the Borrowers were not given notice of the subject claim and the
opportunity to participate in the defense thereof, at their expense (except that
the Borrowers shall remain liable to the extent such failure to give notice does
not result in a loss to the Borrowers), or (C) if the same results from a
compromise or settlement agreement entered into without the consent of the
Borrowers, which shall not be unreasonably withheld.  The Banks will attempt to
minimize the fees and expenses of legal counsel for the Banks which are subject
to reimbursement by the Borrowers on a joint and several basis hereunder by
considering the usage of one law firm to represent the Banks and the Agent if
appropriate under the circumstances.  The Borrowers, jointly and severally,
agree unconditionally to pay all stamp, document, transfer, recording or filing
taxes or fees and similar impositions now or hereafter determined by the Agent
or any Bank to be payable in connection with this Agreement or any other Loan
Document, and the Borrowers, jointly and severally, agree unconditionally to
save the Agent and the Banks harmless from and against any and all present or
future claims, liabilities or losses with respect to or resulting from any
omission to pay or delay in paying any such taxes, fees or impositions.

Section 10.04  Holidays.  Whenever payment of a Loan to be made or taken
hereunder shall be due on a day which is not a Business Day such payment shall
be due on the next Business Day (except as provided in the definition of
Committed Loan Interest Period with

76


--------------------------------------------------------------------------------


respect to Interest Periods under the LIBOR Option) and such extension of time
shall be included in computing interest and fees, except that the Loans shall be
due on the Business Day preceding the Expiration Date if the Expiration Date is
not a Business Day.  Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

Section 10.05  Funding by Branch, Subsidiary, or Affiliate.  (a)  Notional
Funding.  Each Bank shall have the right from time to time, without notice to
the Borrowers, to deem any branch, Subsidiary, or Affiliate (which for the
purposes of this Section 10.05 shall mean any corporation or association which
is directly or indirectly controlled by or is under direct or indirect common
control with any corporation or association which directly or indirectly
controls such Bank) of such Bank to have made, maintained, or funded any Loan to
which the LIBOR Option applies at any time, provided that immediately following
(on the assumption that a payment was then due from the Borrowers to such other
office), and as a result of such change, the Borrowers will not be under any
greater financial obligation pursuant to Section 4.06 [Additional Compensation
in Certain Circumstances] than they would have been in the absence of such
change.  Notional funding offices may be selected by each Bank without regard to
such Bank’s actual methods of making, maintaining or funding the Loans or any
sources of funding actually used by or available to such Bank.

(b)           Actual Funding.  Each Bank shall have the right from time to time
to make or maintain any Loan by arranging for a branch, Subsidiary or Affiliate
of such Bank to make or maintain such Loan subject to the last sentence of this
Section 10.05(b).  If any Bank causes a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder, all terms and conditions of this
Agreement shall, except where the context clearly requires otherwise, be
applicable to such part of the Loans to the same extent as if such Loans were
made or maintained by such Bank, but in no event shall any Bank’s use of such a
branch, Subsidiary or Affiliate to make or maintain any part of the Loans
hereunder cause such Bank or such branch, Subsidiary or Affiliate to incur any
cost or expenses payable by any Borrower hereunder or require any Borrower to
pay any other compensation to any Bank (including any expenses incurred or
payable pursuant to Section 4.06 [Additional Compensation in Certain
Circumstances]) which would otherwise not be incurred.

Section 10.06  Notices.  Any notice, request, demand, direction, or other
communication (for purposes of this Section 10.06 only, a “Notice”) to be given
to or made upon any party hereto under any provision of this Agreement shall be
given or made by telephone or in writing (which includes means of electronic
transmission (i.e., “e-mail”) or facsimile transmission in accordance with this
Section 10.06.  Any such Notice must be delivered to the applicable parties
hereto at the addresses and numbers set forth under their respective names on
Schedule 1.01(B) hereof or in accordance with any subsequent unrevoked Notice
from any such party that is given in accordance with this Section 10.06.  Any
Notice shall be effective:

77


--------------------------------------------------------------------------------


 

(A)          In the case of hand-delivery, when delivered;

(B)           If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;

(C)           In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

(D)          In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;

(E)           In the case of electronic transmission, when actually received;

(F)           In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such web site) by
another means set forth in this Section 10.06; and

(G)           If given by any other means (including by overnight courier), when
actually received.

Any Bank giving a Notice to any Borrower or any Material Subsidiary shall
concurrently send a copy thereof to the Agent, and the Agent shall promptly
notify the other Banks of its receipt of such Notice.

Section 10.07  Severability.  The provisions of this Agreement are intended to
be severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

Section 10.08  Governing Law.  This Agreement and any other documents delivered
herewith and the rights and obligations of the parties hereto and thereto shall
be for all purposes governed by, and construed and enforced in accordance with
the internal Laws of the State of New York, without giving effect to its
conflicts of law principles.

Section 10.09  Prior Understanding.  This Agreement and the other Loan Documents
supersede all prior understandings and agreements, whether written or oral,
between the parties hereto and thereto relating to the transactions provided for
herein and therein, including any prior confidentiality agreements and
commitments.

Section 10.10  Duration; Survival.  All representations and warranties of the
Borrowers and the Material Subsidiaries contained herein or made in connection
herewith shall survive the making of Loans and the issuance of Letters of Credit
and shall not be waived by the

78


--------------------------------------------------------------------------------


execution and delivery of this Agreement, any investigation by the Agent or the
Banks, the making of Loans, the issuance of Letters of Credit, or payment in
full of the Loans.  All covenants and agreements of the Borrowers contained in
Section 7.01 [Affirmative Covenants], Section 7.02 [Negative Covenants] and
Section 7.03 [Reporting Requirements], and all comparable covenants and
agreements contained in or incorporated into the Guarantor Joinder given by each
Material Non-AGC Subsidiary pursuant to Section 10.18, shall continue in full
force and effect from and after the date hereof so long as the Borrowers may
borrow hereunder and until termination of the Commitments, expiration of all
Letters of Credit and payment in full of the Loans.  All covenants and
agreements of the Borrowers contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in ARTICLE IV [Payments] and Section
9.05 [Reimbursement of Agent by Borrowers, Etc.], Section 9.07 [Reimbursement of
Agent by Banks, Etc.] and Section 10.03 [Reimbursement of Banks by Borrowers;
Etc.], and all comparable covenants and agreements contained in or incorporated
into the Guarantor Joinder given by each Material Non-AGC Subsidiary pursuant to
Section 10.18, shall survive payment in full of the Loans, expiration of all
Letters of Credit and termination of the Commitments.

Section 10.11  Successors and Assigns.  (a)  This Agreement shall be binding
upon and shall inure to the benefit of the Banks, the Agent, the Borrowers and,
when party to this Agreement, each of the Material Subsidiaries, and their
respective successors and assigns, except that no Borrowers or any Material
Subsidiary may assign or transfer any of its rights or Obligations or any
interest herein or in any other Loan Document, except as may be permitted by the
terms hereof or otherwise approved by each Bank.  Each Bank may, at its own
cost, make assignments of or sell participations in all or any part of its
Revolving Credit Commitments and the Loans made by it to one or more banks or
other entities, subject to the consent of the Borrowers, the Agent and each
Issuing Bank with respect to any assignee, such consent not to be unreasonably
withheld, provided that (1) no consent of the Borrowers shall be required (A) if
an Event of Default exists and is continuing, or (B) in the case of an
assignment by a Bank to an Affiliate of such Bank, (2) any assignment by a Bank
to a Person other than an Affiliate of such Bank may not be made in amounts less
than the lesser of $5,000,000 or the amount of the assigning Bank’s Commitment,
(3) a Bank may assign an interest or sell a participation in less than 100% of
its Commitments, Revolving Credit Loans, or Bid Loans, provided that such Bank
sells an equal percentage interest or participation in each of its Revolving
Credit Commitment and Revolving Credit Loans, (4) a Bank may assign a Bid Loan
to another Person without assigning any portion of its Commitment to such Person
and (5) no consent of the Agent or any Issuing Bank shall be required in the
case of an assignment by a Bank to an Affiliate of such Bank or to another Bank
already party to this Agreement.  In the case of an assignment, upon receipt by
the Agent of the Assignment and Assumption Agreement, the assignee shall have,
to the extent of such assignment (unless otherwise provided therein), the same
rights, benefits and obligations as it would have if it had been a signatory
Bank hereunder, the Commitments shall be adjusted accordingly, and upon
surrender of any Revolving Credit Note subject to such assignment, the
applicable Borrower shall execute and deliver a new Revolving Credit Note to the
assignee, if such assignee requests such a Note in an amount equal to the amount
of the Revolving Credit Commitment assumed by it and a new Revolving Credit Note
to the assigning Bank, if the assigning Bank requests such a Note with respect
to the Commitment it has retained.  The assigning Bank shall surrender its Bid
Note and the respective Borrower shall execute and deliver to the assignee (and
to the assignor if the assignor is assigning less than all of its

79


--------------------------------------------------------------------------------


Revolving Credit Commitments and Bid Loans) a new Bid Note in the form of
Exhibit 1.01(B) as appropriate.  Any Bank which assigns any or all of its
Commitment or Loans to a Person other than an Affiliate of such Bank shall pay
to the Agent a service fee in the amount of $3,500 for each assignment.  In the
case of a participation, the participant shall only have the rights specified in
Section 8.02 [Set-off] (the participant’s rights against such Bank in respect of
such participation to be those set forth in the agreement executed by such Bank
in favor of the participant relating thereto and not to include any voting
rights except with respect to changes of the type referenced in Section 10.01(a)
[Increase of Commitment, Etc.], Section 10.01(b) [Extension of Payment, Etc.],
or Section 10.01(c) [Release of Collateral or Guarantor]), all of such Bank’s
obligations under this Agreement or any other Loan Document shall remain
unchanged, and all amounts payable by any Borrower or any Material Subsidiary
hereunder or thereunder shall be determined as if such Bank had not sold such
participation.

(b)           Any assignee or participant which is not incorporated under the
Laws of the United States of America or a state thereof shall deliver to the
Borrowers and the Agent the form of certificate described in Section 10.17 [Tax
Withholding Clause] relating to federal income tax withholding.  Each Bank may
furnish any publicly available information concerning the Borrowers or its
Subsidiaries and any other information concerning the Borrowers or its
Subsidiaries in the possession of such Bank from time to time to assignees and
participants (including prospective assignees or participants), provided that
such assignees and participants agree to be bound by the provisions of Section
10.12 [Confidentiality].

(c)           Notwithstanding any other provision in this Agreement, any Bank
may at any time pledge or grant a security interest in all or any portion of its
rights under this Agreement, its Note (if any) and the other Loan Documents to
any Federal Reserve Bank without notice to or consent of the Borrowers or the
Agent.  No such pledge or grant of a security interest shall release the
transferor Bank of its obligations hereunder or under any other Loan Document.

Section 10.12  Confidentiality.  (a)  General.  The Agent and the Banks each
agree to keep confidential all information obtained from the Borrowers or their
Subsidiaries which is nonpublic and confidential or proprietary in nature
(including any information the Borrowers specifically designate as
confidential), except as provided below, and to use such information only in
connection with their respective capacities under this Agreement and for the
purposes contemplated hereby.  The Agent and the Banks shall be permitted to
disclose such information (i) to outside legal counsel, accountants and other
professional advisors who need to know such information in connection with the
administration and enforcement of this Agreement, subject to agreement of such
Persons to maintain the confidentiality of such information as provided herein,
(ii) to assignees and participants as contemplated by Section 10.11, and
prospective assignees and participants, provided that Agent or such Bank, as the
case may be, exercises its best efforts to obtain the agreement of such
prospective assignees and participants to be bound by the confidentiality
provisions hereof, (iii) to the extent requested by any bank regulatory
authority, any self-regulatory body or, to the extent permissible and
practicable, with notice to the Borrowers, as otherwise required by applicable
Law or by any subpoena or similar legal process, or in connection with any
investigation or proceeding arising out of the transactions contemplated by this
Agreement, (iv) if it becomes publicly available other than as a result of a
breach of this Agreement or becomes available from a source not known to be
subject to confidentiality restrictions, or (v) if the Borrowers shall have
consented to such disclosure.

 

80


--------------------------------------------------------------------------------


(b)           Sharing Information With Affiliates of the Banks.  The Borrowers
acknowledge that from time to time financial advisory, investment banking, and
other services may be offered or provided to the Borrowers or one or more of
their Affiliates (in connection with this Agreement or otherwise) by any Bank or
by one or more Subsidiaries or Affiliates of such Bank and the Borrowers hereby
authorize each Bank to share any information delivered to such Bank by the
Borrowers or any of their Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Bank to enter into this Agreement, to any
such Subsidiary or Affiliate of such Bank, it being understood that any such
Subsidiary or Affiliate of any Bank receiving such information shall be bound by
the provisions of Section 10.12 as if it were a Bank hereunder.  Such
authorization shall survive the repayment of the Loans and other Obligations and
the termination of the Commitments.

Section 10.13  Counterparts.  This Agreement may be executed by different
parties hereto on any number of separate counterparts, each of which, when so
executed and delivered, shall be an original, and all such counterparts shall
together constitute one and the same instrument.

Section 10.14  Agent’s or Bank’s Consent.  Whenever the Agent’s or any Bank’s
consent is required to be obtained under this Agreement or any of the other Loan
Documents as a condition to any action, inaction, condition or event, the Agent
and each Bank shall be authorized to give or withhold such consent in its sole
and absolute discretion and to condition its consent upon the giving of
additional collateral, the payment of money or any other matter.

Section 10.15  Exceptions.  The representations, warranties and covenants
contained herein shall be independent of each other, and no exception to any
representation, warranty or covenant shall be deemed to be an exception to any
other representation, warranty or covenant contained herein unless expressly
provided, nor shall any such exceptions be deemed to permit any action or
omission that would be in contravention of applicable Law.

Section 10.16  CONSENT TO FORUM; WAIVER OF JURY TRIAL.  EACH OF THE BORROWERS
HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK
STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK
CITY, AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT.  THE COMPANY
CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL DIRECTED TO THE COMPANY AT THE ADDRESS PROVIDED FOR IN SECTION 10.06 AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. 
HOLDINGS AND THE UK BORROWER CONSENTS THAT ALL SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO THE COMPANY AT THE ADDRESS PROVIDED IN
SECTION 10.06 (AND HOLDINGS AND THE UK BORROWER HEREBY IRREVOCABLY APPOINTS THE
COMPANY AS ITS AGENT TO RECEIVE SUCH SERVICE OF PROCESS), AND SERVICE SO MADE
SHALL BE COMPLETED UPON ACTUAL RECEIPT THEREOF.  EACH OF THE BORROWERS WAIVES
ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS
PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE.

81


--------------------------------------------------------------------------------


EACH BORROWER, THE AGENT, AND EACH OF THE BANKS HEREBY WAIVES TRIAL BY JURY IN
ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY COLLATERAL TO THE
FULL EXTENT PERMITTED BY LAW.

Section 10.17  Tax Withholding Clause.  Each Bank or assignee or participant of
a Bank that is not incorporated under the Laws of the United States of America
or a state thereof (and, upon the written request of the Agent, each other Bank
or assignee or participant of a Bank) agrees that it will deliver to each of the
Borrowers and the Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax Regulations
(the “Regulations”)) certifying its status (i.e., U.S. or foreign person) and,
if appropriate, making a claim of reduced, or exemption from, U.S. withholding
tax on the basis of an income tax treaty or an exemption provided by the
Internal Revenue Code.  The term “Withholding Certificate” means a Form W-9; a
Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign
person.  Each Bank, assignee or participant required to deliver to the Borrowers
and the Agent a Withholding Certificate pursuant to the preceding sentence shall
deliver such valid Withholding Certificate as follows:  (A) each Bank which is a
party hereto on the Closing Date shall deliver such valid Withholding
Certificate at least five (5) Business Days prior to the first date on which any
interest or fees are payable by the Borrowers hereunder for the account of such
Bank; (B) each assignee or participant shall deliver such valid Withholding
Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless the Agent in its sole discretion shall
permit such assignee or participant to deliver such valid Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by the Agent).  Each Bank, assignee or
participant which so delivers a valid Withholding Certificate further undertakes
to deliver to each of the Borrowers and the Agent two (2) additional copies of
such Withholding Certificate (or a successor form) on or before the date that
such Withholding Certificate expires or becomes obsolete or after the occurrence
of any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Borrowers or the Agent.  Notwithstanding
the submission of a Withholding Certificate claiming a reduced rate of or
exemption from U.S. withholding tax, the Agent shall be entitled to withhold
United States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under § 1.1441-7(b) of the Regulations. 
Further, the Agent is indemnified under § 1.1461-1(e) of the Regulations against
any claims and demands of any Bank or assignee or participant of a Bank for the
amount of any tax it deducts and withholds in accordance with regulations under
§ 1441 of the Internal Revenue Code.

Section 10.18  Joinder of Guarantors.  Any Material Non-AGC Subsidiary of
Holdings which is required to be a Guarantor pursuant to Section 7.02(i)
[Subsidiaries, Partnerships and Joint Ventures] shall execute and deliver to the
Agent (i) a Guarantor Joinder in substantially the form attached hereto as
Exhibit 1.01(G)(1) pursuant to which it shall join as a

82


--------------------------------------------------------------------------------


Guarantor each of the documents to which the Guarantors are parties; and
(ii) documents in the forms described in Section 6.01 [Closing Date] modified as
appropriate to relate to such Subsidiary.  Holdings shall deliver such Guarantor
Joinder and related documents to the Agent within five (5) Business Days after,
as the case may be, the date of the acquisition of such Subsidiary, the date
upon which a Subsidiary meets the criteria for a Material Non-AGC Subsidiary as
set forth in the definition thereof in Section 1.01, or the date the filing of
such Subsidiary’s certificate or articles of incorporation if the Subsidiary is
a corporation, the date of the filing of its certificate of limited partnership
if it is a limited partnership or the date of its organization if it is an
entity other than a limited partnership or corporation.

Section 10.19  Limited Recourse.  Notwithstanding anything contained in this
Agreement or any other Loan Document, except as expressly provided herein and
therein the obligations of the Borrowers hereunder and thereunder are several
and not joint, and in no event shall the Banks or the Agent have legal recourse
to (i) Holdings with respect to Loans incurred by or Letters of Credit issued
for the account of the Company or the UK Borrower and (ii) the Company or the UK
Borrower with respect to Loans incurred by or Letters of Credit for the account
of Holdings, AGRI or AGRO (it being understood and agreed that the Banks and the
Agent shall have legal recourse to the Company with respect to Loans incurred by
and Letters of Credit issued for the account of the UK Borrower in accordance
with the terms of the Guaranty Agreement entered into by the Company).

Section 10.20  Change of Lending Office.  Each Bank may transfer and carry its
Loans and/or Commitments at, to or for the account of any branch office,
subsidiary or affiliate of such Bank; provided that no Borrower shall be
responsible for costs arising under Sections 3.04, 4.06 or 4.07 resulting from
any such transfer to the extent such costs would not otherwise be applicable to
such Bank in the absence of such transfer.

Section 10.21  USA Patriot Act.  Each Bank hereby notifies the Borrowers and
Guarantors that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrowers
and Guarantors, which information includes the name and address of each Borrower
and Guarantor and other information that will allow such Bank to identify such
Borrower and Guarantor in accordance with the Act, and each Borrower and each
Guarantor agrees to provide such information from time to time to each Bank.

[SIGNATURE PAGES FOLLOW]

83


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

ASSURED GUARANTY LTD.

 

 

 

 

 

 

 

By:

 /s/ Robert B. Mills

 

 Title: Chief Financial Officer

 

 

 

 

 

 

 

ASSURED GUARANTY CORP.

 

 

 

 

 

 

 

By:

 /s/ Robert B. Mills

 

 Title: Chief Financial Officer

 

 

 

 

 

 

 

ASSURED GUARANTY (UK) LTD.

 

 

 

 

 

 

 

By:

 /s/ Robert B. Mills

 

 Title: Director

 

 

 

 

 

 

 

ASSURED GUARANTY RE LTD.

 

 

 

 

 

 

 

By:

 /s/ David Penchoff

 

 Title: President

 

 

 

 

 

 

 

ASSURED GUARANTY RE OVERSEAS LTD.

 

 

 

 

 

 

 

By:

 /s/ Robert B. Mills

 

 Title: Chief Financial Officer

 

84


--------------------------------------------------------------------------------


 

ABN AMRO BANK N.V., Individually and as Agent

 

 

 

 

 

 

 

By:

 /s/ Neil R. Stein

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Michael DeMarco

 

 

Title: Vice President

 

 

 

 

 

 

 

85


--------------------------------------------------------------------------------


 

BANK OF AMERICA N.A.

 

 

 

 

 

 

 

By:

 /s/ Shelly K. Brown

 

 

Title: Senior Vice President

 

86


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF NOVEMBER 6, 2006, AMONG
ASSURED GUARANTY LTD., ASSURED GUARANTY CORP., ASSURED GUARANTY (UK) LTD.,
ASSURED GUARANTY RE LTD., ASSURED GUARANTY RE OVERSEAS LTD., THE BANKS PARTY
HERETO FROM TIME TO TIME, ABN AMRO BANK N.V., AS ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

The Bank of New York

 

 

 

 

 

 

 

By:

 /s/ Richard G. Shaw

 

 

 

Title:  Vice President

 

87


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF NOVEMBER 6, 2006, AMONG
ASSURED GUARANTY LTD., ASSURED GUARANTY CORP., ASSURED GUARANTY (UK) LTD.,
ASSURED GUARANTY RE LTD., ASSURED GUARANTY RE OVERSEAS LTD., THE BANKS PARTY
HERETO FROM TIME TO TIME, ABN AMRO BANK N.V., AS ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

Deutsche Bank AG New York Branch

 

 

 

 

 

 

 

By:

 /s/ Ruth Leung

 

 

 

Title: Director

 

 

 

 

By:

 /s/ John S. McGill

 

 

 

Title: Director

 

88


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF NOVEMBER 6, 2006, AMONG
ASSURED GUARANTY LTD., ASSURED GUARANTY CORP., ASSURED GUARANTY (UK) LTD.,
ASSURED GUARANTY RE LTD., ASSURED GUARANTY RE OVERSEAS LTD., THE BANKS PARTY
HERETO FROM TIME TO TIME, ABN AMRO BANK N.V., AS ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

Wachovia Bank, National Association

 

 

 

 

 

 

 

By:

 /s/ Joan Anderson

 

 

 

Title:  Director

 

89


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF NOVEMBER 6, 2006, AMONG
ASSURED GUARANTY LTD., ASSURED GUARANTY CORP., ASSURED GUARANTY (UK) LTD.,
ASSURED GUARANTY RE LTD., ASSURED GUARANTY RE OVERSEAS LTD., THE BANKS PARTY
HERETO FROM TIME TO TIME, ABN AMRO BANK N.V., AS ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

Merrill Lynch Bank USA

 

 

 

 

 

 

 

By:

/s/ Louis Alder

 

 

 

Title:  Director

 

90


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF NOVEMBER 6, 2006, AMONG
ASSURED GUARANTY LTD., ASSURED GUARANTY CORP., ASSURED GUARANTY (UK) LTD.,
ASSURED GUARANTY RE LTD., ASSURED GUARANTY RE OVERSEAS LTD., THE BANKS PARTY
HERETO FROM TIME TO TIME, ABN AMRO BANK N.V., AS ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

By:

 /s/ Lawrence Palumbo, Jr.

 

 

 

Title: Vice President

 

91


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF NOVEMBER 6, 2006, AMONG
ASSURED GUARANTY LTD., ASSURED GUARANTY CORP., ASSURED GUARANTY (UK) LTD.,
ASSURED GUARANTY RE LTD., ASSURED GUARANTY RE OVERSEAS LTD., THE BANKS PARTY
HERETO FROM TIME TO TIME, ABN AMRO BANK N.V., AS ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

KeyBank National Association

 

 

 

 

 

 

 

By:

/s/ Mary K. Young

 

 

 

Title: Senior Vice President

 

92


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF NOVEMBER 6, 2006, AMONG
ASSURED GUARANTY LTD., ASSURED GUARANTY CORP., ASSURED GUARANTY (UK) LTD.,
ASSURED GUARANTY RE LTD., ASSURED GUARANTY RE OVERSEAS LTD., THE BANKS PARTY
HERETO FROM TIME TO TIME, ABN AMRO BANK N.V., AS ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

Citibank N.A.

 

 

 

 

 

 

 

By:

 /s/ Thomas Fontana

 

 

 

Title: Managing Director

 

93


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF NOVEMBER 6, 2006, AMONG
ASSURED GUARANTY LTD., ASSURED GUARANTY CORP., ASSURED GUARANTY (UK) LTD.,
ASSURED GUARANTY RE LTD., ASSURED GUARANTY RE OVERSEAS LTD., THE BANKS PARTY
HERETO FROM TIME TO TIME, ABN AMRO BANK N.V., AS ADMINISTRATIVE AGENT

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

PNC Bank, National Association

 

 

 

 

 

 

 

By:

 /s/ Edward J. Chidiac

 

 

 

Title: Managing Director

 

94


--------------------------------------------------------------------------------